 

Exhibit 10.1

Execution Version

 

FIRST AMENDMENT TO

FIFTH AMENDED and RESTATED CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO FIFTH AMENDED and RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of June 9, 2020, by and among DIAMONDROCK HOSPITALITY
LIMITED PARTNERSHIP, a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), DIAMONDROCK HOSPITALITY COMPANY, a corporation formed
under the laws of the State of Maryland (the “Parent”), each of the Lenders
party hereto (collectively, “Lenders”) and Wells Fargo Bank, National
Association, as Administrative Agent (the “Administrative Agent”).

 

WHEREAS, the Borrower, the Parent, the Lenders, the Administrative Agent and
certain other parties have entered into that certain Fifth Amended and Restated
Credit Agreement dated as of July 25, 2019 (as amended and in effect immediately
prior to the effectiveness of this Amendment, the “Credit Agreement”);

 

WHEREAS, the parties hereto desire to amend certain provisions of the Credit
Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1. Specific Amendments to Credit Agreement. Effective as of June 9, 2020
(the “First Amendment Date”) but subject to the satisfaction of the conditions
precedent set forth in Section 2 below, the parties hereto agree that the Credit
Agreement is hereby amended as set forth in the marked terms on Annex I attached
hereto (the “Amended Credit Agreement”). In Annex I hereto, deletions of text in
the Amended Credit Agreement are indicated by struck-through text, and
insertions of text are indicated by double-underlined text. Annex II attached
hereto sets forth a clean copy of the Amended Credit Agreement, after giving
effect to such amendments. As of the First Amendment Date, the parties hereto
agree that (a) (1) Schedule 1.1(c) to the Credit Agreement is hereby added to
the Credit Agreement in the appropriate numerical order, and (2) Schedules
1.1(b), 7.1(b), 7.1(f), 7.1(g), 7.1(h) and 7.1(y) to the Credit Agreement are
hereby amended, in each case, as set forth in Annex III attached hereto and (b)
Exhibits D, G and K to the Credit Agreement are hereby amended as set forth in
Annex IV attached hereto. As so amended, the Credit Agreement shall continue in
full force and effect. Capitalized terms used herein and not otherwise defined
herein shall have the respective meanings given to them in the Amended Credit
Agreement.

 

Section 2. Conditions Precedent. The effectiveness of this Amendment, is subject
to the satisfaction or waiver of the following conditions precedent:

 

(a)       Execution of Amendment and Loan Documents. Receipt by the
Administrative Agent of counterparts of (i) this Amendment duly executed by the
Borrower, Parent, the Lenders and the Administrative Agent, (ii) the Pledge
Agreement duly executed by the Grantors and the Administrative Agent, (iii) an
Acknowledgement and Consent substantially in the form of Schedule 2 to the
Pledge Agreement, executed by each Issuer, (iv) an Accession Agreement executed
by each of DiamondRock Bethesda General, LLC and DiamondRock Bethesda Limited,
LLC and (v) the Intercreditor Agreement duly executed by the Grantors, the
Administrative Agent and U.S. Bank National Association, as administrative agent
under the Existing Term Loan.

 

(b)       Guarantor Reaffirmation. Receipt by the Administrative Agent of a
Guarantor Acknowledgement substantially in the form of Exhibit A attached
hereto, executed by each Guarantor;

 



 

 

 

(c)       Legal Opinion. Receipt by the Administrative Agent of a legal opinion
of counsel to the Loan Parties relating to this Amendment and the other Loan
Documents executed and delivered in connection herewith, including the Pledge
Agreement, and the transactions contemplated herein and therein, in form and
substance reasonably acceptable to the Administrative Agent.

 

(d)       Corporate Documents. Receipt by the Administrative Agent of the
following (or their equivalent), each (other than with respect to clause (iv))
certified by the Secretary or Assistant Secretary (or other individual
performing similar functions) of the Borrower, each Guarantor and each Issuer as
of the First Amendment Date to be true and correct and in full force and effect
pursuant to a certificate in form reasonably acceptable to the Administrative
Agent:

 

(i)       Articles of Incorporation. Copies of the certificate or articles of
incorporation or formation, articles of organization, certificate of limited
partnership, declaration of trust or other comparable organizational instrument
(if any) (the “Charter Documents”) of the Borrower, each Guarantor and each
Issuer certified as of a recent date by the Secretary of State of the state of
formation of the Borrower and such Guarantor or a certification that there have
been no changes to the Charter Documents of the Borrower, each Guarantor and
each Issuer since the delivery of the Charter Documents attached to the Omnibus
Certificate, dated July 25, 2019, by the Secretary or Assistant Secretary (or
other individual performing similar functions) of the Borrower, each Guarantor
and each Issuer (the “Existing Omnibus Certificate”);

 

(ii)       Resolutions. Copies of all corporate, partnership, member or other
necessary action taken by the Borrower, each Guarantor and each Issuer to
authorize the execution, delivery and performance of this Amendment and the
other Loan Documents executed and delivered in connection herewith to which it
is a party;

 

(iii)     Bylaws. Copies of (x) the partnership agreement of the Borrower and
(y) the by-laws of each Guarantor and each Issuer, if a corporation, the
operating agreement, if a limited liability company, the partnership agreement,
if a limited or general partnership, or other comparable document (the
“Governing Documents”) in the case of any other form of legal entity or a
certification that there have been no changes to the Governing Documents of the
Borrower, each Guarantor and each Issuer since the delivery of the Governing
Documents attached to the Existing Omnibus Certificate; and

 

(iv)     Good Standing. A certificate of good standing (or certificate of
similar meaning) with respect to the Borrower, each Guarantor and each Issuer
issued as of a recent date by the Secretary of State of the state of formation
of the Borrower, each such Guarantor and each such Issuer and certificates of
qualification to transact business or other comparable certificates issued as of
a recent date by each Secretary of State (and any state department of taxation,
as applicable) of each state in which the Borrower, each such Guarantor and each
such Issuer is required to be so qualified and where failure to be so qualified
could reasonably be expected to have a Material Adverse Effect.

 

(e)       Collateral Documents. The Administrative Agent shall have received:

 

(i)       the results of recent customary UCC searches in each of the
jurisdictions in which UCC financing statements or other filings or recordations
should be made to evidence or perfect Liens in the Collateral;

 

(ii)      UCC financing statements under the laws of all necessary jurisdictions
with respect to the perfection of the Liens granted under the Pledge Agreement,
as reasonably requested by the Administrative Agent in order to perfect such
Liens, duly authorized by the applicable Loan Parties;

 



 

 

 

(iii)     the certificates representing the Equity Interests (if such Equity
Interests are certificated) of the Issuers, as further described in the Pledge
Agreement, together with an undated stock power for each such certificate
executed in blank by a duly authorized officer of the pledgor thereof; and

 

(iv)     each other document and evidence of the taking of all actions required
by the Pledge Agreement or under Applicable Law or reasonably deemed necessary
or appropriate by the Administrative Agent to be entered into, filed, registered
or recorded or taken, in order to create in favor of the Administrative Agent,
for the benefit of the Lender Parties, a perfected first-priority Lien in the
Collateral.

 

(f)       Officer’s Certificate. Receipt by the Administrative Agent of a
certificate, in form and substance reasonably satisfactory to it, of a
Responsible Officer (x) certifying that as of the First Amendment Date, after
giving effect to the transactions contemplated herein, (i) the Borrower and each
of the other Loan Parties on a consolidated basis are solvent, (ii) no Material
Adverse Effect exists or would result from the consummation of this Amendment
(excluding, solely with respect to clause (a) of the definition of Material
Adverse Effect, events and circumstances resulting from the COVID-19 pandemic as
described in the 10-Q publicly filed by the Parent on May 11, 2020 or as
otherwise disclosed to the Administrative Agent and the Lenders in writing prior
to the First Amendment Date) and (iii) no Default or Event of Default has
occurred and is continuing as of the date thereof, nor will exist immediately
after giving effect to this Amendment, and (y) attaching fully executed copies
of an amendment to the Existing Term Loan, which shall be in form and substance
satisfactory to the Administrative Agent, and all material documents executed in
connection therewith.

 

(g)       Fees. Receipt by the Administrative Agent and the Lenders of all fees
and expenses, if any, then owing by the Borrower to the Lenders, the
Administrative Agent and Wells Fargo Securities, LLC.

 

(h)       Know Your Customer Information. The Borrower and each other Loan Party
shall have provided all information requested by the Administrative Agent and
each Lender (to the extent requested in writing (which may be by e-mail) at
least 3 Business Days prior to the First Amendment Date) in order to comply with
applicable “know your customer” and Anti-Money Laundering Laws including without
limitation, the PATRIOT Act.

 

(i)       Additional Matters. All other documents and legal matters in
connection with the transactions contemplated by this Amendment shall be
reasonably satisfactory in form and substance to the Administrative Agent.

 

For purposes of determining compliance with the conditions specified in this
Section 2, each Lender that has signed this Amendment shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required under this Section 2 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received written notice from such Lender prior to the date of this
Amendment specifying its objections.

 

Section 3. Representations. Each of the Parent and the Borrower represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)       Authorization. Each of the Borrower and the Parent has the right and
power, and has taken all necessary action to authorize it, to execute and
deliver this Amendment and the Pledge Agreement and to perform this Amendment,
the Credit Agreement, as amended by this Amendment, and the Pledge Agreement
including the granting of a security interest thereunder, in accordance with
their respective terms

 



 

 

 

and to consummate the transactions contemplated hereby and thereby. This
Amendment has been duly executed and delivered by the duly authorized officers,
agents and/or signatories of the Borrower and the Parent and each is a legal,
valid and binding obligation of such Person enforceable against such Person in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, and other similar laws affecting the rights of creditors generally
and the availability of equitable remedies for the enforcement of certain
obligations (other than the payment of principal) contained herein or therein
and as may be limited by equitable principles generally.

 

(b)       Compliance with Laws, etc. The execution and delivery of this
Amendment and the Pledge Agreement and the performance of this Amendment and the
Credit Agreement, as amended by this Amendment, and the Pledge Agreement
including the granting of a security interest thereunder, in accordance with
their respective terms and the borrowings and other extensions of credit
hereunder do not and will not, by the passage of time, the giving of notice, or
both: (i) require any Governmental Approval or violate any Applicable Law
(including all Environmental Laws) relating to the Borrower or any other Loan
Party; (ii) conflict with, result in a breach of or constitute a default under
the organizational documents of any Loan Party, or any indenture, agreement or
other instrument to which the Borrower or any other Loan Party is a party or by
which it or any of its respective properties may be bound; or (iii) result in or
require the creation or imposition of any Lien (other than Permitted Liens of
the type described in clause (e) of the definition thereof) upon or with respect
to any property now owned or hereafter acquired by any Loan Party.

 

(c)       No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof, nor will exist immediately after giving effect
to this Amendment.

 

(d)       Existing Representations and Warranties. The representations and
warranties made or deemed made by the Borrower or any other Loan Party in the
Amended Credit Agreement or any other Loan Document to which such Loan Party is
a party or which are contained in any certificate furnished in connection
therewith are true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date hereof as if made on and as of such date, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects (except in the case of a representation or
warranty qualified by materiality, in which case such representation or warranty
shall have been true and correct in all respects) on and as of such earlier
date) and except for changes in factual circumstances specifically and expressly
permitted under the Amended Credit Agreement; provided that, for purposes of
making the representation in the first sentence of Section 7.1(l) of the Amended
Credit Agreement, any event or circumstance resulting from the COVID-19 pandemic
as described in the 10-Q publicly filed by the Parent on May 11, 2020 or as
otherwise disclosed to the Administrative Agent and the Lenders in writing prior
to the First Amendment Date, shall be excluded.

 

Section 4. Certain References. Each reference to the Credit Agreement in any of
the Loan Documents shall be deemed to be a reference to the Credit Agreement as
amended by this Amendment.

 

Section 5. Expenses. The Borrower shall reimburse the Administrative Agent upon
demand for all reasonable, documented out-of-pocket costs and expenses
(including reasonable and documented attorneys’ fees) incurred by the
Administrative Agent in connection with the preparation, negotiation and
execution of this Amendment and the other agreements and documents executed and
delivered in connection herewith.

 

Section 6. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.

 



 

 

 

Section 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 8. Effect. Except as expressly herein amended, the terms and conditions
of the Credit Agreement and the other Loan Documents remain in full force and
effect. The amendments contained in Section 1 hereof shall be deemed to have
prospective application only from the date this Amendment becomes effective. The
Credit Agreement, as herein amended, is hereby ratified and confirmed in all
respects. Nothing in this Amendment shall limit, impair or constitute a waiver
of the rights, powers or remedies available to the Administrative Agent or the
Lenders under the Credit Agreement, as herein amended, or any other Loan
Document.

 

Section 9. Release. In consideration of the amendments and agreements contained
herein, each Loan Party hereby waives and releases the Administrative Agent,
each Lender, the Swingline Lender and the Issuing Banks from any and all claims
and defenses, whether known or unknown, with respect to the Credit Agreement and
the other Loan Documents and the transactions contemplated thereby to the extent
any such claims and defenses have arisen on or prior to the date hereof.

 

Section 10. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns. Signatures hereto
delivered by facsimile transmission, emailed .pdf file or other similar forms of
electronic transmission shall be deemed original signatures, which hereby may be
relied upon by all parties and shall be binding on the respective signor.

 

Section 11. Loan Documents. This Amendment and the executed Guarantor
Acknowledgement substantially in the form attached hereto as Exhibit A shall be
deemed to be “Loan Documents” for all purposes under the Credit Agreement and
the other Loan Documents.

 

[Signatures Commence on Next Page]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Fifth
Amended and Restated Credit Agreement to be executed as of the date first above
written.

 

  BORROWER:       DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP      
By:  DiamondRock Hospitality Company, its sole General Partner           By: /s/
Jeff Donnelly   Name: Jeff Donnelly     Title: Executive Vice President and
Chief Financial Officer               PARENT:       DIAMONDROCK HOSPITALITY
COMPANY           By: /s/ Jeff Donnelly     Name: Jeff Donnelly     Title:
Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  THE ADMINISTRATIVE AGENT AND THE LENDERS:           WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent and as a Lender           By: /s/ Mark F.
Monahan     Name: Mark F. Monahan     Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  BANK OF AMERICA, N.A., as a Lender           By: /s/ Suzanne E. Pickett    
Name: Suzanne E. Pickett     Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  CITIBANK, N.A., as a Lender           By: /s/ Chris Albano     Name: Chris
Albano     Title: Authorized Signatory    

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  U.S. BANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Timothy J.
Tillman     Name: Timothy J. Tillman     Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  KEYBANK NATIONAL ASSOCIATION, as a Lender           By: /s/ Jim Komperda    
Name: Jim Komperda     Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  PNC BANK, NATIONAL ASSOCIATION, as a Lender           By: /s/ William R. Lynch
III     Name: William R. Lynch III     Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  REGIONS BANK, as a Lender           By: /s/ Ghi S. Gavin   Name: Ghi S. Gavin
  Title: Senior Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  T.D. BANK, N.A., as a Lender           By: /s/ James M. Cupelli     Name:
James M. Cupelli     Title: Vice President

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  BMO HARRIS BANK, N.A., as a Lender           By: /s/ Gwendolyn Gatz        
Name: Gwendolyn Gatz         Title: Director

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  BARCLAYS BANK PLC, as a Lender           By: /s/ Craig Malloy   Name: Craig
Malloy   Title: Director

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender           By: /s/ Ming K. Chu  
  Name: Ming K. Chu     Title: Director           By: /s/ Annie Chung     Name:
Annie Chung     Title: Director

 

 

 

 

 

 

 

 

[Signatures Continued on Next Page]

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

  TRUIST BANK, as a Lender           By: /s/ Karen Cadiente     Name: Karen
Cadiente     Title: Assistant Vice President

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Fifth Amended and Restated Credit
Agreement for DiamondRock Hospitality Limited Partnership]



 

 

 

 

ANNEX I

 

MARKED CREDIT AGREEMENT

 

See attached

 



 

 

 

Annex I

 [tm2022001d3_ex10-1img001.jpg] CONFORMED THROUGH FIRST AMENDMENT

  



 

 

Execution Copy

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of July 25, 2019

by and among

DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP,



  as Borrower,

DIAMONDROCK HOSPITALITY COMPANY,



  as Parent,



The financial institutions party hereto

and their assignees under Section 13.5.,



  as Lenders,



and

WELLS FARGO Bank, National Association,



  as Administrative Agent



__________________________________________________________

 

WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.,

U.S. BANK NATIONAL ASSOCIATION,

KEYBANC CAPITAL MARKETS, INC.,

REGIONS CAPITAL MARKETS, A DIVISION OF REGIONS BANK,

PNC CAPITAL MARKETS LLC

and

TD SECURITIES (USA) LLC,



  as Joint Lead Arrangers,



WELLS FARGO SECURITIES, LLC,

BOFA SECURITIES, INC.,

CITIGROUP GLOBAL MARKETS INC.

and

U.S. BANK NATIONAL ASSOCIATION,



  as Joint Bookrunners,



BANK OF AMERICA, N.A.,

CITIBANK, N.A.,

and

U.S. BANK NATIONAL ASSOCIATION



  as Syndication Agents,



and

KEYBANK NATIONAL ASSOCIATION,

REGIONS BANK,

PNC BANK, NATIONAL ASSOCIATION

and

TD BANK, N.A.



  as Documentation Agents



 

 

 



 

 

 

TABLE OF CONTENTS

 



Article I. Definitions 1 Section 1.1.  Definitions. 1 Section 1.2.  General;
References to Pacific Time. 3640 Section 1.3.  Financial Attributes of
Non-Wholly Owned Subsidiaries. 3741 Section 1.4.  Rates. 3742
Section 1.5.  Divisions. 3742 Article II. Credit Facility 3742
Section 2.1.  Revolving Loans. 3742 Section 2.2.  Term Loans. 3843 Section
2.3.  Letters of Credit. 3944 Section 2.4. Swingline Loans. 4449
Section 2.5.  Rates and Payment of Interest on Loans. 4651 Section 2.6.  Number
of Interest Periods. 4752 Section 2.7.  Repayment of Loans. 4752
Section 2.8.  Prepayments. 4852 Section 2.9.  Continuation. 4855
Section 2.10.  Conversion. 4855 Section 2.11.  Notes. 4956
Section 2.12.  Voluntary Reductions of the Commitment. 4956 Section
2.13.  Extension of Termination Date. 5057 Section 2.14.  Expiration Date of
Letters of Credit Past Revolving Commitment Termination. 5057
Section 2.15.  Amount Limitations. 5157 Section 2.16.  Increase in Commitments;
Additional Term Loans. 5158 Section 2.17.  Funds Transfer Disbursements. 5259
Section 2.18.  Security Interest in Collateral. 59 Article III. Payments, Fees
and Other General Provisions 5259 Section 3.1.  Payments. 5259 Section 3.2.  Pro
Rata Treatment. 5360 Section 3.3.  Sharing of Payments, Etc. 5461
Section 3.4.  Several Obligations. 5461 Section 3.5.  Fees. 5461
Section 3.6.  Computations. 5663 Section 3.7.  Usury. 5663
Section 3.8.  Statements of Account. 5663 Section 3.9.  Defaulting Lenders. 5664
Section 3.10.  Taxes. 6067 Article IV.  Intentionally Omitted. 6370 Article V.
Yield Protection, Etc. 6370 Section 5.1.  Additional Costs; Capital Adequacy.
6370 Section 5.2.  Suspension of LIBOR Loans. 6572 Section 5.3.  Illegality.
6673 Section 5.4.  Compensation. 6674 Section 5.5.  Treatment of Affected Loans.
6774 Section 5.6.  Change of Lending Office. 6875

 



- i -

 

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans. 6875
Section 5.8.  Affected Lenders. 6875 Article VI. Conditions Precedent 6976
Section 6.1.  Initial Conditions Precedent. 6976 Section 6.2.  Conditions
Precedent to All Loans and Letters of Credit. 7178 Article VII. Representations
and Warranties 7179 Section 7.1.  Representations and Warranties. 7179
Section 7.2.  Survival of Representations and Warranties, Etc. 7885 Article
VIII. Affirmative Covenants 7886 Section 8.1.  Preservation of Existence and
Similar Matters. 7886 Section 8.2.  Compliance with Applicable Law and Material
Contracts. 7886 Section 8.3.  Maintenance of Property. 7986
Section 8.4.  Conduct of Business. 7986 Section 8.5.  Insurance. 7987
Section 8.6.  Payment of Taxes and Claims. 7987 Section 8.7.  Inspections. 7987
Section 8.8.  Use of Proceeds; Letters of Credit. 8088
Section 8.9.  Environmental Matters. 8088 Section 8.10.  Books and Records. 8189
Section 8.11.  Further Assurances. 8189 Section 8.12.  REIT Status. 8189
Section 8.13.  Exchange Listing. 8189 Section 8.14.  Additional Guarantors. 8189
Section 8.15.  Release of Guarantors. 8290 Section 8.16.  Compliance with
Anti-Corruption Laws; Beneficial Ownership Regulation, Anti-Money Laundering
Laws and Sanctions. 8390 Section 8.17.  Additional Collateral / Release of
Collateral. 91 Section 8.18.  Article 8 Securities. 91 Article IX. Information
8392 Section 9.1.  Quarterly Financial Statements. 8392 Section 9.2.  Year-End
Statements. 8392 Section 9.3.  Compliance Certificate. 8492 Section 9.4.  Other
Information. 8493 Section 9.5.  Electronic Delivery of Certain Information. 8695
Section 9.6.  Public/Private Information. 8796 Section 9.7.  USA Patriot Act
Notice; Compliance. 8796 Article X. Negative Covenants 8796
Section 10.1.  Financial Covenants. 8796 Section 10.2.  Restricted Payments.
8998 Section 10.3.  Indebtedness. 8999 Section 10.4.  Intentionally Omitted.
8999 Section 10.5.  Investments Generally. 8999 Section 10.6.  Negative Pledge.
9099 Section 10.7.  Merger, Consolidation, Sales of Assets and Other
Arrangements. 91100 Section 10.8.  Fiscal Year. 92101 Section 10.9.
 Modifications of Material Contracts. 92102

 



- ii -

 

 

Section 10.10.  Modifications of Organizational Documents. 92102
Section 10.11.  Transactions with Affiliates. 92102 Section 10.12.  ERISA
Exemptions. 92102 Section 10.13.  Environmental Matters. 92102
Section 10.14.  Derivatives Contracts. 93102 Section 10.15.  Restriction Period
Covenants. 103 Article XI. Default 93104 Section 11.1.  Events of Default. 93104
Section 11.2.  Remedies Upon Event of Default. 96108 Section 11.3.  Remedies
Upon Default. 97109 Section 11.4.  Marshaling; Payments Set Aside. 97109
Section 11.5.  Allocation of Proceeds. 98109 Section 11.6.  Letter of Credit
Collateral Account. 99110 Section 11.7.  Performance by Administrative Agent.
100112 Section 11.8.  Rights Cumulative. 100112 Article XII. The Administrative
Agent 101113 Section 12.1.  Appointment and Authorization. 101113
Section 12.2.  Administrative Agent’s Reliance. 102113 Section 12.3.  Notice of
Events of Default. 102114 Section 12.4.  Administrative Agent as Lender. 103114
Section 12.5.  Approvals of Lenders. 103115 Section 12.6.  Lender Credit
Decision, Etc. 103115 Section 12.7.  Indemnification of Administrative Agent.
104116 Section 12.8.  Successor Administrative Agent. 105117 Section
12.9.  Titled Agents. 106118 Section 12.10.  Collateral Matters. 118
Section 12.11.  Administrative Agent May File Bankruptcy Disclosure and Proofs
of Claim. 119 Article XIII. Miscellaneous 106120 Section 13.1.  Notices. 106120
Section 13.2.  Expenses. 108121 Section 13.3.  Setoff. 109122
Section 13.4.  Litigation; Jurisdiction; Other Matters; Waivers. 109123
Section 13.5.  Successors and Assigns. 110124 Section 13.6.  Amendments and
Waivers. 114128 Section 13.7.  Nonliability of Administrative Agent and Lenders.
117130 Section 13.8.  Confidentiality. 117130 Section 13.9.  Indemnification.
118131 Section 13.10.  Termination; Survival. 119132
Section 13.11.  Severability of Provisions. 119133 Section 13.12.  GOVERNING
LAW. 119133 Section 13.13.  Counterparts. 119133 Section 13.14.  Obligations
with Respect to Loan Parties. 120133 Section 13.15.  Independence of Covenants.
120133 Section 13.16.  Limitation of Liability. 120133 Section 13.17.  Entire
Agreement. 120134 Section 13.18.  Construction. 121134 Section 13.19.  Headings.
121134

 



- iii -

 

 

Section 13.20.  No Novation. 121134 Section 13.21.  New York Mortgages. 121134
Section 13.22.  Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. 123137 Section 13.23.  Acknowledgement Regarding Any Supported
QFCs. 124137 Section 13.24.  New Lenders; Exiting Lenders. 124138
Section 13.25.  Intercreditor Agreement. 139

 



- iv -

 

 

SCHEDULE I Commitments SCHEDULE 1.1.(a) Approved Managers SCHEDULE 1.1.(b) List
of Loan Parties SCHEDULE 1.1.(c) Equity Pledges Requiring Consent SCHEDULE
7.1.(b) Ownership Structure SCHEDULE 7.1.(f) Title to Properties; Occupancy
Rates; Liens SCHEDULE 7.1.(g) Existing Indebtedness; Total Indebtedness SCHEDULE
7.1.(h) Material Contracts SCHEDULE 7.1.(i) Litigation SCHEDULE 7.1.(y) Initial
Unencumbered Properties SCHEDULE 13.1. Address for Notices to Issuing Banks    
    EXHIBIT A Form of Assignment and Assumption Agreement EXHIBIT B Form of
Guaranty EXHIBIT C Form of Revolving Note EXHIBIT D Form of Notice of Borrowing
EXHIBIT E Form of Notice of Continuation EXHIBIT F Form of Notice of Conversion
EXHIBIT G Form of Notice of Swingline Borrowing EXHIBIT H Form of Swingline Note
EXHIBIT I Form of Disbursement Instruction Agreement EXHIBIT J Forms of U.S. Tax
Compliance Certificates EXHIBIT K Form of Compliance Certificate EXHIBIT L Form
of Term Loan Note

 

 



- v -

 





 

THIS FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
July 25, 2019, by and among DIAMONDROCK HOSPITALITY LIMITED PARTNERSHIP, a
limited partnership formed under the laws of the State of Delaware (the
“Borrower”), DIAMONDROCK HOSPITALITY COMPANY, a corporation formed under the
laws of the State of Maryland (the “Parent”), each of the financial institutions
initially a signatory hereto together with their successors and assignees under
Section 13.5. (collectively, the “Lenders”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”), with each of
Wells Fargo Securities, LLC, BofA securities, inc., CITIGROUP GLOBAL MARKETS
INC., U.S. BANK NATIONAL ASSOCIATION, KEYBANC CAPITAL MARKETS INC., REGIONS
CAPITAL MARKETS, A DIVISION OF REGIONS BANK, PNC CAPITAL MARKETS LLC AND TD
SECURITIES (USA) LLC, as Joint Lead Arrangers (collectively, the “Lead
Arrangers”), each of Wells Fargo Securities, LLC, BofA securities, inc.,
CITIGROUP GLOBAL MARKETS INC., and U.S. BANK NATIONAL ASSOCIATION, as Joint
Bookrunners (collectively, the “Bookrunners”), Bank of America, N.A., CITIBANK,
N.A., and U.S. BANK NATIONAL ASSOCIATION as Syndication Agents (collectively,
the “Syndication Agents”), and KEYBANK NATIONAL ASSOCIATION, REGIONS BANK, PNC
BANK, NATIONAL ASSOCIATION and TD BANK, N.A., as Documentation Agent (the
“Documentation Agents”).

 

WHEREAS, certain of the Lenders and other financial institutions have made
available to the Borrower a revolving credit facility in the amount of
$300,000,000, including a $30,000,000 letter of credit subfacility and a
$30,000,000 swingline subfacility, on the terms and conditions contained in that
certain Fourth Amended and Restated Credit Agreement dated as of May 3, 2016 (as
amended and in effect immediately prior to the date hereof, the “Existing Credit
Agreement”) by and among the Parent, the Borrower, such Lenders, certain other
financial institutions, the Administrative Agent and the other parties thereto;
and

 

WHEREAS, the Administrative Agent, the Issuing Banks and the Lenders desire to
amend and restate the terms of the Existing Credit Agreement to make available
to the Borrower (i) a revolving credit facility in the initial amount of
$400,000,000, which will include a $40,000,000 letter of credit subfacility and
a $40,000,000 swingline subfacility and (ii) a $350,000,000 term loan facility,
in each case, on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto agree
that the Existing Credit Agreement is amended and restated in its entirety as
follows:

 

 

Article I. Definitions

 

Section 1.1. Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Accommodation Subsidiary” means a Subsidiary (other than the Subsidiary that
owns the applicable Eligible Property) that owns the improvements on an Eligible
Property or the furniture, fixtures and equipment utilized in the operation of
such Eligible Property.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 



 

 

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent and
its Subsidiaries determined on a consolidated basis for such period, minus (b)
FF&E Reserves for such period.

 

“Adjusted NOI” means, for any Property and for any period (or if no applicable
period is stated, the period of twelve consecutive fiscal months then ended),
Net Operating Income for such Property for such period minus the greater of
(a) the actual amount of franchise fees paid with respect to such Property
during such period and (b) an imputed franchise fee in the amount of four
percent (4.0%) of the gross revenues for such Property for such period; provided
however, for purposes of this definition, no imputed franchise fee shall be
deducted from Net Operating Income with respect to any Property that is not
subject to a Franchise Agreement. If a Property has not continuously operated
the immediately preceding period of twelve consecutive months, then the Adjusted
NOI of such Property shall be calculated by annualizing the historical Net
Operating Income of such Property for the most recently ending period for which
it has been in continuous operation, determined on a pro forma basis reasonably
acceptable to the Administrative Agent. For the avoidance of doubt and only with
respect to continuously operated Properties, Adjusted NOI for the period of four
consecutive fiscal quarters most recently ended for any such Property acquired
by the Borrower or any Subsidiary during such period shall be utilized
regardless of the date such Property was acquired by the Borrower or such
Subsidiary.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries, Foreign Subsidiaries and
Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by each Lender and delivered to the Administrative Agent in a form supplied by
the Administrative Agent to the Lenders from time to time.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

 

“Affected Lender” has the meaning given that term in Section 5.8.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977 and the rules and
regulations thereunder and the U.K. Bribery Act 2010 and the rules and
regulations thereunder.

 

“Anti-Money Laundering Laws” means any and all laws, statutes, regulations or
obligatory government orders, decrees, ordinances or rules applicable to a Loan
Party, its Subsidiaries or Affiliates related to terrorism financing or money
laundering, including any applicable provision of the Patriot Act

 



 

 



 

and The Currency and Foreign Transactions Reporting Act (also known as the “Bank
Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C. §§ 1818(s), 1820(b) and
1951-1959).

 

“Applicable Facility Fee” means, at all times after the Investment Grade Rating
Date, the percentage set forth in the table below corresponding to the Level at
which the “Applicable Margins” are determined in accordance with the definition
thereof:

 

Level Facility Fee 1 0.100% 2 0.125% 3 0.150% 4 0.200% 5 0.250% 6 0.300%

 

Any change in the applicable Level at which the Applicable Margins are
determined shall result in a corresponding and simultaneous change in the
Applicable Facility Fee. The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Applicable Law” means all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders, and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

 

“Applicable Margin” means:

 

(a)        Prior to the First Amendment Date and after the end of the Ratio
Adjustment Period but prior to the Investment Grade Rating Date, the percentage
rate set forth below corresponding to the Leverage Ratio in effect at such time
as set forth in the Compliance Certificate most recently delivered by the
Borrower pursuant to Section 9.3.:

 

 

 

Level

 

 

Leverage Ratio

Applicable Margin for LIBOR Revolving Loans Applicable Margin for Base Rate
Revolving Loans

Applicable Margin for LIBOR Term Loans

 

Applicable Margin for Base Rate Term Loans

 

1

Less than 30%

 

1.40% 0.40% 1.35% 0.35% 2 Greater than or equal to 30.0% but less than 35.0%
1.45% 0.45% 1.40% 0.40% 3 Greater than or equal to 35.0% but less than 40.0%
1.50% 0.50% 1.45% 0.45%

 



 

 

 



4 Greater than or equal to 40.0% but less than 45.0% 1.55% 0.55% 1.50% 0.50% 5
Greater than or equal to 45.0% but less 50.0% 1.70% 0.70% 1.65% 0.65% 6 Greater
than or equal to 50.0% but less than 55.0% 1.90% 0.90% 1.85% 0.85% 7 Greater
than or equal to  55.0% 2.05% 1.05% 2.00% 1.00%

 

The Applicable Margin shall be determined by the Administrative Agent from time
to time, based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3. Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3. If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 7 above until the first day of the calendar month immediately following
the month that the required Compliance Certificate is delivered. Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin
for Loans as set forth above, the Applicable Margin shall be determined based on
Level 2. Thereafter, until the Investment Grade Rating Date, the Applicable
Margin shall be adjusted from time to time as set forth in this clause (a).

 

(b)       On, and at all times after, the Investment Grade Rating Date, the
applicable rate per annum set forth in the table below corresponding to the
Level in the first column of the table in which the Parent’s or Borrower’s
Credit Rating falls. During any period that the Parent or Borrower has received
Credit Ratings from both S&P and Moody’s that are not equivalent, then the
Applicable Margins shall be determined based on the higher of such Credit
Ratings. During any period that the Parent has received a Credit Rating from
only Moody’s or S&P, then the Applicable Margins shall be based upon such Credit
Rating. During any period after the Investment Grade Rating Date that the Parent
has (A) not received a Credit Rating from any Rating Agency or (B) only received
a Credit Rating from a Rating Agency that is neither S&P nor Moody’s, then the
Applicable Margin shall be determined based on Level 6 in the table below. Any
change in the Parent’s Credit Rating which would cause it to move to a different
Level shall be effective as of the first day of the first calendar month
immediately following such change.

 

 

Level

 

Credit Rating

Applicable Margin for LIBOR Revolving Loans Applicable Margin for Base Rate
Revolving Loans Applicable Margin for LIBOR Term Loans Applicable Margin for
Base Rate Term Loans 1 >A/A2 0.775% 0.000% 0.850% 0.000% 2 A-/A3 0.825% 0.000%
0.900% 0.000% 3 BBB+/Baa1 0.875% 0.000% 0.950% 0.000% 4 BBB/Baa2 1.000% 0.000%
1.100% 0.100% 5 BBB-/Baa3 1.200% 0.200% 1.350% 0.350% 6 <BBB-/Baa3/Unrated
1.550% 0.550% 1.750% 0.750%

 

(c)        During the Covenant Relief Period and the Ratio Adjustment Period,
(i) the Applicable Margin for Revolving Loans that are LIBOR Loans shall be
2.40% and for Revolving Loans that are Base Rate Loans shall be 1.40% and (ii)
the Applicable Margin for Term Loans that are LIBOR Loans shall be 2.35% and for
Term Loans that are Base Rate Loans shall be 1.35%.

 



 

 

 

(cd) During any Leverage Ratio Surge Period, any Applicable Margin determined as
provided above shall, each time a Leverage Ratio Surge Period applies, be
increased by 0.35%.

 

(d)       The provisions of this definition shall be subject to Section 2.5.(c).

 

“Approved Accounting Firm” means Deloitte LLP, KPMG LLP, PricewaterhouseCoopers
International Limited, Ernst & Young LLP or such other independent certified
public accountant of recognized national standing reasonably acceptable to the
Administrative Agent.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Approved Manager” means (i) each property management company listed on Schedule
1.1.(a), (ii) any Affiliate thereof and (ii) any other nationally recognized
third-party property management company approved by the Administrative Agent in
writing.

 

“Asset Sale” means (i) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction) of any parcel of, or interest in, real property
(including the Equity Interests of any Subsidiary that directly or indirectly
owns or leases pursuant to a ground lease any real property) and (ii) any
non-ordinary course conveyance, sale, lease, transfer or other disposition
(including by way of merger or consolidation and including any sale and
leaseback transaction) of any other assets, in the case of clause (i) and (ii),
whether owned on the First Amendment Date or thereafter acquired.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.5.), and accepted by the Administrative Agent, in
substantially the form of Exhibit A or any other form approved by the
Administrative Agent.

 

“Availability” shall mean, as of any date of determination, an amount equal to
the Revolving Commitments of all Lenders as of such date minus all outstanding
Revolving Loans, Swingline Loans and Letter of Credit Liabilities as of such
date.

 

“Average Daily Liquidity” means, as of each day, an amount equal to unrestricted
cash and Cash Equivalents of the Borrower and its Subsidiaries held in accounts
in the United States and the U.S. Virgin Islands as of such date plus an amount
equal to Availability (to the extent available to be drawn in accordance with
this Agreement), in each case, as of such determination date.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

 

 

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).

 



 

 



 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means, at any time, the highest of (a) the Prime Rate, (b) the
Federal Funds Rate plus 0.50% and (c) the LIBOR Market Index Rate plus 1.00%;
each change in the Base Rate shall take effect simultaneously with the
corresponding change or changes in the Prime Rate, the Federal Funds Rate or the
LIBOR Market Index Rate (provided that clause (c) shall not be applicable during
any period in which LIBOR is unavailable or unascertainable).

 

“Base Rate Loan” means a Loan (or any portion thereof) bearing interest at a
rate based on the Base Rate.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to LIBOR for
Dollar denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero0.25%, the Benchmark Replacement will be
deemed to be zero0.25% for the purposes of this Agreement.

 

“Benchmark Replacement Adjustment” means, with respect to any replacement of
LIBOR with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Unadjusted Benchmark Replacement by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of LIBOR with the
applicable Unadjusted Benchmark Replacement for Dollar denominated syndicated
credit facilities at such time.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate” the definition of “Interest Period,”
the definition of “LIBOR Market Index Rate,” timing and frequency of determining
rates and making payments of interest and other administrative matters) that the
Administrative Agent decides may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).

 

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to LIBOR: (i) in the case of clause (1) or (2) of the definition of
“Benchmark Transition Event,” the later of (a) the date of the public statement
or publication of information referenced therein and (b) the date on which the
administrator of LIBOR permanently or indefinitely ceases to provide LIBOR; or
(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 



 

 

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR: (1) a public statement or publication of
information by or on behalf of the administrator of LIBOR announcing that such
administrator has ceased or will cease to provide LIBOR, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide LIBOR; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or (3) a public statement or publication of information by the
regulatory supervisor for the administrator of LIBOR announcing that LIBOR is no
longer representative.

 

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Requisite Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Requisite Lenders) and
the Lenders.

 

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced with a Benchmark
Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes hereunder in accordance with clause (b) of
Section 5.2. and (y) ending at the time that a Benchmark Replacement has
replaced LIBOR for all purposes hereunder pursuant to clause (b) of Section 5.2.

 

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

 

“Beneficial Ownership Regulation” means 31 CFR § 1010.230.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Business Day” means (a) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on

 



 

 

 



substantially all of the Administrative Agent’s business functions, and (b) if
such day relates to a LIBOR Loan, any such day that is also a day on which
dealings in Dollars are carried on in the London interbank market. Unless
specifically referenced in this Agreement as a Business Day, all references to
“days” shall be to calendar days.

 

“Capitalization Rate” means (a) 7.25% for Properties developed with hotels
categorized as Upscale, Upper Upscale or above Full-Service and located within
(i) the central business districts of Boston, Massachusetts, Chicago, Illinois,
Borough of Manhattan, New York, Washington, D.C., San Francisco, California, San
Diego, California, (ii) Key West, Florida and (iii) Sausalito, California, or
(b) 7.75% for all other Properties. Categorization of hotels shall be as
determined by Smith Travel Research or as otherwise requested by the Borrower
and consented to in writing by the Requisite Lenders.

 

“Capitalized Lease Obligation” means an obligation under a lease that is
required to be capitalized for financial reporting purposes in accordance with
GAAP. The amount of a Capitalized Lease Obligation is the capitalized amount of
such obligation as would be required to be reflected on a balance sheet of the
applicable Person prepared in accordance with GAAP as of the applicable date.

 

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the applicable Issuing Bank or the
Revolving Lenders, as collateral for Letter of Credit Liabilities or obligations
of Revolving Lenders to fund participations in respect of Letter of Credit
Liabilities, cash or deposit account balances or, if the Administrative Agent
and the applicable Issuing Bank shall agree in their sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and the applicable Issuing Bank. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Co-operation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and unimpaired surplus in excess of $500,000,000 and which bank or
its holding company has a short-term commercial paper rating of at least A-2 or
the equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than seven days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Class” means (a) when used with respect to a Commitment, refers to whether such
Commitment is a Revolving Commitment or Term Loan Commitment, (b) when used with
respect to a Loan, refers to whether such Loan is a Revolving Loan or a Term
Loan and (c) when used with respect to a Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments.

 



 

 

 

“Collateral” means the Equity Interests of each Issuer (other than the Equity
Interests of an Issuer listed on Schedule 1.1.(c) attached hereto until such
time as the applicable Grantor has obtained the consent to the pledge of such
Equity Interest pursuant to Section 3(j) of the Pledge Agreement) and all
products and proceeds thereof and other related interests as more fully
described as “Pledged Collateral” in the Pledge Agreement.

 

“Commitment” means, as to each Lender (other than the Swingline Lender), such
Lender’s Revolving Commitment or such Lender’s Term Loan Commitment, as the
context may require.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et seq.)
as amended from time to time, and any successor statute.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Covenant Relief Period” shall mean, the period commencing on the First
Amendment Date and ending on the date which is the earlier of (i) the date the
Borrower has delivered a notice to the Administrative Agent electing to
terminate the Covenant Relief Period which notice shall attach calculations
demonstrating that the Borrower would have been in compliance with the Financial
Covenants (as if neither the Covenant Relief Period nor any Ratio Adjustment
Period was in effect) for the immediately preceding fiscal quarter for which
financial statements have been delivered pursuant to Section 9.1 or Section 9.2
hereof and (ii) April 1, 2021.

 

“Covered Entity” means any of the following: (i) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. §252.82(b); (ii) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. §47.3(b); or (iii) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. §382.2(b).

 

“Credit Event” means any of the following: (a) the making (or deemed making) of
any Loan, (b) the Conversion of a Base Rate Loan into a LIBOR Loan or (c) the
issuance of a Letter of Credit or the amendment of a Letter of Credit that
extends the maturity, or increases the Stated Amount, of such Letter of Credit.

 

“Credit Rating” means the rating assigned by a Rating Agency to the senior
unsecured long term Indebtedness of a Person.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency,

 



 

 



 

reorganization, or similar Applicable Laws relating to the relief of debtors in
the United States of America or other applicable jurisdictions from time to time
in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both.

 

“Defaulting Lender” means, subject to Section 3.9.(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within 2 Business Days of the
date such Loans were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including with respect to a Revolving Lender, in respect of its
participation in Letters of Credit or Swingline Loans) within 2 Business Days of
the date when due, (b) has notified the Borrower, the Administrative Agent, any
Issuing Bank or the Swingline Lender in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s good faith determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (iii)
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States of America or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 3.9.(f)) upon delivery of written
notice of such determination to the Borrower, the Issuing Banks, the Swingline
Lender and each Lender.

 

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

 

“Derivatives Contract” means a “swap agreement” as defined in Section 101 of the
Bankruptcy Code.

 

“Derivatives Support Document” means (a) any Credit Support Annex comprising
part of (and as defined in) any Specified Derivatives Contract, and (b) any
document or agreement, pursuant to which cash, deposit accounts, securities
accounts or similar financial asset collateral are pledged to or made available
for set-off by, a Specified Derivatives Provider, including any banker’s lien or
similar right, securing or supporting Specified Derivatives Obligation.

 



 

 

 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Derivatives Contracts, (a) for any date on or
after the date such Derivatives Contracts have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a) the amount(s)
determined as the mark-to-market value(s) for such Derivatives Contracts, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Derivatives Contracts
(which may include the Administrative Agent or any Lender).

 

“Development/Redevelopment Property” means (a) a new Property under construction
or (b) an existing Property which is undergoing an expansion pursuant to which
the total guest rooms for such Property will be increased by 50% or more. Each
Development/Redevelopment Property shall continue to be classified as a
Development/Redevelopment Property hereunder until the achievement of
substantial completion with respect to such Development/Redevelopment Property,
following which such Development/Redevelopment Property shall be classified as a
Seasoned Property.

 

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit I to be executed and delivered by the Borrower pursuant to
Section 6.1.(a), as the same may be amended, restated or modified from time to
time with the prior written approval of the Administrative Agent.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any state of the United States or the District of Columbia.

 

“Early Opt-in Election” means the occurrence of: (1) (i) a determination by the
Administrative Agent or (ii) a notification by the Requisite Lenders to the
Administrative Agent (with a copy to the Borrower) that the Requisite Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 5.2.(b) – (e) are being executed or amended, as applicable, to
incorporate or adopt a new benchmark interest rate to replace LIBOR, and (2) (i)
the election by the Administrative Agent or (ii) the election by the Requisite
Lenders to declare that an Early Opt-in Election has occurred and the provision,
as applicable, by the Administrative Agent of written notice of such election to
the Borrower and the Lenders or by the Requisite Lenders of written notice of
such election to the Administrative Agent.

 

“EBITDA” means, with respect to a Person for any period (without duplication):
(a) net income (loss) of such Person for such period determined on a
consolidated basis (before minority interests), exclusive of the following (but
only to the extent included in determination of such net income (loss)): (i)
depreciation and amortization expense; (ii) Interest Expense; (iii) income tax
expense; (iv) extraordinary or non-recurring gains and losses; (v) closing costs
expensed which are directly attributable to the acquisition of Property; (vi)
severance costs; and (vii) other non-cash charges including, without limitation,
impairment charges (other than non-cash charges that constitute an accrual of a
reserve for future cash payments) plus (b) such Person’s Ownership Share of
EBITDA of its Unconsolidated Affiliates. EBITDA shall be adjusted to remove any
impact from (x) non-cash amortization of stock grants to members of the Parent’s
management, (y) straight line rent leveling adjustments required under GAAP and
(z) amortization of intangibles pursuant to FASB ASC 805.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity

 

 

 

 



 

established in an EEA Member Country which is a parent of an institution
described in clause (a) of this definition, or (c) any financial institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

 

“Effective Date” means the later of (a) the Agreement Date or (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 13.5.(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 13.5.(b)(iii)).

 

“Eligible Property” means a Property which satisfies all of the following
requirements:

 

(a)        such Property is either (x) an Upper-Upscale, Luxury or Upscale (as
defined by Smith Travel Research) hotel located in a major urban market or (y) a
destination resort hotel;

 

(b)        such Property is open for business to the public;

 

(c)        such Property is (i) branded by one or more nationally recognized
hotel companies or an Affiliate of such a company, (ii) operated as an
independent hotel located in a central business district or leisure market or
(iii) a destination resort hotel;

 

(d)        such Property is (i) located in one of the 48 contiguous States of
the United States of America, the State of Hawaii, or in the District of
Columbia or (ii) solely with respect to each Frenchman’s Reef Property, located
in the U.S. Virgin Islands;

 

(e)        such Property is owned in fee simple or leased under a Ground Lease
entirely by the Borrower or a Guarantor (or, on and after the Investment Grade
Rating Date, a Wholly Owned Subsidiary) other than any Guarantor (or Wholly
Owned Subsidiary) which is an Excluded Subsidiary or Foreign Subsidiary
(provided that so long as, prior to the Investment Grade Rating Date, it becomes
and remains a Guarantor hereunder, each Frenchman’s Reef Property may be owned
by a Subsidiary organized in the U.S. Virgin Islands);

 

(f)         neither such Property, nor any interest of the Borrower or any
Subsidiary therein, is subject to any Lien (other than Permitted Liens (but not
Liens of the types described in clauses (f), (g) and (h) of the definition of
Permitted Liens));

 

(g)        if such Property is owned or leased by a Subsidiary (i) none of the
Borrower’s direct or indirect ownership interest in such Subsidiary is subject
to any Lien (other than Permitted Liens (but not Liens of the types described in
clauses (f), (g) and (h) of the definition of Permitted Liens)) or to a Negative
Pledge; and (ii) the Borrower directly, or indirectly through a Subsidiary, has
the right to take the following

 

 

 

 



 

actions without the need to obtain the consent of any Person: (x) to sell,
transfer or otherwise dispose of such Property and (y) to create a Lien on such
Property as security for Indebtedness of the Borrower or such Subsidiary, as
applicable;

 

(h)       such Property is managed by an Approved Manager;

 

(i)        such Property is covered by property insurance in amounts and upon
terms that satisfy criteria set forth in Section 8.5.;

 

(j)        such Property has all material occupancy and operating permits and
licenses required by Applicable Law; and

 

(k)       such Property is free of all structural defects or major architectural
deficiencies, title defects, environmental conditions or other adverse matters
except for defects, deficiencies, conditions or other matters which,
individually or collectively, are not material to the profitable operation of
such Property.

 

“Environmental Claims” means any and all administrative, regulatory or judicial
actions, suits, demands, demand letters, claims, liens, accusations,
allegations, notices of noncompliance or violation, investigations (other than
internal reports prepared by any Person in the ordinary course of business and
not in response to any third party action or request of any kind) or proceedings
relating in any way to any actual or alleged violation of or liability under any
Environmental Law or relating to any permit issued, or any approval given, under
any such Environmental Law, including, without limitation, any and all claims by
Governmental Authorities for enforcement, cleanup, removal, response, remedial
or other actions or damages, contribution, indemnification cost recovery,
compensation or injunctive relief resulting from Hazardous Materials or arising
from alleged injury or threat of injury to human health (as it pertains to
exposure to Hazardous Materials) or the environment.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean-up of
Hazardous Materials including, without limitation, the following: Clean Air Act,
42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C. § 1251
et seq.; Solid Waste Disposal Act, as amended by the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. § 9601 et seq.; National Environmental
Policy Act, 42 U.S.C. § 4321 et seq.; regulations of the Environmental
Protection Agency, any applicable rule of common law relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, any security convertible into or exchangeable for any share of capital
stock of (or other ownership or profit interests in) such Person or warrant,
right or option for the purchase or other acquisition from such Person of such
shares (or such other interests), and any other ownership or profit interest in
such Person (including, without limitation, partnership, member or trust
interests therein), whether voting or nonvoting, and whether or not such share,
warrant, option, right or other interest is authorized or otherwise existing on
any date of determination.

 

“Equity Issuance” means any issuance by a Person of any Equity Interest in such
Person and shall in any event include (i) the issuance of any Equity Interest
upon the conversion or exchange of any security constituting Indebtedness that
is convertible or exchangeable, or is being converted or exchanged, for

 

 

 



 

Equity Interests., (ii) the issuance of any Preferred Equity Interests, (iii)
any capital contribution made to such Person and (iv) the offering of
“securities” (as defined under the Securities Act) in a public offering
registered under the Securities Act or an offering not required to be registered
under the Securities Act (including, without limitation, a private placement
under Section 4(2) of the Securities Act, an exempt offering pursuant to Rule
144A and/or Regulation S of the Securities Act and an offering of exempt
securities).

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
from time to time.

 

“ERISA Event” means, with respect to the ERISA Group, (a) any “reportable event”
as defined in Section 4043 of ERISA with respect to a Plan (unless the 30 day
notice requirement with respect to such event has been waived); (b) the
withdrawal of a member of the ERISA Group from a Plan subject to Section 4063 of
ERISA during a plan year in which it was a “substantial employer” as defined in
Section 4001(a)(2) of ERISA or a cessation of operations that is treated as such
a withdrawal under Section 4062(e) of ERISA; (c) the incurrence by a member of
the ERISA Group of any liability with respect to the withdrawal or partial
withdrawal from any Multiemployer Plan; (d) the incurrence by any member of the
ERISA Group of any liability under Title IV of ERISA with respect to the
termination of any Plan or Multiemployer Plan; (e) the institution of
proceedings to terminate a Plan or Multiemployer Plan by the PBGC; (f) the
failure by any member of the ERISA Group to make when due required contributions
to a Multiemployer Plan or Plan unless such failure is cured within 30 days or
the filing pursuant to Section 412(c) of the Internal Revenue Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard; (g) any other event or condition that might reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan or Multiemployer Plan or the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the receipt
by any member of the ERISA Group of any notice or the receipt by any
Multiemployer Plan from any member of the ERISA Group of any notice, concerning
the imposition of Withdrawal Liability or a determination that a Multiemployer
Plan is, or is expected to be, insolvent (within the meaning of Section 4245 of
ERISA), or in “critical” or “endangered” status (within the meaning of
Section 432 of the Internal Revenue Code or Section 305 of ERISA); (i)  the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any member of
the ERISA Group or the imposition of any Lien in favor of the PBGC under Title
IV of ERISA; or (j) a determination that a Plan is, or is reasonably expected to
be, in “at risk” status (within the meaning of Section 430 of the Internal
Revenue Code or Section 303 of ERISA).

 

“ERISA Group” means the Borrower, the Parent and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control, which, together with the Borrower or the Parent, are
treated as a single employer under Section 414(b) or (c) of the Internal Revenue
Code.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Eurodollar Reserve Percentage” means, for any day, the percentage which is in
effect for such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any basic, supplemental or emergency
reserves) in respect of eurocurrency liabilities or any similar category of
liabilities for a member bank of the Federal Reserve System in New York City.

 



 

 

 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded Prepayment Debt” means (i) the incurrence of Revolving Loans and
Swingline Loans, (ii) Government Assistance Indebtedness and (iii) other
Indebtedness in an aggregate amount for all Indebtedness under this clause (iii)
not to exceed $10,000,000.

 

“Excluded Subsidiary” means any Subsidiary as to which both of the following
apply: (a) such Subsidiary holds title to, or beneficially owns, assets which
are or are intended to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests); and (b) which (i) is, or is expected
to be, prohibited from Guarantying the Indebtedness of any other Person pursuant
to any document, instrument or agreement evidencing such Secured Indebtedness or
(ii) is prohibited from Guarantying the Indebtedness of any other Person
pursuant a provision of such Subsidiary’s organizational documents which
provision was included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.

 

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the liability of such
Loan Party for or the Guarantee of such Loan Party of, or the grant by such Loan
Party of a Lien to secure, such Swap Obligation (or any liability or guarantee
thereof) is or becomes illegal under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such Loan
Party’s failure for any reason to constitute an “eligible contract participant”
as defined in the Commodity Exchange Act and the regulations thereunder at the
time the liability for or the Guarantee of such Loan Party or the grant of such
Lien becomes effective with respect to such Swap Obligation (such determination
being made after giving effect to any applicable keepwell, support or other
agreement for the benefit of the applicable Loan Party, including under any
applicable provision of the Guaranty). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or Lien is or becomes illegal for the reasons identified in the
immediately preceding sentence of this definition.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable Lending Office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to an Applicable Law in effect on the date on which (i) such Lender acquires
such interest in the Loan or Commitment (other than pursuant to an assignment
request by the Borrower under Section 5.8.) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to
Section 3.10., amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.10.(g) and
(d) any withholding Taxes imposed under FATCA.

 

“Existing Term Loan” means the term loan funded under the Existing Term Loan
Agreement.

 

“Existing Term Loan Agreement” means, that certain Term Loan Agreement dated as
of October 18, 2018, by and among the Borrower, the Parent, the financial
institutions from time to time party thereto, U.S. Bank National Association, as
administrative agent, and the other parties thereto.

 



 

 

 

“Existing Term Loan Floor” means a principal balance of the Existing Term Loan
equal to $5,000,000.

 

“Extended Letter of Credit” has the meaning given that term in Section 2.3.(b).

 

“Existing Credit Agreement” has the meaning given such term in the first
“WHEREAS” clause of this Agreement.

 

“Fair Market Value” means, (a) with respect to a security listed on a national
securities exchange or the NASDAQ National Market, the price of such security as
reported on such exchange or market by any widely recognized reporting method
customarily relied upon by financial institutions and (b) with respect to any
other property, the price which could be negotiated in an arm’s-length free
market transaction, for cash, between a willing seller and a willing buyer,
neither of which is under pressure or compulsion to complete the transaction.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum (rounded upward to
the nearest 1/100th of 1%) equal to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
on such day, as published by the Federal Reserve Bank of New York on the
Business Day next succeeding such day, provided that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate quoted to the Administrative Agent by federal
funds dealers selected by the Administrative Agent on such day on such
transaction as determined by the Administrative Agent. If the Federal Funds Rate
determined as provided above would be less than zero, the Federal Funds Rate
shall be deemed to be zero.

 

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

“Fee Letters” means, collectively, (a) that certain fee letter dated as of June
6, 2019, by and among the Borrower, the Parent, Wells Fargo and Wells Fargo
Securities, LLC, (b) that certain fee letter dated as of May 30, 2019, by and
among the Borrower, the Parent and BofA Securities, Inc., (c) that certain fee
letter dated as of June 6, 2019, by and among the Borrower, the Parent and
Citigroup Global Capital Markets Inc., (d) that certain fee letter dated as of
June 7, 2019, by and among the Borrower, the Parent and U.S. Bank National
Association, (e) that certain fee letter dated as of June 21, 2019, by and among
the Borrower, KeyBank National Association and KeyBank Capital Markets, (f) that
certain fee letter dated as of June 27, 2019, by and among the Borrower, PNC
Bank, National Association and PNC Capital Markets LLC, (g) that certain fee
letter dated as of July 1, 2019, by and among the Borrower and TD Bank, N.A.
and, (h) that certain fee letter dated as of July 5, 2019, by and among the
Borrower, Regions Bank and

 



 

 

 

Regions Capital Markets and (i) that certain fee letter dated as of the First
Amendment Date by and among the Borrower, the Parent, Wells Fargo and Wells
Fargo Securities, LLC.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letters.

 

“FF&E Reserves” means, for any period and with respect to a Property, an amount
equal to the greater of (a) 4.0% of total gross revenues for such Property for
such period and (b) the aggregate amount of reserves in respect to furniture,
fixtures and equipment required under any Property Management Agreement or
Franchise Agreement applicable to such Properties for such period. If the term
FF&E Reserves is used without reference to a specific Property, then the amount
shall be determined on an aggregate basis with respect to all Properties of the
Parent and its Subsidiaries and a proportionate share of all Properties of all
Unconsolidated Affiliates.

 

“Financial Covenants” means the covenants set forth in clauses (a) – (f) of
Section 10.1.

 

“First Amendment Date” means June 9, 2020.

 

“First Post Covenant Relief Period” has the meaning given to that term in the
definition of “Operating Property Value”.

 

“Fixed Charges” means, for any period, the sum of the following (without
duplication): (a) Interest Expense of the Parent and its Subsidiaries determined
on a consolidated basis for such period, (b) all regularly scheduled principal
payments made with respect to Indebtedness of the Parent and its Subsidiaries
during such period, other than any balloon, bullet or similar principal payment
which repays such Indebtedness in full, (c) all Preferred Dividends paid during
such period on Preferred Equity Interests not owned by the Parent or any of its
Subsidiaries and (d) payments in respect of Capitalized Lease Obligations. The
Parent’s pro rata share of the Fixed Charges of Unconsolidated Affiliates of the
Parent shall be included in determinations of Fixed Charges.

 

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert-Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Property.

 

“Frenchman’s Reef” means, collectively, all Frenchman’s Reef Properties.

 



 

 

 

“Frenchman’s Reef Property” means each property that will replace what is
currently known as “Frenchman’s Reef & Morning Star Marriott Beach Resort” and
located at 5 Estate Bakkeroe, Charlotte Amelie, St. Thomas 00802, U.S. Virgin
Islands.

 

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to each Issuing Bank, such Defaulting
Lender’s Revolving Commitment Percentage of the outstanding Letter of Credit
Liabilities attributable to such Issuing Bank other than Letter of Credit
Liabilities as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof and (b) with respect to the Swingline Lender, such
Defaulting Lender’s Revolving Commitment Percentage of outstanding Swingline
Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Lenders.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Government Assistance Indebtedness” means unsecured Indebtedness of the Parent,
the Borrower or any of their Subsidiaries incurred pursuant to federal, state or
local stimulus plans in response to the COVID-19 pandemic from any Governmental
Authority (including, but not limited to, loans provided by the U.S. Small
Business Administration) so long as the proceeds of such Indebtedness are used
in compliance with all provisions and requirements of the applicable act
including any provisions and requirements applicable for such Indebtedness to be
forgiven.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi-governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other entity (including, without limitation, the Federal Deposit Insurance
Corporation, the Comptroller of the Currency or the Federal Reserve Board, any
central bank or any comparable authority) exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank), or any arbitrator with authority
to bind a party at law.

 

“Grantor” means each Person party to the Pledge Agreement as a pledgor.

 

“Ground Lease” means (i) so long as there are no material adverse changes to the
ground lease applicable thereto effected after the Effective Date, United States
Department of the Interior National Park Service Lease Fort Baker at Golden Gate
National Recreation Area dated December 7, 2006 (as amended prior to the
Effective Date) and (ii) a ground lease containing the following terms and
conditions: (a) a remaining term (exclusive of any unexercised extension
options) of 50 years or more from the Agreement

 



 

 



 

Date; (b) the right of the lessee to mortgage and encumber its interest in the
leased property without the consent of the lessor, or, if consent is required,
such consent has been obtained or is required to be given upon the satisfaction
of conditions reasonably acceptable to the Administrative Agent; (c) the
obligation of the lessor to give the holder of any mortgage Lien on such leased
property written notice of any defaults on the part of the lessee and agreement
of such lessor that such lease will not be terminated until such holder has had
a reasonable opportunity to cure or complete foreclosures, and fails to do so;
(d) transferability of the lessee’s interest under such lease, including ability
to sublease without lessor consent or, if consent is required, such consent is
required to be given upon the satisfaction of conditions reasonably acceptable
to the Administrative Agent; and (e) such other rights customarily required by
mortgagees making a loan secured by the interest of the holder of the leasehold
estate demised pursuant to a ground lease.

 

“Guaranteed Obligations” means, collectively, (a) the Obligations and (b) all
existing or future payment and other obligations owing by any Loan Party under
any Specified Derivatives Contract (other than any Excluded Swap Obligation).

 

“Guarantor” means any Person that is a party to the Guaranty as a “Guarantor”
and, in any event, shall include the Parent and each Subsidiary required to
provide a Guaranty pursuant to Section 6.1. or Section 8.14.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes: (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by: (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit (including Letters
of Credit), or (v) the supplying of funds to or investing in a Person on account
of all or any part of such Person’s obligation under a Guaranty of any
obligation or indemnifying or holding harmless, in any way, such Person against
any part or all of such obligation. Obligations in respect of customary
performance guaranties and Guaranties constituting Nonrecourse Indebtedness
shall not be deemed to give rise to Indebtedness or otherwise constitute a
Guaranty except as otherwise provided in the definition of “Nonrecourse
Indebtedness”. As the context requires, “Guaranty” shall also mean the Amended
and Restated Guaranty executed and delivered pursuant to Section 6.1. and
substantially in the form of Exhibit B.

 

“Hazardous Materials” means all or any of the following: (a) substances that are
defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, “TCLP”
toxicity, or “EP toxicity”; (b) oil, petroleum or petroleum derived substances,
natural gas, natural gas liquids or synthetic gas and drilling fluids, produced
waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (c) any flammable
substances or explosives or any radioactive materials; (d) asbestos in any form;
(e) toxic mold; and (f) electrical equipment which contains any oil or
dielectric fluid containing levels of polychlorinated biphenyls in excess of
fifty parts per million.

 



 

 

 

“Implied Debt Service” means (a) a given principal balance of Indebtedness
multiplied by (b) the greatest of (i) 10% per annum, (ii) the highest per annum
interest rate then applicable to any of the outstanding principal balance of the
Loans and (iii) a mortgage debt constant for a loan calculated using a per annum
interest rate equal to the yield on a 10 year United States Treasury Note at
such time as determined by the Administrative Agent plus 3.50% and amortizing in
full in a 25-year period.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed (other than trade debt incurred in the
ordinary course of business which is not more than 180 days past due); (b) all
obligations of such Person, whether or not for money borrowed (other than trade
debt incurred in the ordinary course of business which is not more than 180 days
past due) (i) represented by notes payable, or drafts accepted, in each case
representing extensions of credit, (ii) evidenced by bonds, debentures, notes or
similar instruments, or (iii) constituting purchase money indebtedness,
conditional sales contracts, title retention debt instruments or other similar
instruments, upon which interest charges are customarily paid or that are issued
or assumed as full or partial payment for property or services rendered;
(c) Capitalized Lease Obligations of such Person; (d) all reimbursement
obligations of such Person under any letters of credit or acceptances (whether
or not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any (i) purchase obligation, repurchase obligation or takeout commitment, in
each case evidenced by a binding agreement and to the extent such obligation is
to acquire Equity Interests of another Person, assets of another Person that
constitute the business or a division or operating unit of such Person, real
estate, bonds, debentures, notes or similar instruments or (ii) forward equity
commitment evidenced by a binding agreement (provided, however that this clause
(g) shall exclude any such obligation to the extent the obligation can be
satisfied by the issuance of Equity Interests (other than Mandatorily Redeemable
Stock)); (h) net obligations under any Derivatives Contract not entered into as
a hedge against Indebtedness existing from time to time, in an amount equal to
the Derivatives Termination Value thereof; (i) all Indebtedness of other Persons
which such Person has Guaranteed or is otherwise recourse to such Person (except
for Guaranties constituting Nonrecourse Indebtedness); (j) all Indebtedness of
another Person secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien on property
or assets owned by such Person, even though such Person has not assumed or
become liable for the payment of such Indebtedness or other payment obligation
and (k) such Person’s Ownership Share of the Indebtedness of any Unconsolidated
Affiliate of such Person. Indebtedness of any Person shall include Indebtedness
of any partnership or joint venture in which such Person is a general partner or
joint venturer to the extent of such Person’s Ownership Share of the ownership
of such partnership or joint venture (except if such Indebtedness, or portion
thereof, is recourse (other than in respect of exceptions referred to in the
definition of Nonrecourse Indebtedness) to such Person, in which case the
greater of such Person’s Ownership Share of such Indebtedness or the amount of
such recourse portion of the Indebtedness, shall be included as Indebtedness of
such Person). All Loans and Letter of Credit Liabilities shall constitute
Indebtedness of the Borrower. Notwithstanding the foregoing, (A) in the case of
any Nonrecourse Indebtedness as to which recourse for payment thereof is
expressly limited to the property or asset on which a Lien is granted, such
Indebtedness shall be valued at the lesser of (i) the stated or determinable
amount of the Indebtedness that is so secured or, if not stated or determinable,
the maximum reasonably anticipated liability in respect thereof subject to
confirmation by the Administrative Agent in its reasonable discretion and (ii)
the Fair Market Value of such property or asset; and (B) in the case of any
Indebtedness of other Persons which such Person has Guaranteed, the amount of
such Indebtedness attributable to such Person shall be equal to the lesser of
the stated or determinable amount of the Indebtedness such Person Guaranteed or,
if the amount of such Indebtedness is not stated or determinable, the maximum
reasonably

 



 

 



 

anticipated liability in respect thereof subject to confirmation by the
Administrative Agent in its reasonable discretion. The calculation of
Indebtedness shall not include any fair value adjustments to the carrying value
of liabilities to record such Indebtedness at fair value pursuant to electing
the fair value option election under FASB ASC 825-10-25 (formerly known as FAS
159, The Fair Value Option for Financial Assets and Financial Liabilities) or
other FASB standards allowing entities to elect fair value option for financial
liabilities.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower or any other Loan Party under any Loan Document and (b) to the extent
not otherwise described in the immediately preceding clause (a), Other Taxes.

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Intercreditor Agreement” means that certain Intercreditor Agreement, dated as
of the First Amendment Date, by and among the Administrative Agent, U.S. Bank
National Association, in its capacity as administrative agent under the Existing
Term Loan Agreement and each Grantor.

 

“Interest Expense” means, with respect to a Person and for any period, and
without duplication (a) all paid, accrued or capitalized interest expense
(including, without limitation, capitalized interest expense (other than
capitalized interest funded from a construction loan interest reserve account
held by another lender and not included in the calculation of cash for balance
sheet reporting purposes) and interest expense attributable to Capitalized Lease
Obligations) of such Person and in any event shall include all letter of credit
fees and all interest expense with respect to any Indebtedness in respect of
which such Person is wholly or partially liable whether pursuant to any
repayment, interest carry, performance guarantee or otherwise, plus (b) to the
extent not already included in the foregoing clause (a), such Person’s Ownership
Share of all paid, accrued or capitalized interest expense for such period of
Unconsolidated Affiliates of such Person. The term “Interest Expense” shall
exclude all costs and expenses of defeasing any Indebtedness encumbering any
Property following the acquisition thereof.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month. Notwithstanding the foregoing: (i) if any
Interest Period for a Class of Loans would otherwise end after the Termination
Date for such Class, such Interest Period shall end on such Termination Date;
and (ii) each Interest Period that would otherwise end on a day which is not a
Business Day shall end on the immediately following Business Day (or, if such
immediately following Business Day falls in the next calendar month, on the
immediately preceding Business Day).

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following: (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute

 

 

 

 



 

the business or a division or operating unit of another Person. Any binding
commitment to make an Investment in any other Person, as well as any option of
another Person to require an Investment in such Person, shall constitute an
Investment. Except as expressly provided otherwise, for purposes of determining
compliance with any covenant contained in a Loan Document, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Investment Grade Rating” means a Credit Rating of BBB- (or equivalent) or
higher from S&P and Baa3 (or equivalent) or higher from Moody’s.

 

“Investment Grade Rating Date” means the date specified by the Borrower in a
written notice to the Administrative Agent after the Parent or the Borrower
obtains an Investment Grade Rating from either Moody’s or S&P; provided,
however, in any event, the Investment Grade Rating Date shall not be deemed to
have occurred prior to the last day of the Restriction Period.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuer” means each Subsidiary of the Borrower that directly or indirectly owns,
or leases pursuant to a Ground Lease, an Unencumbered Property.

 

“Issuing Banks” means each of Wells Fargo, Bank of America, N.A., Citibank,
N.A., and U.S. Bank National Association in its capacity as an issuer of Letters
of Credit pursuant to Section 2.3.

 

“L/C Commitment Amount” has the meaning given that term in Section 2.3.(a).

 

“L/C Disbursement” has the meaning given to that term in Section 3.9.(b).

 

“Lender” means each financial institution from time to time party hereto as a
“Lender”, together with its respective successors and permitted assigns, and, as
the context requires, includes the Swingline Lender; provided, however, that the
term “Lender” except as otherwise expressly provided herein, shall exclude any
Lender (or its Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” means, collectively, the Administrative Agent, the Lenders, the
Issuing Banks, the Specified Derivatives Providers, each co-agent or sub-agent
appointed by the Administrative Agent from time to time pursuant to
Section 12.8, any other holder from time to time of any of any Obligations and,
in each case, their respective successors and permitted assigns.

 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Letter of Credit” has the meaning given that term in Section 2.3.(a).

 

“Letter of Credit Collateral Account” means a special deposit account maintained
by the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders, and under the sole dominion and control
of the Administrative Agent.

 



 

 

 

“Letter of Credit Documents” means, with respect to any Letter of Credit,
collectively, any application therefor, any certificate or other document
presented in connection with a drawing under such Letter of Credit and any other
agreement, instrument or other document governing or providing for (a) the
rights and obligations of the parties concerned or at risk with respect to such
Letter of Credit or (b) any collateral security for any of such obligations.

 

“Letter of Credit Liabilities” means, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the Stated Amount of such Letter
of Credit plus (b) the aggregate unpaid principal amount of all Reimbursement
Obligations of the Borrower at such time due and payable in respect of all
drawings made under such Letter of Credit. For purposes of this Agreement, (i) a
Revolving Lender (other than a Revolving Lender in its capacity as an Issuing
Bank of a Letter of Credit) shall be deemed to hold a Letter of Credit Liability
in an amount equal to its participation interest under Section 2.3. in such
Letter of Credit, and the Revolving Lender that is the Issuing Bank of such
Letter of Credit shall be deemed to hold a Letter of Credit Liability in an
amount equal to its retained interest in such Letter of Credit after giving
effect to the acquisition by the Revolving Lenders (other than the Revolving
Lender then acting as the Issuing Bank of such Letter of Credit) of their
participation interests under such Section and (ii) if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Level” means each numerical level set forth below the column entitled “Level”
in the definition of “Applicable Margin”.

 

“Leverage Ratio” means the ratio, expressed as a percentage, of (i) Net
Indebtedness to (ii) Total Asset Value.

 

“Leverage Ratio Surge Period” has the meaning given to that term in Section
10.1.(a).

 

“LIBOR” means, subject to implementation of a Benchmark Replacement in
accordance with Section 5.2.(b), with respect to any LIBOR Loan for any Interest
Period, the rate of interest obtained by dividing (i) the rate of interest per
annum determined on the basis of the rate for deposits in Dollars for a period
equal to the applicable Interest Period as published by ICE Benchmark
Administration Limited, a United Kingdom Company, or a comparable or successor
quoting service reasonably approved by the Agent, at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of the applicable
Interest Period by (ii) 1 minus the Eurodollar Reserve Percentage. If, for any
reason, the rate referred to in the preceding clause (i) is not so published,
then the rate to be used for such clause (i) shall be determined by the
Administrative Agent to be the arithmetic average of the rate per annum at which
deposits in Dollars would be offered by first class banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time) two Business Days prior to the first day of the applicable Interest Period
for a period equal to such Interest Period. Any change in the maximum rate or
reserves described in the preceding clause (ii) shall result in a change in
LIBOR on the date on which such change in such maximum rate becomes effective.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Benchmark Replacement with respect thereto) be less than
zero0.25% and (y) unless otherwise specified in any amendment to this Agreement
entered into in accordance with Section 5.2.(b), in the event that a Benchmark
Replacement with respect to LIBOR is implemented then all references herein to
LIBOR shall be deemed references to such Benchmark Replacement.

 

“LIBOR Loan” means a Loan (or any portion thereof) (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 



 

 

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day that would be
applicable for a LIBOR Loan having a one-month Interest Period determined at
approximately 10:00 a.m. Central time for such day (rather than 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period
as otherwise provided in the definition of “LIBOR”), or if such day is not a
Business Day, the immediately preceding Business Day. The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means: (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases and rents, pledge, lien, charge or lease constituting a Capitalized
Lease Obligation, conditional sale or other title retention agreement, or other
security title or encumbrance of any kind in respect of any property of such
Person, or upon the income, rents or profits therefrom; (b) any arrangement,
express or implied, under which any property of such Person is transferred,
sequestered or otherwise identified for the purpose of subjecting the same to
the payment of Indebtedness or performance of any other obligation in priority
to the payment of the general, unsecured creditors of such Person; (c) the
filing of any financing statement under the Uniform Commercial Code or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the Uniform Commercial
Code or its equivalent as in effect in an applicable jurisdiction or (ii) in
connection with a sale or other disposition of accounts or other assets not
prohibited by this Agreement in a transaction not otherwise constituting or
giving rise to a Lien; and (d) any agreement by such Person to grant, give or
otherwise convey any of the foregoing.

 

“Loan” means a Revolving Loan, a Swingline Loan or a Term Loan.

 

“Loan Document” means this Agreement, each Note, each Letter of Credit Document,
the Guaranty, the Pledge Agreement, the Intercreditor Agreement and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (excluding the Fee
Letters).

 

“Loan Party” means the Borrower, the Parent and, each other Guarantor and each
Grantor. Schedule 1.1.(b) sets forth the Loan Parties in addition to the
Borrower and the Parent as of the AgreementFirst Amendment Date.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise (a)
matures or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise (other than an Equity Interest to the extent redeemable in exchange
for common stock or other equivalent common Equity Interests), (b) is
convertible into or exchangeable or exercisable for Indebtedness or Mandatorily
Redeemable Stock, or (c) is redeemable at the option of the holder thereof, in
whole or in part (other than an Equity Interest which is redeemable solely in
exchange for common stock or other equivalent common Equity Interests), in each
case on or prior to the date on which all Loans are scheduled to be due and
payable in full.

 

“Material Acquisition” means any acquisition (whether by direct purchase, merger
or otherwise and whether in one or more related transactions) by the Parent, the
Borrower or any Subsidiary in which the purchase price of the assets acquired
exceeds an amount equal to 10% of Total Asset Value as of the last day of the
most recently ended fiscal quarter prior to the consummation of such acquisition
of the Parent for which financial statements are publicly available.

 



 

 

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, financial condition or results of operations of the Parent
and its Subsidiaries, or the Borrower and its Subsidiaries, in each case, taken
as a whole, (b) the ability of the Borrower or any other Loan Party to perform
its obligations under any Loan Document to which it is a party, (c) the validity
or enforceability of any of the material provisions of the Loan Documents, or
(d) the material rights and remedies of the Lenders and the Administrative Agent
under any of the Loan Documents.

 

“Material Contract” means any contract or other arrangement (other than Loan
Documents), whether written or oral, to which the Parent, the Borrower, or any
other Subsidiary is a party as to which the breach, nonperformance, cancellation
or failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

“Material Subsidiary” means (a) (x) any Subsidiary that owns in fee simple, or
leases pursuant to a ground lease, an Unencumbered Property or (y) any
Subsidiary (other than an Excluded Subsidiary or Foreign Subsidiary) to which
more than 5% of Total Asset Value is attributable on an individual basis or (b)
any Subsidiary that owns any Equity Interest in any Subsidiary in the foregoing
clause (a).

 

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

 

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument made by a Person owning an interest in real property
granting a Lien on such interest in real property as security for the payment of
Indebtedness of such Person or another Person.

 

“Mortgage Receivable” means a promissory note secured by a Mortgage of which the
Parent, the Borrower or another Subsidiary is the holder and retains the rights
of collection of all payments thereunder.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA, subject to Title IV of ERISA, to which any
member of the ERISA Group is then making or accruing an obligation to make
contributions or has within the preceding six plan years made contributions,
including for these purposes any Person which ceased to be a member of the ERISA
Group during such six-year period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Specified
Derivatives Contract) which prohibits or purports to prohibit the creation or
assumption of any Lien on such asset as security for Indebtedness of the Person
owning such asset or any other Person; provided, however, that an agreement that
conditions a Person’s ability to encumber its assets upon the maintenance of one
or more specified ratios that limit such Person’s ability to encumber its assets
but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets, shall not constitute a Negative Pledge.

 

“Net Asset Sale Proceeds” means (a) the aggregate cash proceeds received by the
Parent, the Borrower or any of their Subsidiaries in respect of any Asset Sale
by the Parent, the Borrower or any such Subsidiary (including any cash received
upon the sale or other disposition of any non-cash consideration or Cash
Equivalents substantially concurrently received as consideration in any Asset
Sale, but only as and when received), minus (b) without duplication (i) any
deduction of amounts to be provided by the Parent, the Borrower or any of its
Subsidiaries as a reserve in accordance with GAAP against any liabilities
associated with such Asset Sale and retained by the Parent, the Borrower or any
of their Subsidiaries after such Asset Sale; provided that such reserved amounts
will be deemed to be Net Asset Sale Proceeds to the extent and at the time of
any reversal thereof (to the extent not applied to the satisfaction of any
applicable liabilities in cash in a corresponding amount), (ii) the principal
amount, premium or penalty, if any, interest and other amounts with respect to
any Indebtedness secured either by a Permitted Lien or by a Lien on the

 



 

 

 

 

asset of an Excluded Subsidiary securing the Indebtedness which causes such
Subsidiary to be an Excluded Subsidiary which Lien, in each case, attaches to an
asset subject to such Asset Sale (other than (A) Indebtedness owing to the
Administrative Agent or any Lender under this Agreement or the other Loan
Documents, (B) Indebtedness under the Existing Term Loan Agreement and (C)
Indebtedness assumed by the purchaser of such asset) which Indebtedness is
required to be, and is, repaid in connection with such Asset Sale and (iii) any
bona fide costs incurred in connection with any Asset Sale including legal,
accounting and investment banking fees, brokerage and sales commissions, and
income Taxes payable as a result of any gain recognized in connection therewith,
in each case under this clause (b), to the extent such amounts are not payable
to an Affiliate of the Parent, the Borrower or their Subsidiaries (provided that
such amounts may pass through an Affiliate to be paid to a non-Affiliate
recipient). Notwithstanding the foregoing, Net Asset Sale Proceeds shall not
include an amount of up to $10,000,000 (in the aggregate) of cash proceeds
received by the Parent, the Borrower or their Subsidiaries from Asset Sales
described in clause (ii) of the definition thereof.

 

“Net Indebtedness” means (a) Total Indebtedness minus (b) the amount, if any, by
which the aggregate amount of the Parent’s and its Subsidiaries’ unrestricted
and Lien-free cash and Cash Equivalents exceeds $15,000,000.

 

“Net Insurance/Condemnation Proceeds” means (a) the aggregate cash payments or
proceeds received by the Parent, the Borrower or any of their Subsidiaries in
excess of $10,000,000 (either individually or in the aggregate with any other
cash payments or proceeds so received after the First Amendment Date) (i) under
any property, casualty or other insurance policy (excluding any business
interruption insurance policy) in respect of a covered loss thereunder or (ii)
as a result of the taking of any assets of the Parent, the Borrower or any of
their Subsidiaries by any Person pursuant to the power of eminent domain,
condemnation or otherwise, or pursuant to a sale of any such assets to a
purchaser with such power under threat of such a taking, minus (b) without
duplication (i) any actual and reasonable costs incurred by Parent or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
the Parent, the Borrower or such Subsidiary in respect thereof, and (ii) any
bona fide costs incurred in connection with any sale of such assets as referred
to in clause (a)(ii) of this definition, including income Taxes payable as a
result of any gain recognized in connection therewith, in each case under this
clause (b), to the extent such amounts are not payable to an Affiliate of the
Parent, the Borrower or their Subsidiaries (provided that such amounts may pass
through an Affiliate to be paid to a non-Affiliate recipient) minus (c) the
amount of such cash payments and proceeds described in clause (a) which are or
will be reinvested within 180 days of receipt thereof in Properties or other
long term productive assets of the general type used in the business of the
Parent, the Borrower and their Subsidiaries, which reinvestment may include the
repair, restoration or replacement of the applicable assets thereof (and, in the
case of proceeds resulting from a covered loss to an Eligible Property, such
proceeds must be reinvested in an Eligible Property); provided that if the
Borrower notifies the Administrative Agent within such 180 days of its intent to
reinvest such payments and proceeds, such initial 180 day period may be extended
to up to eighteen months (or such later date as may be agreed to by the
Administrative Agent).

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the sum of the following (without duplication and determined on a consistent
basis with prior periods): (a) gross revenues received in the ordinary course
from such Property minus (b) all expenses paid (excluding interest but including
an appropriate accrual for property taxes and insurance) related to the
ownership, operation or maintenance of such Property, including but not limited
to property taxes, assessments and the like, insurance, utilities, payroll
costs, maintenance, repair and landscaping expenses, marketing expenses, and
general and administrative expenses (including an appropriate allocation for
legal, accounting, advertising, marketing and other expenses incurred in
connection with such Property, but specifically excluding general overhead
expenses of the Borrower or any Subsidiary and any property management fees)
minus (c) the FF&E Reserves for such Property as of the end of such period minus
(d) the greater of (i) the actual property

 

 

 

 



 

management fee paid during such period and (ii)  an imputed management fee in
the amount of three percent (3.0%) of the gross revenues for such Property for
such period.

 

“New Property” means each Property on which a hotel is located acquired by the
Parent, the Borrower, any Subsidiary or Unconsolidated Affiliate from the date
of acquisition until the Seasoned Date in respect thereof; provided, however,
that, upon the Seasoned Date for any New Property, such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.

 

“New York Mortgage” has the meaning given that term in Section 13.21.(a).

 

“Non-Defaulting Lender” means a Lender that is not a Defaulting Lender.

 

“Nonrecourse Indebtedness” means, with respect to a Person, (a) Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to nonrecourse liability) is contractually limited to specific assets
of such Person encumbered by a Lien securing such Indebtedness, (b) obligations
in respect of guaranties of customary exceptions for fraud, misapplication of
funds, environmental indemnities, voluntary bankruptcy, collusive involuntary
bankruptcy and other similar exceptions to nonrecourse liability, provided that,
once any such obligation shall cease to be contingent, then such obligation
shall cease to be Nonrecourse Indebtedness, or (c) if such Person is a Single
Asset Entity, any Indebtedness for borrowed money of such Person.

 

“Note” means a Revolving Note, a Swingline Note or a Term Loan Note.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) or Section 2.2(b), as applicable, evidencing
the Borrower’s request for a borrowing of Loans.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit E
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit F (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Notice of Swingline Borrowing” means a notice substantially in the form of
Exhibit G (or such other form reasonably acceptable to the Administrative Agent
and containing the information required in such Exhibit) to be delivered to the
Swingline Lender pursuant to Section 2.4.(b) evidencing the Borrower’s request
for a Swingline Loan.

 

“Obligations” means, individually and collectively: (a) the aggregate principal
balance of, and all accrued and unpaid interest on, all Loans; (b) all
Reimbursement Obligations and all other Letter of Credit Liabilities; and
(c) all other indebtedness, liabilities, obligations, covenants and duties of
the Borrower and the other Loan Parties owing to the Administrative Agent, the
Issuing Banks or any Lender of every kind, nature and description, under or in
respect of this Agreement or any of the other Loan Documents or the Fee Letters,
including, without limitation, the Fees and indemnification obligations, whether
direct or indirect, absolute or contingent, due or not due, contractual or
tortious, liquidated or unliquidated, and

 

 

 

 

 



whether or not evidenced by any promissory note. The term “Obligations” does not
include any Specified Derivatives Obligations.

 

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Obligations” means liabilities and obligations of the Parent,
any Subsidiary or any other Person in respect of “off-balance sheet
arrangements” (as defined in Item 303(a)(4)(ii) of Regulation S-K promulgated
under the Securities Act) which the Parent would be required to disclose in the
“Management’s Discussion and Analysis of Financial Condition and Results of
Operations” section of the Parent’s report on Form 10-Q or Form 10-K (or their
equivalents) which the Parent is required to file with the Securities and
Exchange Commission (or any Governmental Authority substituted therefor).

 

“Operating Property Value” means, at any date of determination, (a) for each New
Property that Borrower elects (until the Seasoned Date), the purchase price paid
for such Property determined in accordance with GAAP; (b) for each
Development/Redevelopment Property, GAAP book value for such Property as of the
date of determination; or (c) for each (x) Seasoned Property and (y) New
Property that Borrower irrevocably elects, (A) the Adjusted NOI of such Property
for the period of four consecutive fiscal quarters most recently ending divided
by (B) the applicable Capitalization Rate; provided that, with respect to this
clause (c), if the Adjusted NOI for such Property would be less than zero, it
shall be deemed to be zero for purposes of calculating Operating Property Value.
Notwithstanding the above, the Operating Property Value for Frenchman’s Reef
shall be determined as follows: (i) from the Effective Date through and
including September 30, 2019, as the Adjusted NOI for such Property for the
trailing four fiscal quarters ended September 30, 2017, which was $12,430,000;
(ii) commencing on October 1, 2019 through and including SeptemberJune 30,
20202022, (unless otherwise extended by the Administrative Agent due to delays
in construction or opening of the Property), as the GAAP net book value
(including, for the avoidance of doubt, the value of construction work in
progress) for the most-recent fiscal quarter-end for such Property; and (iii)
commencing on OctoberJuly 1, 20202022 (or such later date if the Administrative
Agent extends the application of clause (ii) above in accordance with the
parenthetical in such clause) and thereafter as a Seasoned Property; provided,
that solely with respect to this clause (iii), if Frenchman’s Reef has not
continuously operated during the immediately preceding period of four
consecutive fiscal quarters then, so long as it has continuously operated for a
period of at least one fiscal quarter, Adjusted NOI of such Property shall be
calculated by annualizing the historical Net Operating Income of such Property
for the period it has been continuously operating until the last day of the most
recently ending fiscal quarter. Notwithstanding the foregoing, for purposes of
determining Operating Property Value, the Adjusted NOI shall be calculated, for
any date of determination during any period, (A) commencing on the last day of
the Covenant Relief Period to and including the last day of the fiscal quarter
ending immediately thereafter (the “First Post Covenant Relief Period”), by
multiplying (x) the Adjusted NOI for (1) if calculating prior to the last day of
the First Post Covenant Relief Period, the fiscal quarter ended immediately
prior to the commencement of the First Post Covenant Relief Period or (2) if
calculating on the last day of the First Post Covenant Relief Period, the fiscal
quarter period ending on such date by (y) 4 (provided that, solely with respect
to clause (1), if the fiscal quarter ended to be annualized is March 31, 2021,
such fiscal quarter shall be multiplied by 6 in determining Adjusted NOI
pursuant to this clause (A)), (B) commencing on the first day after the end of
the First Post Covenant Relief Period to and including the last day of the
fiscal quarter ending immediately thereafter (the “Second Post Covenant Relief
Period”), by multiplying (x) Adjusted NOI for (1) if calculating prior to the
last day of the Second Post Covenant Relief Period, the two fiscal quarters
ending immediately prior to the commencement of the Second Post Covenant Relief
Period or (2) if calculating on the last day of the Second Post Covenant Relief
Period, the fiscal quarter ending on such date and the immediately preceding
fiscal quarter by (y) 2, and (C) commencing on the first day after the end of
the Second Post Covenant Relief Period to and including the last day of the
fiscal quarter ending immediately thereafter (the “Third Post Covenant Relief
Period”), by multiplying (x) the Adjusted NOI for (1) if calculating prior to
the last day of the Third Post Covenant Relief Period, the three fiscal quarters

 



 

 

 

ending immediately prior to the commencement of the Third Post Covenant Relief
Period or (2) if calculating on the last day of the Third Post Covenant Relief
Period, the fiscal quarter ending on such date and the immediately preceding two
fiscal quarters by (y) 4/3. By way of illustration, if the Covenant Relief
Period ends on April 1, 2021, Adjusted NOI shall be calculated (I) from April 1,
2021 to June 29, 2021, using Adjusted NOI for the quarter ending March 31, 2021,
multiplied by 6, (II) on June 30, 2021, using Adjusted NOI for the quarter
ending June 30, 2021, multiplied by 4, (III) from July 1, 2021 to September 29,
2021, using Adjusted NOI for the quarters ending March 31, 2021 and June 30,
2021, multiplied by 2, (IV) on September 30, 2021, using Adjusted NOI for the
quarters ending June 30, 2021 and September 30, 2021, multiplied by 2, (V) from
October 1, 2021 to December 30, 2021, using Adjusted NOI for the quarters ending
March 31, 2021, June 30, 2021 and September 30, 2021, multiplied by 4/3 and (VI)
on December 31, 2021, using Adjusted NOI for the quarters ending June 30, 2021,
September 30, 2021 and December 31, 2021, multiplied by 4/3.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.8.).

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent” has the meaning given such term in the introductory paragraph hereof.

 

“Participant” has the meaning given that term in Section 13.5.(d).

 

“Participant Register” has the meaning given that term in Section 13.5.(d).

 

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Assumed Debt” has the meaning given that term in Section
10.15.(c)(v).

 

“Permitted Liens” means, as to any Person: (a) Liens securing taxes, assessments
and other charges or levies imposed by any Governmental Authority (excluding any
Lien imposed pursuant to any of the provisions of ERISA or pursuant to any
Environmental Laws) or the claims of materialmen, mechanics,

 

 

 

 



 

carriers, warehousemen or landlords for labor, materials, supplies or rentals
incurred in the ordinary course of business, which either (x) are not at the
time required to be paid or discharged under Section 8.6. or (y) relate to
claims against such Person and its Subsidiaries not in excess of $1,000,000 in
the aggregate at any one time; (b) Liens consisting of deposits or pledges made,
in the ordinary course of business, in connection with, or to secure payment of,
obligations under workers’ compensation, unemployment insurance or similar
Applicable Laws; (c) Liens consisting of encumbrances in the nature of zoning
restrictions, easements, and rights or restrictions of record on the use of real
property, which do not materially detract from the value of such property or
impair the intended use thereof in the business of such Person; (d) the rights
of tenants under leases or subleases or licenses not interfering with the
ordinary conduct of business of such Person; (e) Liens in favor of the
Administrative Agent for the benefit of the Lenders; (f) Liens in favor of the
Borrower or a Guarantor securing obligations owing by a Subsidiary to the
Borrower or a Guarantor; (g) Liens (i) in existence as of the AgreementFirst
Amendment Date and set forth in Part II of Schedule 7.1.(f) and (ii) in respect
of any New York Mortgage or any mortgage encumbering property located in New
York State securing Indebtedness of the Loan Parties pursuant to provisions in
loan documentation governing such Indebtedness which provisions are
substantially similar to Section 13.2013.21. of this Agreement; (h) Liens
arising out of judgments or awards in respect of the Parent or any of its
Subsidiaries not constituting an Event of Default under Section 11.1.(i); (i)
any interest or title of a lessor under any lease of equipment (not constituting
a fixture) entered into by the Borrower or any Subsidiary in the ordinary course
of its business and covering only the assets so leased; (j) Liens arising in the
ordinary course of business by virtue of any contractual, statutory or common
law provision relating to banker’s liens, rights of set-off or similar rights
and remedies covering deposit or securities accounts (including funds or other
assets credited thereto) and, (k) Liens securing the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business and not securing any Indebtedness. and (l) after the First Amendment
Date and prior to the Security Release Date, Liens in the Collateral in favor of
U.S. Bank National Association, in its capacity as administrative agent under
the Existing Term Loan Agreement, and subject to the terms of the Intercreditor
Agreement.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (a) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (b) has at any time within the
preceding six years been maintained, or contributed to, by any Person which was
at such time a member of the ERISA Group for employees of any Person which was
at such time a member of the ERISA Group.

 

“Pledge Agreement” means that certain Pledge Agreement, dated as of the First
Amendment Date, by and among the Administrative Agent and each Person party
thereto as a grantor, together with any other security document now or hereafter
granted to secure the Obligations.

 

“Post-Default Rate” means, in respect of any principal of any Loan or any
Reimbursement Obligation, the rate otherwise applicable plus an additional two
percent (2.0%) per annum and with respect to any other Obligation, a rate per
annum equal to the Base Rate as in effect from time to time plus the Applicable
Margin for Revolving Loans that are Base Rate Loans plus two percent (2.0%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent or a Subsidiary. Preferred

 

 

 

 



 

Dividends shall not include dividends or distributions (a) paid or payable
solely in Equity Interests (other than Mandatorily Redeemable Stock) payable to
holders of such class of Equity Interests, (b) paid or payable to the Parent or
a Subsidiary, or (c) constituting or resulting in the redemption of Preferred
Equity Interests, other than scheduled redemptions not constituting balloon,
bullet or similar redemptions in full.

 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

 

“Principal Office” means the office of the Administrative Agent located at 600
South 4th Street, 9th Floor, Minneapolis, Minnesota 55415, or any other
subsequent office that the Administrative Agent shall have specified as the
Principal Office by written notice to the Borrower and the Lenders.

 

“Property” means any parcel of real property owned or leased (in whole or in
part) or operated by the Parent, the Borrower, any other Subsidiary or any
Unconsolidated Affiliate of the Parent which is (1) located in a state of the
United States of America or the District of Columbia or (2) is a Frenchman’s
Reef Property.

 

“Property Management Agreement” means, collectively, all agreements entered into
by a Loan Party pursuant to which such Loan Party engages a Person to advise it
with respect to the management of an Unencumbered Property or to provide
management services with respect to the same.

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (a)(i) the aggregate amount of such Lender’s Revolving Commitments plus (ii)
the aggregate amount of such Lender’s outstanding Term Loans to (b)(i) the
aggregate amount of the Revolving Commitments of all Lenders plus (ii) the
aggregate principal amount of all outstanding Term Loans; provided, however,
that if at the time of determination the Revolving Commitments have been
terminated or reduced to zero, the “Pro Rata Share” of each Lender shall be the
ratio, expressed as a percentage of (A) the sum of the aggregate principal
amount of all outstanding Revolving Loans, Term Loans, Swingline Loans and
Letter of Credit Liabilities owing to such Lender as of such date to (B) the sum
of the aggregate principal amount of all outstanding Revolving Loans, Term
Loans, Swingline Loans and Letter of Credit Liabilities. If at the time of
determination the Revolving Commitments have been terminated or reduced to zero
and there are no outstanding Loans or Letter of Credit Liabilities, then the Pro
Rata Shares of the Lenders shall be determined as of the most recent date on
which Revolving Commitments were in effect or Loans or Letters of Credit
Liabilities were outstanding. For purposes of this definition, a Revolving
Lender shall be deemed to hold a Swingline Loan or a Letter of Credit Liability
to the extent such Revolving Lender has acquired a participation therein under
the terms of this Agreement and has not failed to perform its obligations in
respect of such participation.

 

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

 



 

 

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Plan” means a Benefit Arrangement or Plan that is intended to be
tax-qualified under Section 401(a) of the Internal Revenue Code.

 

“Qualified REIT Subsidiary” shall have the meaning given to such term in the
Internal Revenue Code.

 

“Rating Agencies” means S&P and Moody’s.

 

“Ratio Adjustment Period” shall mean the period commencing on the last day of
the Covenant Relief Period and continuing through and including the earliest of
(i) the date the Borrower has delivered a notice (which notice shall certify
that the requirements have been met to deliver such notice) to the
Administrative Agent electing to terminate the Ratio Adjustment Period; provided
that such notice cannot be provided sooner than the last day of the Restriction
Period, (ii) the date the Borrower has delivered a notice to the Administrative
Agent to effect the Security Release Date and (iii) January 1, 2022.

 

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Register” has the meaning given that term in Section 13.5.(c).

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to comply
therewith would be unlawful) by any Governmental Authority or monetary authority
charged with the interpretation or administration thereof or compliance by any
Lender with any request or directive regarding capital adequacy or liquidity.
Notwithstanding anything herein to the contrary, (a) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (b) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a
“Regulatory Change”, regardless of the date enacted, adopted or issued.

 

“Reimbursement Obligation” means the absolute, unconditional and irrevocable
obligation of the Borrower to reimburse the applicable Issuing Bank for any
drawing honored by such Issuing Bank under a Letter of Credit issued by such
Issuing Bank.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 



 

 

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 

“Requisite Class Lenders” means, with respect to a Class of Lenders as of any
date of determination, Lenders of such Class (a) with respect to the Revolving
Lenders, having more than 51.0% of the aggregate amount of the Revolving
Commitments of such Class, or (b) if the Revolving Commitments of such Class
have been terminated or reduced to zero and with respect to the Term Loans,
holding more than 51.0% of the principal amount of the aggregate outstanding
Loans of such Class, and in the case of Revolving Lenders, outstanding Letter of
Credit Liabilities and Swingline Loans; provided that (i) in determining such
percentage at any given time, all then existing Defaulting Lenders of such Class
will be disregarded and excluded, and (ii) at all times when two or more Lenders
(excluding Defaulting Lenders) of such Class are party to this Agreement, the
term “Requisite Class Lenders” shall in no event mean less than two Lenders of
such Class. For purposes of this definition, a Revolving Lender shall be deemed
to hold a Swingline Loan or a Letter of Credit Liability to the extent such
Lender has acquired a participation therein under the terms of this Agreement
and has not failed to perform its obligations in respect of such participation.

 

“Requisite Lenders” means, as of any date, (a) Lenders having more than 51.0% of
the aggregate amount of the Revolving Commitments and the outstanding Term Loans
of all Lenders, or (b) if the Revolving Commitments have been terminated or
reduced to zero, Lenders holding more than 51.0% of the principal amount of the
aggregate outstanding Loans and Letter of Credit Liabilities; provided that
(i) in determining such percentage at any given time, all then existing
Defaulting Lenders will be disregarded and excluded, and (ii) at all times when
two or more Lenders (excluding Defaulting Lenders) are party to this Agreement,
the term “Requisite Lenders” shall in no event mean less than two Lenders. For
purposes of this definition, a Revolving Lender shall be deemed to hold a
Swingline Loan or a Letter of Credit Liability to the extent such Lender has
acquired a participation therein under the terms of this Agreement and has not
failed to perform its obligations in respect of such participation.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means with respect to the Parent, the Borrower or any
Subsidiary, the chief executive officer, the chief financial officer, chief
operating officer or general counsel of the Parent, the Borrower or such
Subsidiary.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent, the Borrower or any
Subsidiary now or hereafter outstanding, except a dividend payable solely in
Equity Interests; (b) any redemption, conversion, exchange, retirement, sinking
fund or similar payment, purchase or other acquisition for value, direct or
indirect, of any Equity Interest of the Parent, the Borrower or any Subsidiary
now or hereafter outstanding; and (c) any payment made to retire, or to obtain
the surrender of, any outstanding warrants, options or other rights to acquire
any Equity Interests of the Parent, the Borrower or any Subsidiary now or
hereafter outstanding.

 

“Restriction Period” shall mean the period commencing on the First Amendment
Date and ending on the date on which the Borrower has delivered a notice to the
Administrative Agent certifying that (i) the Borrower has demonstrated
compliance with the Financial Covenants for the first fiscal quarter following
the end of the Covenant Relief Period in its regular quarterly or annual
reporting delivered pursuant to Section 9.1 or 9.2, as the case may be, and (ii)
no Default or Event of Default has occurred and is continuing.

 

 

 

 



 

“Revolving Commitment” means, as to each Lender (other than the Swingline
Lender), such Lender’s obligation to make Revolving Loans pursuant to
Section 2.1., to issue (in the case of the Issuing Banks) and to participate (in
the case of the other Revolving Lenders) in Letters of Credit pursuant to
Section 2.3.(i), and to participate in Swingline Loans pursuant to
Section 2.4.(e), in an amount up to, but not exceeding, the amount set forth for
such Lender on Schedule I as such Revolving Lender’s “Revolving Commitment
Amount” or as set forth in the applicable Assignment and Assumption or agreement
executed by a Person becoming a Revolving Lender pursuant to Section 2.16., as
the same may be reduced from time to time pursuant to Section 2.12., increased
from time to time pursuant to Section 2.16., or increased or reduced as
appropriate to reflect any assignments to or by such Revolving Lender effected
in accordance with Section 13.5.

 

“Revolving Commitment Percentage” means, as to each Revolving Lender, the ratio,
expressed as a percentage, of (a) the amount of such Lender’s Revolving
Commitment to (b) the aggregate amount of the Revolving Commitments of all
Lenders; provided, however, that if at the time of determination the Revolving
Commitments have been terminated or been reduced to zero, the “Revolving
Commitment Percentage” of each Revolving Lender shall be the Revolving
Commitment Percentage of such Revolving Lender in effect immediately prior to
such termination or reduction.

 

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Loans and
such Revolving Lender’s participation in Letter of Credit Liabilities and
Swingline Loans at such time.

 

“Revolving Lender” means a Lender having a Revolving Commitment, or if the
Revolving Commitments have been terminated or reduced to zero, holding any
Revolving Loans or Letter of Credit Liabilities.

 

“Revolving Loan” means a loan made by a Revolving Lender to the Borrower
pursuant to Section 2.1.(a).

 

“Revolving Note” means a promissory note of the Borrower substantially in the
form of Exhibit C, payable to the order of a Revolving Lender in a principal
amount equal to the amount of such Lender’s Revolving Commitment.

 

“Revolving Termination Date” means July 25, 2023, or such later date to which
the Revolving Termination Date may be extended pursuant to Section 2.13.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (including, as of the Closing Date, Cuba,
Iran, North Korea, Syria and Crimea).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC (including,
without limitation, OFAC’s Specially Designated Nationals and Blocked Persons
List and OFAC’s Consolidated Non-SDN List), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury of
the United Kingdom, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b),
including a Person that is deemed by OFAC to be a Sanctions target based on the
ownership of such legal entity by Sanctioned Person(s).

 

“Sanctions” means any and all economic or financial sanctions, sectoral
sanctions, secondary sanctions, trade embargoes and anti-terrorism laws,
including but not limited to those imposed, administered or enforced from time
to time by the U.S. government (including those administered by OFAC

 



 

 



 

or the U.S. Department of State), the United Nations Security Council, the
European Union, Her Majesty’s Treasury of the United Kingdom, or other relevant
sanctions authority with jurisdiction over any Lender, the Borrower or any of
its Subsidiaries or Affiliates.

 

“Seasoned Date” means the first day on which an acquired Property on which a
hotel is located has been owned for four (4) full fiscal quarters following the
date of acquisition by the Parent, the Borrower, a Subsidiary or an
Unconsolidated Affiliate.

 

“Seasoned Property” means Property on which a hotel is located that is not a New
Property or a Development/Redevelopment Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Second Post Covenant Relief Period” has the meaning given to that term in the
definition of “Operating Property Value”.

 

“Secured Indebtedness” means, with respect to any Person, (a) all Indebtedness
of such Person that is secured in any manner by any Lien on any Property plus
(b) such Person’s pro rata share of the Secured Indebtedness of any of such
Person’s Unconsolidated Affiliates; provided that neither any New York Mortgage
nor any mortgage encumbering property located in New York State securing
Indebtedness of the Loan Parties pursuant to provisions in loan documentation
governing such Indebtedness which provisions are substantially similar to
Section 13.21 of this Agreement shall constitute Secured Indebtedness hereunder;
provided, further that after the First Amendment Date and prior to the Security
Release Date, Secured Indebtedness shall not include the Obligations or the
obligations evidenced by the Existing Term Loan Agreement.

 

“Secured Recourse Indebtedness” means all Indebtedness (including Guaranties of
Secured Indebtedness) that is Secured Indebtedness and is not Nonrecourse
Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Security Release Date” shall mean the date upon which the Borrower has
delivered a notice to the Administrative Agent (which notice may not be sent
prior to June 30, 2021) certifying that the following has occurred: (i) if such
notice is delivered prior to January 1, 2022, the Borrower shall have
demonstrated compliance (in its regular quarterly and/or annual reporting
delivered pursuant to Section 9.1 and/or Section 9.2 hereof) with the Financial
Covenants (without giving effect to the modifications imposed during the Ratio
Adjustment Period) for two consecutive fiscal quarters following the end of the
Covenant Relief Period, (ii) no Default or Event of Default shall have occurred
and be continuing and (iii) the Liens securing the Existing Term Loan have been
released or shall be released substantially simultaneously with the release of
all Liens securing the Obligations.

 

“Significant Subsidiary” means any Subsidiary to which more than $30,000,000 of
Total Asset Value is attributable.

 

“Single Asset Entity” means a Person (other than an individual) that (a) only
owns a single Property; (b) is engaged only in the business of owning,
developing and/or leasing such Property; and (c) receives substantially all of
its gross revenues from such Property. In addition, if the assets of a Person
consist solely of (i) Equity Interests in one or more Single Asset Entities that
directly or indirectly own such single Property and (ii) cash and other assets
of nominal value incidental to such Person’s ownership of the

 

 

 

 



 

other Single Asset Entity, such Person shall also be deemed to be a Single Asset
Entity for purposes of this Agreement.

 

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that could reasonably be expected to become an actual and
matured liability); (b) such Person is able to pay its debts or other
obligations in the ordinary course as they mature; and (c) such Person has
capital not unreasonably small to carry on its business and all business in
which it proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract, together with
any Derivatives Support Document relating thereto, that is made or entered into
at any time, or in effect at any time now or hereafter, whether as a result of
an assignment or transfer or otherwise, between the Parent, the Borrower or any
Subsidiary of the Parent and an Specified Derivatives Provider.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Parent, the Borrower or any
Subsidiaries under or in respect of any Specified Derivatives Contract, whether
direct or indirect, absolute or contingent, due or not due, liquidated or
unliquidated, and whether or not evidenced by any written confirmation.

 

“Specified Derivatives Provider” means any Lender, or any Affiliate of a Lender
that is a party to a Derivatives Contract at the time the Derivatives Contract
is entered into.

 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business and its successors.

 

“Stated Amount” means the amount available to be drawn by a beneficiary under a
Letter of Credit from time to time, as such amount may be increased or reduced
from time to time in accordance with the terms of such Letter of Credit.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Swingline Commitment” means the Swingline Lender’s obligation to make Swingline
Loans pursuant to Section 2.4. in an amount up to, but not exceeding the amount
set forth in the first sentence of Section 2.4.(a), as such amount may be
reduced from time to time in accordance with the terms hereof.

 



 

 

 

“Swingline Lender” means Wells Fargo Bank, National Association, together with
its successors and assigns.

 

“Swingline Loan” means a loan made by the Swingline Lender to the Borrower
pursuant to Section 2.4.

 

“Swingline Maturity Date” means the date which is 7 Business Days prior to the
Revolving Termination Date.

 

“Swingline Note” means the promissory note of the Borrower substantially in the
form of Exhibit H, payable to the order of the Swingline Lender in a principal
amount equal to the amount of the Swingline Commitment as originally in effect
and otherwise duly completed.

 

“Taxable REIT Subsidiary” means any corporation (other than a REIT) in which the
Parent directly or indirectly owns stock and the Parent and such corporation
have jointly elected that such corporation be treated as a taxable REIT
subsidiary of the Parent under and pursuant to Section 856 of the Internal
Revenue Code.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Termination Date” means (a) with respect to the Revolving Loans and the
Revolving Commitments, the Revolving Termination Date and (b) with respect to
the Term Loans, the Term Loan Maturity Date.

 

“Term Loan” means a loan made by a Lender to the Borrower pursuant to Section
2.2.(a) as such loan may be increased pursuant to Section 2.16.

 

“Term Loan Commitment” means, as to each Lender, such Lender’s obligation to
make Term Loans on the Effective Date pursuant to Section 2.2.(a), in an amount
up to, but not exceeding the amount set forth for such Lender on Schedule I as
such Lender’s “Term Loan Commitment Amount”.

 

“Term Loan Lender” means a Lender having a Term Loan Commitment or, if the Term
Loan Commitments have terminated, a Lender holding a Term Loan.

 

“Term Loan Maturity Date” means July 25, 2024.

 

“Term Loan Note” means a promissory note of the Borrower substantially in the
form of Exhibit L, payable to the order of a Term Loan Lender in a principal
amount equal to the amount of such Lender’s Term Loan Commitment or, if issued
after the Effective Date, the amount of such Term Loan Lender’s Term Loans.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Third Post Covenant Relief Period” has the meaning given to that term in the
definition of “Operating Property Value”.

 

“Titled Agents” has the meaning given that term in Section 12.9.

 



 

 

 

“Total Asset Value” means the sum of all of the following of the Parent, the
Borrower and their respective Subsidiaries (without duplication) on a
consolidated basis determined in accordance with GAAP applied on a consistent
basis: (a) the Operating Property Value of all Properties of the Parent, the
Borrower and their Subsidiaries on which a hotel is located, plus (b) the book
value of Unimproved Land, Mortgage Receivables and other promissory notes, plus
(c) the Borrower’s Ownership Share of the preceding items for its Unconsolidated
Affiliates, plus (d) the contractual purchase price of any real property subject
to a purchase obligation, repurchase obligation or forward commitment which at
such time could be specifically enforced by the seller of such real property,
but only to the extent such obligations are included in the Indebtedness of the
Parent, the Borrower and their respective Subsidiaries on a consolidated basis,
plus (e) in the case of any real property subject to a purchase obligation,
repurchase obligation or forward commitment which at such time could not be
specifically enforced by the seller of such real property, the aggregate amount
of due diligence deposits, earnest money payments and other similar payments
made under the applicable contract which, at such time, would be subject to
forfeiture upon termination of the contract, but only to the extent such amounts
are included in the Indebtedness of the Parent, the Borrower and their
respective Subsidiaries on a consolidated basis minus (f) to the extent
otherwise included in Total Asset Value any deferred financing costs. For
purposes of determining Total Asset Value, (i) to the extent the amount of Total
Asset Value attributable to Unimproved Land would exceed 5% of Total Asset
Value, such excess shall be excluded, (ii) to the extent the amount of Total
Asset Value attributable to Mortgage Notes Receivables and other promissory
notes would exceed 15% of Total Asset Value, such excess shall be excluded,
(iii) to the extent the amount of Total Asset Value attributable to Investments
in Unconsolidated Affiliates and other Persons that are not Subsidiaries would
exceed 10% of Total Asset Value, such excess shall be excluded, (iv) to the
extent the amount of Total Asset Value attributable to Development/Redevelopment
Properties would exceed 15% of Total Asset Value, such excess shall be excluded
and (v) to the extent the amount of Total Asset Value attributable to the items
described in clauses (i) through (v) would exceed 35% of Total Asset Value, such
excess shall be excluded. The percentage of Total Asset Value attributable to a
given Subsidiary shall be equal to the ratio expressed as a percentage of (x) an
amount equal to Total Asset Value calculated solely with respect to assets owned
directly by such Subsidiary to (y) Total Asset Value. For purposes of
determining Total Asset Value, Adjusted NOI from Properties disposed of by the
Parent, the Borrower or any Subsidiary during the immediately preceding period
of four consecutive fiscal quarters of the Borrower shall be excluded.

 

“Total Indebtedness” means all Indebtedness of the Parent, the Borrower and all
other Subsidiaries of the Parent determined on a consolidated basis, minus, to
the extent otherwise included in such Indebtedness, deferred financing costs.

 

“Type” with respect to any Revolving Loan, refers to whether such Loan or
portion thereof is a LIBOR Loan or a Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

 



 

 

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Leverage Ratio” means the ratio, expressed as a percentage, of
(i) the aggregate outstanding principal amount of Indebtedness (excluding
Nonrecourse Indebtedness and Indebtedness to the extent owing among the Parent
and/or any of its Subsidiaries but including Secured Recourse Indebtedness and
the aggregate principal amount of all Loans and the aggregate amount of all
Letter of Credit Liabilities) of the Parent and the Ownership Share of all such
Indebtedness of its Subsidiaries to (ii) Unencumbered Property Value.

 

“Unencumbered Leverage Ratio Surge Period” has the meaning given to that term in
Section 10.1.(e).

 

“Unencumbered Property” means an Eligible Property; provided, that,
notwithstanding anything to the contrary set forth herein, each Frenchman’s Reef
Property may only be included as an Unencumbered Property once the construction
at such Property is complete, such Property has all material occupancy and
operating permits and licenses required by Applicable Law, such Property is open
for business and solely to the extent such Property meets the requirements set
forth in the definition of Eligible Property and is valued as a Seasoned
Property in accordance with the final sentence of the definition of Operating
Property Value. A Property shall cease to be an Unencumbered Property if at any
time such Property shall cease to be an Eligible Property unless otherwise
agreed by the Requisite Lenders.

 

“Unencumbered Property Value” means, at any time of determination, the aggregate
Operating Property Values of the Unencumbered Properties at such time. For
purposes of this definition, the Adjusted NOI for any Unencumbered Property
shall be reduced by an amount equal to the greater of (x) the amount by which
the Adjusted NOI of such Unencumbered Property would exceed 30.0% of the
aggregate Adjusted NOI of all Unencumbered Properties and (y) the amount by
which the Adjusted NOI of Unencumbered Properties located in the same
metropolitan statistical area as such Property would exceed 40.0% of the
aggregate Adjusted NOI of all Unencumbered Properties. In addition, to the
extent that Unencumbered Property Value attributable to (i) Properties leased
under Ground Leases would exceed 33.0% of Unencumbered Property Value, such
excess shall be excluded, and (ii) Frenchman’s Reef would exceed 10% of
Unencumbered Property Value, such excess shall be excluded. For purposes of
determining Unencumbered Property Value, Adjusted NOI from Properties disposed
of by the Borrower or any Subsidiary during the immediately preceding period of
four consecutive fiscal quarters of the Borrower shall be excluded.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred and for which no
development is scheduled in the following 12 months. Unimproved Land shall not
include any undeveloped parcels of a Property that has been developed unless and
until the Borrower intends to develop such parcel.

 

“Unsecured Indebtedness” means with respect to a Person as of any given date,
(a) the aggregate principal amount of (a) all Indebtedness of such Person
outstanding at such date that is not Secured Indebtedness plus (b) all
Nonrecourse Indebtedness which such Person has Guaranteed but only to the extent
of such Guaranty (excluding obligations in respect of Guaranties of customary
exceptions to nonrecourse liability).

 



 

 

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 3.10.(g)(ii)(B)(III).

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

“Withdrawal Liability” means any liability as a result of a complete or partial
withdrawal from a Multiemployer Plan as such terms are defined in Part I of
Subtitle E of Title IV of ERISA.

 

“Withholding Agent” means (a) the Borrower, (b) any other Loan Party and (c) the
Administrative Agent, as applicable.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of such Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

 

Section 1.2. General; References to Pacific Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP; provided that, if at any
time any change in GAAP would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Requisite Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the appropriate Lenders pursuant to Section 13.6.); provided
further that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
References in this Agreement to “Sections”, “Articles”, “Exhibits” and
“Schedules” are to sections, articles, exhibits and schedules herein and hereto
unless otherwise indicated. references in this Agreement to any document,
instrument or agreement (a) shall include all exhibits, schedules and other
attachments thereto, (b) shall include all documents, instruments or agreements
issued or executed in replacement thereof, to the extent permitted hereby and
(c) shall mean such document, instrument or agreement, or replacement or
predecessor thereto, as amended, supplemented, restated or otherwise modified
from time to time to the extent not prohibited hereby and in effect at any given
time. Wherever from the context it appears

 



 

 



 

appropriate, each term stated in either the singular or plural shall include the
singular and plural, and pronouns stated in the masculine, feminine or neuter
gender shall include the masculine, the feminine and the neuter. Except as
expressly provided otherwise in any Loan Document, (i) any reference to any law
(including, without limitation, Anti-Corruption Laws, Anti-Money Laundering
Laws, the Bankruptcy Code, the Internal Revenue Code, ERISA, the PATRIOT Act,
the UCC or the Investment Company Act) shall include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting such
law and any reference to any law or regulation shall, unless otherwise
specified, refer to such law or regulation as amended, modified, extended,
restated, replaced or supplemented from time to time and (ii) any reference to
any Person shall be construed to include such Person’s permitted successors and
permitted assigns. Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent or a Subsidiary of such Subsidiary
and a reference to an “Affiliate” means a reference to an Affiliate of the
Parent. Titles and captions of Articles, Sections, subsections and clauses in
this Agreement are for convenience only, and neither limit nor amplify the
provisions of this Agreement. Unless otherwise indicated, all references to time
are references to Pacific time. Notwithstanding the first sentence of this
Section 1.2., (i) the calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities and (ii) all
accounting terms, ratios and calculations shall be determined without giving
effect to Accounting Standards Codification 842 (or any other Accounting
Standards Codification or Financial Accounting Standard having a similar result
or effect) (and related interpretations) to the extent any lease (or similar
arrangement conveying the right to use) would be required to be treated as a
capital lease thereunder where such lease (or similar arrangement) would have
been treated as an operating lease under GAAP as in effect immediately prior to
the effectiveness of the Accounting Standards Codification 842, provided that
the Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made in accordance with GAAP and made without giving effect
to Account Standards Codification 842.

 

Section 1.3. Financial Attributes of Non-Wholly Owned Subsidiaries.

 

When determining compliance by the Borrower or the Parent with any financial
covenant contained in any of the Loan Documents, only the Ownership Share of the
Borrower or the Parent, as applicable, of the financial attributes of a
Subsidiary that is not a Wholly Owned Subsidiary shall be included.

 

Section 1.4. Rates.

 

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “LIBOR”.

 

Section 1.5. Divisions.

 

For all purposes under the Loan Documents, in connection with any division or
plan of division under Delaware law (or any comparable event under a different
jurisdiction’s laws): (a) if any asset, right, obligation or liability of any
Person becomes the asset, right, obligation or liability of a different Person,
then it shall be deemed to have been transferred from the original Person to the
subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its equity interests at such time.

 



 

 

 

Article II. Credit Facility

 

Section 2.1. Revolving Loans.

 

(a)       Making of Revolving Loans. Subject to the terms and conditions set
forth in this Agreement, including without limitation, Section 2.15., each
Revolving Lender severally and not jointly agrees to make Revolving Loans to the
Borrower in Dollars during the period from and including the Effective Date to
but excluding the Revolving Termination Date, in an aggregate principal amount
at any one time outstanding up to, but not exceeding, such Lender’s Revolving
Commitment. Each borrowing of Revolving Loans that are to be (i) Base Rate Loans
shall be in an aggregate minimum amount of $500,000 and integral multiples of
$100,000 in excess thereof and (ii) LIBOR Loans shall be in an aggregate minimum
amount of $1,000,000 and integral multiples of $100,000 in excess thereof.
Notwithstanding the immediately preceding two sentences but subject to
Section 2.15., a borrowing of Revolving Loans may be in the aggregate amount of
the unused Revolving Commitments. Within the foregoing limits and subject to the
terms and conditions of this Agreement, the Borrower may borrow, repay and
reborrow Revolving Loans.

 

(b)       Requests for Revolving Loans. Not later than 9:00 a.m. Pacific time at
least one Business Day prior to a borrowing of Revolving Loans that are to be
Base Rate Loans and not later than 9:00 a.m. Pacific time at least three
Business Days prior to a borrowing of Revolving Loans that are to be LIBOR
Loans, the Borrower shall deliver to the Administrative Agent a Notice of
Borrowing. Each Notice of Borrowing shall specify the aggregate principal amount
of the Revolving Loans to be borrowed, the date such Revolving Loans are to be
borrowed (which must be a Business Day), a general description of the use of the
proceeds of such Revolving Loans, the Type of the requested Revolving Loans, and
if such Revolving Loans are to be LIBOR Loans, the initial Interest Period for
such Revolving Loans. Each Notice of Borrowing shall be irrevocable once given
and binding on the Borrower. Prior to delivering a Notice of Borrowing, the
Borrower may (without specifying whether a Revolving Loan will be a Base Rate
Loan or a LIBOR Loan) request that the Administrative Agent provide the Borrower
with the most recent LIBOR available to the Administrative Agent. The
Administrative Agent shall provide such quoted rate to the Borrower on the date
of such request or as soon as possible thereafter.

 

(c)       Funding of Revolving Loans. Promptly after receipt of a Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Revolving Lender of the proposed borrowing. Each
Revolving Lender shall deposit an amount equal to the Revolving Loan to be made
by such Revolving Lender to the Borrower with the Administrative Agent at the
Principal Office, in immediately available funds not later than 9:00 a.m.
Pacific time on the date of such proposed Revolving Loans. Subject to
fulfillment of all applicable conditions set forth herein, the Administrative
Agent shall make available to the Borrower in the account specified in the
Disbursement Instruction Agreement, not later than 12:00 noon Pacific time on
the date of the requested borrowing of Revolving Loans, the proceeds of such
amounts received by the Administrative Agent.

 

(d)       Assumptions Regarding Funding by Revolving Lenders. With respect to
Revolving Loans to be made after the Effective Date, unless the Administrative
Agent shall have been notified by any Revolving Lender that such Lender will not
make available to the Administrative Agent a Revolving Loan to be made by such
Lender in connection with any borrowing, the Administrative Agent may assume
that such Lender will make the proceeds of such Revolving Loan available to the
Administrative Agent in accordance with this Section, and the Administrative
Agent may (but shall not be obligated to), in reliance upon such assumption,
make available to the Borrower the amount of such Revolving Loan to be provided
by such Lender. In such event, if such Lender does not make available to the
Administrative Agent the proceeds of such Revolving Loan, then such Lender and
the Borrower severally agree to pay to the Administrative Agent on demand the
amount of such Revolving Loan with interest thereon, for each day

 

 

 

 



 

from and including the date such Revolving Loan is made available to the
Borrower but excluding the date of payment to the Administrative Agent, at
(i) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (ii) in the
case of a payment to be made by the Borrower, the interest rate applicable to
Base Rate Loans that are Revolving Loans. If the Borrower and such Lender shall
pay the amount of such interest to the Administrative Agent for the same or
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays to the Administrative Agent the amount of such Revolving Loan,
the amount so paid shall constitute such Lender’s Revolving Loan included in the
borrowing. Any payment by the Borrower shall be without prejudice to any claim
the Borrower may have against a Revolving Lender that shall have failed to make
available the proceeds of a Revolving Loan to be made by such Lender.

 

Section 2.2. Term Loans.

 

(a)        Making of Term Loans. Subject to the terms and conditions set forth
in this Agreement, on the Effective Date, each Term Loan Lender severally and
not jointly agrees to make a Term Loan to the Borrower in Dollars in the
principal amount set forth for such Term Loan Lender on Schedule I as such Term
Loan Lender’s “Term Loan Commitment Amount”. Upon the funding by each Term Loan
Lender of its Term Loan on the Effective Date, the Term Loan Commitment of such
Term Loan Lender shall terminate whether or not the full amount of the Term Loan
Commitments are funded on such date. Any portion of a Term Loan that is repaid
or prepaid may not be reborrowed. Additional Term Loans shall be made in
accordance with Section 2.16.

 

(b)       Request for Term Loans. The Borrower shall deliver to the
Administrative Agent a Notice of Borrowing requesting that the Term Loan Lenders
make Term Loans on the Effective Date. Such Notice of Borrowing shall be
delivered to the Administrative Agent not later than 9:00 a.m. Pacific time at
least 1 Business Day prior to the Effective Date for Term Loans that are to be
Base Rate Loans and not later than 9:00 a.m. Pacific time at least 3 Business
Days prior to the Effective Date for Term Loans that are to be LIBOR Loans. Such
Notice of Borrowing shall specify the aggregate principal amount of the Term
Loans to be borrowed, the Type of the requested Term Loans, and if such Term
Loans are to be LIBOR Loans, the initial Interest Period for such Term Loans.

 

(c)       Funding of Term Loans. Promptly after receipt of the Notice of
Borrowing under the immediately preceding subsection (b), the Administrative
Agent shall notify each Term Loan Lender of the proposed borrowing. Each Term
Loan Lender shall deposit an amount equal to the Term Loan to be made by such
Term Loan Lender to the Borrower with the Administrative Agent at the Principal
Office, in immediately available funds not later than 9:00 a.m. Pacific time on
the Effective Date. Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Disbursement Instruction Agreement, not later than
12:00 p.m. Pacific time on the date of the requested borrowing of Term Loans,
the proceeds of such amounts received by the Administrative Agent.

 

(d)       Assumptions Regarding Funding by Term Loan Lenders. With respect to
Term Loans to be made on the Effective Date, unless the Administrative Agent
shall have been notified by any Term Loan Lender that such Lender will not make
available to the Administrative Agent a Term Loan to be made by such Lender, the
Administrative Agent may assume that such Lender will make the proceeds of such
Term Loan available to the Administrative Agent in accordance with this Section,
and the Administrative Agent may (but shall not be obligated to), in reliance
upon such assumption, make available to the Borrower the amount of such Term
Loan to be provided by such Lender. In such event, if such Lender does not make
available to the Administrative Agent the proceeds of such Term Loan, then such
Lender and the Borrower

 



 

 



 

severally agree to pay to the Administrative Agent on demand the amount of such
Term Loan with interest thereon, for each day from and including the date such
Term Loan is made available to the Borrower but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans that are Term Loan. If the Borrower
and such Lender shall pay the amount of such interest to the Administrative
Agent for the same or overlapping period, the Administrative Agent shall
promptly remit to the Borrower the amount of such interest paid by the Borrower
for such period. If such Lender pays to the Administrative Agent the amount of
such Term Loan, the amount so paid shall constitute such Lender’s Term Loan
included in the borrowing. Any payment by the Borrower shall be without
prejudice to any claim the Borrower may have against a Term Loan Lender that
shall have failed to make available the proceeds of a Term Loan to be made by
such Lender.

 

Section 2.3. Letters of Credit.

 

(a)       Letters of Credit. Subject to the terms and conditions of this
Agreement, including without limitation, Section 2.15., each of the Issuing
Banks, on behalf of the Revolving Lenders, agrees to issue for the account of
the Borrower during the period from and including the Effective Date to, but
excluding, the date 30 days prior to the Revolving Termination Date, one or more
standby letters of credit (each a “Letter of Credit”) up to a maximum aggregate
Stated Amount at any one time outstanding not to exceed $40,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof (the
“L/C Commitment Amount”); provided, that an Issuing Bank shall not be obligated
to issue any Letter of Credit if (w) after giving effect to such issuance, the
aggregate Stated Amount of outstanding Letters of Credit issued by such Issuing
Bank would exceed the lesser of (i) one-third of the L/C Commitment Amount and
(ii) the Revolving Commitment of such Issuing Bank in its capacity as a
Revolving Lender, (x) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain such
Issuing Bank from issuing the Letter of Credit, or any Applicable Law with
respect to such Issuing Bank or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuing Bank shall prohibit, or request that such Issuing Bank refrain from, the
issuance of letters of credit generally or the Letter of Credit in particular,
(y) the beneficiary of such Letter of Credit is a Sanctioned Person or (z) such
issuance would conflict with, or cause such Issuing Bank or any Revolving Lender
to exceed any limits imposed by, any Applicable Law.

 

(b)       Terms of Letters of Credit. At the time of issuance, the amount, form,
terms and conditions of each Letter of Credit, and of any drafts or acceptances
thereunder, shall be subject to approval by the applicable Issuing Bank and the
Borrower. Notwithstanding the foregoing, in no event may (i) the expiration date
of any Letter of Credit extend beyond the date that is 30 days prior to the
Revolving Termination Date, or (ii) any Letter of Credit have an initial
duration in excess of one year; provided, however, a Letter of Credit may
contain a provision providing for the automatic extension of the expiration date
in the absence of a notice of non-renewal from the applicable Issuing Bank but
in no event shall any such provision permit the extension of the expiration date
of such Letter of Credit beyond the date that is thirty (30) days prior to the
Revolving Termination Date; provided, further, that a Letter of Credit (any such
Letter of Credit being referred to as an “Extended Letter of Credit”) may, as a
result of its express terms or as the result of the effect of an automatic
extension provision, have an expiration date of not more than one year beyond
the date that is 30 days prior to the Revolving Termination Date so long as the
Borrower delivers to the Administrative Agent for its benefit and the benefit of
the applicable Issuing Bank and the Revolving Lenders no later than 30 days
prior to the Revolving Termination Date Cash Collateral for such Letter of
Credit for deposit into the Letter of Credit Collateral Account in an amount
equal to the Stated Amount of such Letter of Credit; provided, that the
obligations of the Borrower under this Section in respect of such Extended
Letters of Credit shall survive the termination of this Agreement and shall
remain in effect

 



 

 

 

until no such Extended Letters of Credit remain outstanding. If the Borrower
fails to provide Cash Collateral with respect to any Extended Letter of Credit
by the date 30 days prior to the Revolving Termination Date, such failure shall
be treated as a drawing under such Extended Letter of Credit (in an amount equal
to the maximum Stated Amount of such Letter of Credit), which shall be
reimbursed (or participations therein funded) by the Revolving Lenders in
accordance with the immediately following subsections (i) and (j), with the
proceeds being utilized to provide Cash Collateral for such Letter of Credit.
The initial Stated Amount of each Letter of Credit shall be at least $100,000
(or such lesser amount as may be reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank).

 

(c)       Requests for Issuance of Letters of Credit. The Borrower shall give
the Issuing Bank selected by the Borrower to issue a Letter of Credit and the
Administrative Agent written notice at least 5 Business Days prior to the
requested date of issuance of a Letter of Credit, such notice to describe in
reasonable detail the proposed terms of such Letter of Credit and the nature of
the transactions or obligations proposed to be supported by such Letter of
Credit, and in any event shall set forth with respect to such Letter of Credit
the proposed (i) initial Stated Amount, (ii) beneficiary, and (iii) expiration
date. The Borrower shall also execute and deliver such customary applications
and agreements for standby letters of credit, and other forms as requested from
time to time by the applicable Issuing Bank. Provided the Borrower has given the
notice prescribed by the first sentence of this subsection and delivered such
application and agreements referred to in the preceding sentence, subject to the
other terms and conditions of this Agreement, including the applicable Issuing
Banks’s approval of the form of the requested Letter of Credit pursuant to
Section 2.3.(b) and the satisfaction of any applicable conditions precedent set
forth in Article VI, the applicable Issuing Bank shall issue the requested
Letter of Credit on the requested date of issuance for the benefit of the
stipulated beneficiary but in no event prior to the date 5 Business Days
following the date after which such Issuing Bank has received all of the items
required to be delivered to it under this subsection. References herein to
“issue” and derivations thereof with respect to Letters of Credit shall also
include extensions or modifications of any outstanding Letters of Credit, unless
the context otherwise requires. Upon the written request of the Borrower, the
Issuing Banks shall deliver to the Borrower a copy of each Letter of Credit
issued by such Issuing Bank within a reasonable time after the date of issuance
thereof. To the extent any term of a Letter of Credit Document is inconsistent
with a term of any Loan Document, the term of such Loan Document shall control.

 

(d)       Reimbursement Obligations. Upon receipt by an Issuing Bank from the
beneficiary of a Letter of Credit issued by such Issuing Bank of any demand for
payment under such Letter of Credit and such Issuing Banks’s determination that
such demand for payment complies with the requirements of such Letter of Credit,
such Issuing Bank shall promptly notify the Borrower and the Administrative
Agent of the amount to be paid by such Issuing Bank as a result of such demand
and the date on which payment is to be made by such Issuing Bank to such
beneficiary in respect of such demand; provided, however, that such Issuing
Banks’s failure to give, or delay in giving, such notice shall not discharge the
Borrower in any respect from the applicable Reimbursement Obligation. The
Borrower hereby absolutely, unconditionally and irrevocably agrees to pay and
reimburse the Issuing Banks for the amount of each demand for payment under a
Letter of Credit on or prior to the date on which payment is to be made by the
applicable Issuing Bank to the beneficiary thereunder, without presentment,
demand, protest or other formalities of any kind (other than notice as provided
in this subsection). Upon receipt by an Issuing Bank of any payment in respect
of any Reimbursement Obligation, such Issuing Bank shall promptly pay to each
Revolving Lender that has acquired a participation therein under the second
sentence of the immediately following subsection (i) such Lender’s Revolving
Commitment Percentage of such payment.

 

(e)       Manner of Reimbursement. Upon its receipt of a notice referred to in
the immediately preceding subsection (d), the Borrower shall advise the
Administrative Agent and the applicable Issuing Bank whether or not the Borrower
intends to borrow hereunder to finance its obligation to reimburse such Issuing
Bank for the amount of the related demand for payment and, if it does, the
Borrower shall submit a

 



 

 

 

timely request for such borrowing as provided in the applicable provisions of
this Agreement. If the Borrower fails to so advise the Administrative Agent and
the applicable Issuing Bank, or if the Borrower fails to reimburse such Issuing
Bank for a demand for payment under a Letter of Credit by the date of such
payment, the failure of which such Issuing Bank shall promptly notify the
Administrative Agent, then (i) if the applicable conditions contained in
Article VI. would permit the making of Revolving Loans, the Borrower shall be
deemed to have requested a borrowing of Revolving Loans (which shall be Base
Rate Loans) in an amount equal to the unpaid Reimbursement Obligation and the
Administrative Agent shall give each Revolving Lender prompt notice of the
amount of the Revolving Loan to be made available to the Administrative Agent
not later than 10:00 a.m. Pacific time and (ii) if such conditions would not
permit the making of Revolving Loans, the provisions of subsection (j) of this
Section shall apply. The limitations set forth in the second sentence of Section
2.1.(a) shall not apply to any borrowing of Base Rate Loans under this
subsection.

 

(f)       Effect of Letters of Credit on Revolving Commitments. Upon the
issuance by an Issuing Bank of any Letter of Credit and until such Letter of
Credit shall have expired or been cancelled, the Revolving Commitment of each
Revolving Lender shall be deemed to be utilized for all purposes of this
Agreement in an amount equal to the product of (i) such Lender’s Revolving
Commitment Percentage and (ii) the sum of (A) the Stated Amount of such Letter
of Credit plus (B) any related Reimbursement Obligations then outstanding.

 

(g)       Issuing Banks’ Duties Regarding Letters of Credit; Unconditional
Nature of Reimbursement Obligations. In examining documents presented in
connection with drawings under Letters of Credit and making payments under such
Letters of Credit against such documents, each Issuing Bank shall only be
required to use the same standard of care as it uses in connection with
examining documents presented in connection with drawings under letters of
credit in which it has not sold participations and making payments under such
letters of credit. The Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit by, the respective beneficiaries of such
Letters of Credit. In furtherance and not in limitation of the foregoing, none
of the Issuing Banks, Administrative Agent or any of the Revolving Lenders shall
be responsible for, and the Borrower’s obligations in respect of Letters of
Credit shall not be affected in any manner by, (i) the form, validity,
sufficiency, accuracy, genuineness or legal effects of any document submitted by
any party in connection with the application for and issuance of or any drawing
honored under any Letter of Credit even if such document should in fact prove to
be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit, or the
rights or benefits thereunder or proceeds thereof, in whole or in part, which
may prove to be invalid or ineffective for any reason; (iii) failure of the
beneficiary of any Letter of Credit to comply fully with conditions required in
order to draw upon such Letter of Credit; (iv) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
facsimile, electronic mail, telecopy or otherwise, whether or not they be in
cipher; (v) errors in interpretation of technical terms; (vi) any loss or delay
in the transmission or otherwise of any document required in order to make a
drawing under any Letter of Credit, or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any Letter of Credit, or of the proceeds of
any drawing under any Letter of Credit; or (viii) any consequences arising from
causes beyond the control of the Issuing Banks, Administrative Agent or the
Revolving Lenders. None of the above shall affect, impair or prevent the vesting
of any of the applicable Issuing Bank’s or Administrative Agent’s rights or
powers hereunder. Any action taken or omitted to be taken by an Issuing Bank
under or in connection with any Letter of Credit, if taken or omitted in the
absence of gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final, non-appealable judgment), shall not create
against such Issuing Bank any liability to the Borrower, the Administrative
Agent or any Revolving Lender. In this connection, the obligation of the
Borrower to reimburse the applicable Issuing Bank for any drawing made under any
Letter of Credit, and to repay any Revolving Loan made pursuant to the second
sentence of the immediately preceding subsection (e), shall be absolute,
unconditional and irrevocable and shall be

 

 

 

 

 



paid strictly in accordance with the terms of this Agreement and any other
applicable Letter of Credit Document under all circumstances whatsoever,
including without limitation, the following circumstances: (A) any lack of
validity or enforceability of any Letter of Credit Document or any term or
provisions therein; (B) any amendment or waiver of or any consent to departure
from all or any of the Letter of Credit Documents; (C) the existence of any
claim, setoff, defense or other right which the Borrower may have at any time
against any Issuing Bank, the Administrative Agent or any Revolving Lender, any
beneficiary of a Letter of Credit or any other Person, whether in connection
with this Agreement, the transactions contemplated hereby or in the Letter of
Credit Documents or any unrelated transaction; (D) any breach of contract or
dispute between the Borrower, any Issuing Bank, the Administrative Agent, any
Revolving Lender or any other Person; (E) any demand, statement or any other
document presented under a Letter of Credit proving to be forged, fraudulent,
invalid or insufficient in any respect or any statement therein or made in
connection therewith being untrue or inaccurate in any respect whatsoever;
(F) any non-application or misapplication by the beneficiary of a Letter of
Credit or of the proceeds of any drawing under such Letter of Credit;
(G) payment by an Issuing Bank under any Letter of Credit issued by such Issuing
Bank against presentation of a draft or certificate which does not strictly
comply with the terms of such Letter of Credit; and (H) any other act, omission
to act, delay or circumstance whatsoever that might, but for the provisions of
this Section, constitute a legal or equitable defense to or discharge of, or
provide a right of setoff against, the Borrower’s Reimbursement Obligations.
Notwithstanding anything to the contrary contained in this Section or
Section 13.9., but not in limitation of the Borrower’s unconditional obligation
to reimburse an Issuing Bank for any drawing made under a Letter of Credit
issued by such Issuing Bank as provided in this Section and to repay any
Revolving Loan made pursuant to the second sentence of the immediately preceding
subsection (e), the Borrower shall have no obligation to indemnify the
Administrative Agent, any Issuing Bank or any Lender in respect of any liability
incurred by the Administrative Agent, such Issuing Bank or such Lender arising
solely out of the gross negligence or willful misconduct of the Administrative
Agent, such Issuing Bank or such Lender in respect of a Letter of Credit as
determined by a court of competent jurisdiction in a final, non-appealable
judgment. Notwithstanding the above, nothing in this Section shall affect any
rights the Borrower may have with respect to the gross negligence or willful
misconduct of the Administrative Agent, any Issuing Bank or any Lender with
respect to any Letter of Credit.

 

(h)       Amendments, Etc. The issuance by an Issuing Bank of any amendment,
supplement or other modification to any Letter of Credit issued by such Issuing
Bank shall be subject to the same conditions applicable under this Agreement to
the issuance of new Letters of Credit (including, without limitation, that the
request therefor be made through such Issuing Bank), and no such amendment,
supplement or other modification shall be issued unless either (i) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such amended, supplemented
or modified form or (ii) the Administrative Agent and appropriate Revolving
Lenders required by Section 13.6. shall have consented thereto. In connection
with any such amendment, supplement or other modification, the Borrower shall
pay the fees, if any, payable under the last sentence of Section 3.5.(c).

 

(i)       Revolving Lenders’ Participation in Letters of Credit. Immediately
upon the issuance by an Issuing Bank of any Letter of Credit each Revolving
Lender shall be deemed to have absolutely, irrevocably and unconditionally
purchased and received from such Issuing Bank, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Revolving
Commitment Percentage of the liability of such Issuing Bank with respect to such
Letter of Credit and each Revolving Lender thereby shall absolutely,
unconditionally and irrevocably assume, as primary obligor and not as surety,
and shall be unconditionally obligated to the such Issuing Bank to pay and
discharge when due, such Lender’s Revolving Commitment Percentage of such
Issuing Bank’s liability under such Letter of Credit. In addition, upon the
making of each payment by a Revolving Lender to the Administrative Agent for the
account of an Issuing Bank in respect of any Letter of Credit issued by such
Issuing Bank pursuant to the

 

 

 

 



 

immediately following subsection (j), such Lender shall, automatically and
without any further action on the part of such Issuing Bank, Administrative
Agent or such Lender, acquire (i) a participation in an amount equal to such
payment in the Reimbursement Obligation owing to the applicable Issuing Bank by
the Borrower in respect of such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Revolving Commitment Percentage in any
interest or other amounts payable by the Borrower in respect of such
Reimbursement Obligation (other than the Fees payable to the applicable Issuing
Bank pursuant to the second and the last sentences of Section 3.5.(c)).

 

(j)       Payment Obligation of Revolving Lenders. Each Revolving Lender
severally agrees to pay to the Administrative Agent, for the account of the
applicable Issuing Bank, on demand in immediately available funds in Dollars the
amount of such Lender’s Revolving Commitment Percentage of each drawing paid by
such Issuing Bank under each Letter of Credit issued by such Issuing Bank to the
extent such amount is not reimbursed by the Borrower pursuant to the immediately
preceding subsection (d); provided, however, that in respect of any drawing
under any Letter of Credit, the maximum amount that any Revolving Lender shall
be required to fund, whether as a Revolving Loan or as a participation, shall
not exceed such Lender’s Revolving Commitment Percentage of such drawing except
as otherwise provided in Section 3.9.(d). If the notice referenced in the second
sentence of the immediately preceding subsection (e) is received by a Lender not
later than 9:00 a.m. Pacific time, then such Revolving Lender shall make such
payment available to the Administrative Agent not later than 12:00 p.m. Pacific
time on the date of demand therefor; otherwise, such payment shall be made
available to the Administrative Agent not later than 11:00 a.m. Pacific time on
the next succeeding Business Day. Each Revolving Lender’s obligation to make
such payments to the Administrative Agent under this subsection, and the
Administrative Agent’s right to receive the same for the account of the
applicable Issuing Bank, shall be absolute, irrevocable and unconditional and
shall not be affected in any way by any circumstance whatsoever, including
without limitation, (i) the failure of any other Revolving Lender to make its
payment under this subsection, (ii) the financial condition of the Borrower or
any other Loan Party, (iii) the existence of any Default or Event of Default,
including any Event of Default described in Section 11.1.(f) or (g), (iv) the
termination of the Revolving Commitments or (v) the delivery of Cash Collateral
in respect of any Extended Letter of Credit. Each such payment to the
Administrative Agent for the account of an Issuing Bank shall be made without
any offset, abatement, withholding or deduction whatsoever.

 

(k)       Information to Revolving Lenders. Periodically, each Issuing Bank
shall deliver to the Administrative Agent, which shall promptly deliver the same
to each Revolving Lender and the Borrower, a notice describing the aggregate
amount of all Letters of Credit issued by such Issuing Bank and outstanding at
such time. Upon the request of any Revolving Lender from time to time, each
Issuing Bank shall deliver any other information reasonably requested by such
Revolving Lender with respect to each Letter of Credit issued by such Issuing
Bank and then outstanding. Other than as set forth in this subsection, the
Issuing Banks shall have no duty to notify the Lenders regarding the issuance or
other matters regarding Letters of Credit issued hereunder. The failure of any
Issuing Bank to perform its requirements under this subsection shall not relieve
any Revolving Lender from its obligations under the immediately preceding
subsection (j).

 

(l)       Extended Letters of Credit. Each Revolving Lender confirms that its
obligations under the immediately preceding subsections (i) and (j) shall be
reinstated in full and apply if the delivery of any Cash Collateral in respect
of an Extended Letter of Credit is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise.

 



 

 

 

Section 2.4. Swingline Loans.

 

(a)       Swingline Loans. Subject to the terms and conditions hereof, including
without limitation Section 2.15, the Swingline Lender agrees to make Swingline
Loans to the Borrower, during the period from the Effective Date to but
excluding the Swingline Maturity Date, in an aggregate principal amount at any
one time outstanding up to, but not exceeding, the lesser (such lesser amount
being referred to as the “Swingline Availability”) of (i) $40,000,000, as such
amount may be reduced from time to time in accordance with the terms hereof and
(ii) the Revolving Commitment of the Swingline Lender in its capacity as a
Revolving Lender minus the aggregate outstanding principal amount of Revolving
Loans of the Swingline Lender in its capacity as a Revolving Lender. If at any
time the aggregate principal amount of the Swingline Loans outstanding at such
time exceeds the Swingline Availability at such time, the Borrower shall
immediately pay the Administrative Agent for the account of the Swingline Lender
the amount of such excess. Subject to the terms and conditions of this
Agreement, the Borrower may borrow, repay and reborrow Swingline Loans
hereunder. The borrowing of a Swingline Loan shall not constitute usage of any
Revolving Lender’s Revolving Commitment for purposes of calculation of the fee
payable under Section 3.5.(b).

 

(b)       Procedure for Borrowing Swingline Loans. The Borrower shall give the
Administrative Agent and the Swingline Lender notice pursuant to a Notice of
Swingline Borrowing or telephonic notice of each borrowing of a Swingline Loan.
Each Notice of Swingline Borrowing shall be delivered to the Swingline Lender no
later than 9:00 a.m. Pacific time on the proposed date of such borrowing. Any
telephonic notice shall include all information to be specified in a written
Notice of Swingline Borrowing and shall be promptly confirmed in writing by the
Borrower pursuant to a Notice of Swingline Borrowing sent to the Swingline
Lender on the same day of the giving of such telephonic notice. Not later than
12:00 noon Pacific time on the date of the requested Swingline Loan and subject
to satisfaction of the applicable conditions set forth in Section 6.2. for such
borrowing, the Swingline Lender will make the proceeds of such Swingline Loan
available to the Borrower in Dollars, in immediately available funds, in the
account specified by the Borrower in the Disbursement Instruction Agreement.

 

(c)       Interest. Swingline Loans shall bear interest at a per annum rate
equal to the Base Rate as in effect from time to time plus the Applicable Margin
for Base Rate Loans that are Revolving Loans. Interest on Swingline Loans is
solely for the account of the Swingline Lender (except to the extent a Revolving
Lender acquires a participating interest in a Swingline Loan pursuant to the
immediately following subsection (e)). All accrued and unpaid interest on
Swingline Loans shall be payable on the dates and in the manner provided in
Section 2.5. with respect to interest on Base Rate Loans (except as the
Swingline Lender and the Borrower may otherwise agree in writing in connection
with any particular Swingline Loan).

 

(d)       Swingline Loan Amounts, Etc. Each Swingline Loan shall be in the
minimum amount of $500,000 and integral multiples of $100,000 in excess thereof,
or such other minimum amounts agreed to by the Swingline Lender and the
Borrower. Any voluntary prepayment of a Swingline Loan must be in integral
multiples of $100,000 or the aggregate principal amount of all outstanding
Swingline Loans (or such other minimum amounts upon which the Swingline Lender
and the Borrower may agree) and in connection with any such prepayment, the
Borrower must give the Swingline Lender and the Administrative Agent prior
written notice thereof no later than 9:00 a.m. Pacific time on the day prior to
the date of such prepayment. The Swingline Loans shall, in addition to this
Agreement, be evidenced by the Swingline Note.

 

(e)       Repayment and Participations of Swingline Loans. The Borrower agrees
to repay each Swingline Loan within 3 Business Day of demand therefor by the
Swingline Lender and, in any event, within 5 Business Days after the date such
Swingline Loan was made; provided, that the proceeds of a

 



 

 



 

Swingline Loan may not be used to pay a Swingline Loan. Notwithstanding the
foregoing, the Borrower shall repay the entire outstanding principal amount of,
and all accrued but unpaid interest on, the Swingline Loans on the Swingline
Maturity Date (or such earlier date as the Swingline Lender and the Borrower may
agree in writing). In lieu of demanding repayment of any outstanding Swingline
Loan from the Borrower, the Swingline Lender may, on behalf of the Borrower
(which hereby irrevocably directs the Swingline Lender to act on its behalf),
request a borrowing of Revolving Loans that are Base Rate Loans from the
Revolving Lenders in an amount equal to the principal balance of such Swingline
Loan. The amount limitations contained in the second sentence of Section 2.1.(a)
shall not apply to any borrowing of such Revolving Loans made pursuant to this
subsection. The Swingline Lender shall give notice to the Administrative Agent
of any such borrowing of Revolving Loans not later than 9:00 a.m. Pacific time
at least one Business Day prior to the proposed date of such borrowing. Promptly
after receipt of such notice of borrowing of Revolving Loans from the Swingline
Lender under the immediately preceding sentence, the Administrative Agent shall
notify each Revolving Lender of the proposed borrowing. Not later than 9:00 a.m.
Pacific time on the proposed date of such borrowing, each Revolving Lender will
make available to the Administrative Agent at the Principal Office for the
account of the Swingline Lender, in immediately available funds, the proceeds of
the Revolving Loan to be made by such Lender. The Administrative Agent shall pay
the proceeds of such Revolving Loans to the Swingline Lender, which shall apply
such proceeds to repay such Swingline Loan. If the Revolving Lenders are
prohibited from making Revolving Loans required to be made under this subsection
for any reason whatsoever, including without limitation, the existence of any of
the Defaults or Events of Default described in Sections 11.1.(f) or (g), each
Revolving Lender shall purchase from the Swingline Lender, without recourse or
warranty, an undivided interest and participation to the extent of such
Revolving Lender’s Revolving Commitment Percentage of such Swingline Loan, by
directly purchasing a participation in such Swingline Loan in such amount and
paying the proceeds thereof to the Administrative Agent for the account of the
Swingline Lender in Dollars and in immediately available funds. A Revolving
Lender’s obligation to purchase such a participation in a Swingline Loan shall
be absolute and unconditional and shall not be affected by any circumstance
whatsoever, including without limitation, (i) any claim of setoff, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have or claim against the Administrative Agent, the Swingline Lender or any
other Person whatsoever, (ii) the existence of a Default or Event of Default
(including without limitation, any of the Defaults or Events of Default
described in Sections 11.1. (f) or (g)), or the termination of any Revolving
Lender’s Revolving Commitment, (iii) the existence (or alleged existence) of an
event or condition which has had or could have a Material Adverse Effect,
(iv) any breach of any Loan Document by the Administrative Agent, any Lender,
the Parent, the Borrower or any other Loan Party, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.
If such amount is not in fact made available to the Swingline Lender by any
Revolving Lender, the Swingline Lender shall be entitled to recover such amount
on demand from such Lender, together with accrued interest thereon for each day
from the date of demand thereof, at the Federal Funds Rate. If such Lender does
not pay such amount forthwith upon the Swingline Lender’s demand therefor, and
until such time as such Lender makes the required payment, the Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid participation obligation for all purposes of the Loan Documents
(other than those provisions requiring the other Revolving Lenders to purchase a
participation therein). Further, such Lender shall be deemed to have assigned
any and all payments made of principal and interest on its Revolving Loans, and
any other amounts due it hereunder, to the Swingline Lender to fund Swingline
Loans in the amount of the participation in Swingline Loans that such Lender
failed to purchase pursuant to this Section until such amount has been purchased
(as a result of such assignment or otherwise)

 

Section 2.5. Rates and Payment of Interest on Loans.

 

(a)Rates.

 



 

 

 

(i)       The Borrower promises to pay to the Administrative Agent for the
account of each Revolving Lender interest on the unpaid principal amount of each
Revolving Loan made by such Revolving Lender for the period from and including
the date of the making of such Revolving Loan to but excluding the date such
Revolving Loan shall be paid in full, at the following per annum rates:

 

(A)          during such periods as such Revolving Loan is a Base Rate Loan, at
the Base Rate (as in effect from time to time), plus the Applicable Margin for
Revolving Loans that are Base Rate Loans; and

 

(B)          during such periods as such Revolving Loan is a LIBOR Loan, at
LIBOR for such Revolving Loan for the Interest Period therefor, plus the
Applicable Margin for Revolving Loans that are LIBOR Loans.

 

(ii)        The Borrower promises to pay to the Administrative Agent for the
account of each Term Loan Lender interest on the unpaid principal amount of each
Term Loan made by such Term Loan Lender for the period from and including the
date of the making of such Term Loan to but excluding the date such Term Loan
shall be paid in full, at the following per annum rates:

 

(A)          during such periods as such Term Loan is a Base Rate Loan, at the
Base Rate (as in effect from time to time), plus the Applicable Margin for Term
Loans that are Base Rate Loans; and

 

(B)          during such periods as such Term Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin for Term
Loans that are LIBOR Loans.

 

Notwithstanding the foregoing, while an Event of Default exists under Section
11.1.(a), 11.1.(b), 11.1.(f), or 11.1.(g), or at the direction of the Requisite
Lenders upon the existence of any other Event of Default, the Borrower shall pay
to the Administrative Agent for the account of each Class of Lenders and the
Issuing Banks, as the case may be, interest at the Post-Default Rate on the
outstanding principal amount of any Class of Loans made by such Lender, on all
Reimbursement Obligations and on any other amount payable by the Borrower
hereunder or under the Notes held by such Lender to or for the account of such
Lender (including without limitation, accrued but unpaid interest to the extent
permitted under Applicable Law).

 

(b)       Payment of Interest. All accrued and unpaid interest on the
outstanding principal amount of each Loan shall be payable (i) monthly in
arrears on the first day of each month, commencing with the first full calendar
month occurring after the Effective Date and (ii) on any date on which the
principal balance of such Loan is due and payable in full (whether at maturity,
due to acceleration or otherwise). Interest payable at the Post-Default Rate
shall be payable from time to time on demand. All determinations by the
Administrative Agent of an interest rate hereunder shall be conclusive and
binding on the Lenders and the Borrower for all purposes, absent manifest error.

 

(c)       Borrower Information Used to Determine Applicable Interest Rates. The
parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by the Parent or the Borrower (the “Borrower
Information”). If it is subsequently determined that any such Borrower
Information was incorrect (for whatever reason, including without limitation
because of a subsequent restatement of earnings by the Parent or the Borrower)
at the time it was delivered to the Administrative Agent, and if the applicable
interest rate or fees calculated for any period were lower than they should have
been had the correct information been timely provided,

 

 

 

 

 



then, such interest rate and such fees for such period shall be automatically
recalculated using correct Borrower Information. The Administrative Agent shall
promptly notify the Borrower in writing of any additional interest and fees due
because of such recalculation, and the Borrower shall pay such additional
interest or fees due to the Administrative Agent, for the account of each
Lender, within 5 Business Days of receipt of such written notice. Any
recalculation of interest or fees required by this provision shall survive the
termination of this Agreement, and this provision shall not in any way limit any
of the Administrative Agent’s, any Issuing Bank’s, or any Lender’s other rights
under this Agreement.

 

Section 2.6. Number of Interest Periods.

 

There may be no more than 7 different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7. Repayment of Loans.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, each Class of Loans on the Termination Date for
such Class of Loans.

 

Section 2.8. Prepayments.

 

(a)       Optional. Subject to Section 5.4., the Borrower may prepay any Loan at
any time without premium or penalty. The Borrower shall give the Administrative
Agent at least 2 Business Days prior written notice of the prepayment of any
Loan. Each voluntary partial prepayment of Loans shall be in an aggregate
minimum amount of $100,000 and integral multiples of $100,000 in excess thereof.

 

(b)(b) Mandatory.

 

(i)       Overadvance.  If at any time the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans, together with the aggregate
amount of all Letter of Credit Liabilities, exceeds the aggregate amount of the
Revolving Commitments, the Borrower shall immediately upon demand pay to the
Administrative Agent for the account of the Revolving Lenders then holding
Revolving Commitments (or if the Revolving Commitments have been terminated,
then holding outstanding Revolving Loans and/or Letter of Credit Liabilities),
the amount of such excess.

 

(ii)       Asset Sales / Insurance and Condemnation. If, at any time, on and
after the First Amendment Date and prior to the end of the Restriction Period,
the Parent, the Borrower or any Subsidiary thereof receives Net Asset Sale
Proceeds or Net Insurance/Condemnation Proceeds, the Borrower shall, in
accordance with clause (iv) below, prepay the Term Loans, prepay the Revolving
Loans and Swingline Loans and Cash Collateralize the Letter of Credit
Liabilities (without a permanent reduction in the Revolving Commitments) and
prepay the Existing Term Loan (to an amount not less than the Existing Term Loan
Floor) in an amount equal to such Net Asset Sale Proceeds and Net
Insurance/Condemnation Proceeds, as the case may be, within three (3) Business
Days of the Parent’s, Borrower’s, or such Subsidiary’s receipt thereof.

 

(iii)       Issuance of Indebtedness; Equity Issuances. If, at any time, on and
after the First Amendment Date and prior to the last day of the Restriction
Period, the Parent, the Borrower or any Subsidiary thereof receives cash
proceeds from any incurrence of any Indebtedness (including the net proceeds of
any refinancing of existing Indebtedness but excluding Excluded Prepayment Debt)
or any Equity Issuances (other than, with respect to Equity Issuances, as
provided in the final sentence of this clause (b)(iii)), the Borrower shall, in
accordance with clause (iv) below, prepay

 

 

 

 



 

the Term Loans, prepay the Revolving Loans and Swingline Loans and Cash
Collateralize the Letter of Credit Liabilities (without a permanent reduction in
the Revolving Commitments) and prepay the Existing Term Loan (to an amount not
less than the Existing Term Loan Floor) in an amount equal to the amount of such
cash proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith (to the extent not paid to an
Affiliate of the Parent, the Borrower or its Subsidiaries), including reasonable
legal fees and expenses, within three (3) Business Days of the Parent’s, the
Borrower’s or such Subsidiary’s receipt of such cash proceeds. Notwithstanding
the foregoing, (A)(I) if both at the time of any Equity Issuance and after
giving effect to the purchase of Unencumbered Properties as described in clause
(II) below, Availability is equal to or greater than $300,000,000 and (II) the
proceeds of Equity Issuances are either (1) retained as unrestricted cash on the
balance sheet of the Borrower or (2) applied within 30 days (or such longer
period as agreed to by the Administrative Agent) of the receipt thereof to the
purchase of one or more Unencumbered Properties or (B)(I) if both at the time of
any Equity Issuance and after giving effect to the purchase of Properties as
described in clause (II) below, Availability equals $400,000,000, (II) the
proceeds of Equity Issuances are applied within 30 days (or such longer period
as agreed to by the Administrative Agent) of the receipt thereof to the purchase
of one or more Properties and (III) the aggregate amount of net proceeds from an
Equity Issuance applied in accordance with clause (B)(II) do not exceed an
amount equal to $300,000,000 minus the principal amount of Permitted Assumed
Debt, the net proceeds of such Equity Issuances so applied in accordance with
clause (A) and (B) above shall not be required to be used to prepay Indebtedness
as otherwise required by this clause (b)(iii).

 

(iv)Application of Mandatory Prepayments.

 

A.                 Amounts paid under thisthe preceding subsection (b)(i) and
any amounts required to be paid under the preceding subsections (b)(ii) and
(b)(iii) which are to be allocated to the Revolving Loans and Letter of Credit
Liabilities pursuant to the following clause (B) and (C) shall be applied to pay
all amounts of principal outstanding on the Revolving Loans and any
Reimbursement Obligations pro rata in accordance with Section 3.2. and if any
Letters of Credit are outstanding at such time, the remainder, if any, shall be
deposited into the Letter of Credit Collateral Account for application to any
Reimbursement Obligations.

 

B.                  Amounts paid under the preceding subsections (b)(ii) and
(iii) (other than under (b)(ii) if the Net Asset Sale Proceeds result from the
sale of an Unencumbered Property (or the Equity Interests of a direct or
indirect owner of an Unencumbered Property)) shall be applied as follows: (I) if
Availability as of the date of such prepayment is greater than or equal to
$250,000,000, first, to prepay the Revolving Loans and Swingline Loans and to
Cash Collateralize the Letter of Credit Liabilities (without a permanent
reduction in the Revolving Commitments) until the Availability equals
$400,000,000, then, on a pro rata basis to prepay the Term Loan and prepay the
Existing Term Loan (to an amount not less than the Existing Term Loan Floor) or
(II) if Availability as of the date of such prepayment is less than
$250,000,000, first, on a pro rata basis to prepay the Term Loan, prepay the
Revolving Loans and Swingline Loans and to Cash Collateralize the Letter of
Credit Liabilities (without a permanent reduction in the Revolving Commitments)
and prepay the Existing Term Loan (to an amount not less than the Existing Term
Loan Floor) until the Availability is equal to or greater than $250,000,000,
second, to prepay the Revolving Loans and Swingline Loans and to Cash
Collateralize the Letter of Credit Liabilities (without a permanent reduction in
the Revolving Commitments) until the Availability equals $400,000,000, and
third, on a pro

 

 

 

 

 



rata basis to prepay the Term Loan and the Existing Term Loan (to an amount not
less than the Existing Term Loan Floor).

 

C.                  Amounts paid under the preceding subsection (b)(ii) if the
Net Asset Sale Proceeds result from the sale of an Unencumbered Property (or the
Equity Interests of a direct or indirect owner of an Unencumbered Property)
shall be applied first, on a pro rata basis to prepay the Term Loan and prepay
the Existing Term Loan until each is paid in full (or, in the case of the
Existing Term Loan, paid to the Existing Term Loan Floor) and then to prepay the
Revolving Loans and the Swingline Loans and to Cash Collateralize the Letter of
Credit Liabilities (without a permanent reduction in the Revolving Commitments).

 

D.                 The pro rata amount allocable to any of the Obligations and
the Existing Term Loan in accordance with clauses (B) and (C) above shall be
calculated by dividing (1)(I) with respect to the Term Loan, the outstanding
principal amount of the Term Loan on such date, (II) with respect to the
Revolving Loans, Swingline Loans and Letters of Credit, the amount of the
Revolving Loans, Swingline Loans and Letter of Credit Liabilities on such date
or (III) in the case of the Existing Term Loan, the outstanding principal amount
of the Existing Term Loan on such date, by (2) the aggregate amount of the (x)
Term Loan, (y) the Revolving Loans, Swingline Loans and Letter of Credit
Liabilities and/or (z) the Existing Term Loan, in each case, to the extent
entitled to participate in such payments.

 

(v)       Notwithstanding anything to the contrary set forth herein, except with
respect to the mandatory prepayment described in Section (b)(i) above, any
waiver of any mandatory prepayment or modifications to the application of the
proceeds thereof prior to the end of the Restriction Period shall require the
consent of the Borrower, the Administrative Agent and the Requisite Lenders and
shall require the consent of the administrative agent under the Existing Term
Loan Agreement and the “Requisite Lenders” under, and as defined in, the
Existing Term Loan Agreement.

 

(vi)       If the Borrower is required to pay any outstanding LIBOR Loans by
reason of this subsectionSection 2.8. prior to the end of the applicable
Interest Period therefor, the Borrower shall pay all amounts due under
Section 5.4.

 

Section 2.9. Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan. Each Continuation of LIBOR Loans of the same Class shall be in
an aggregate minimum amount of $1,000,000 and integral multiples of $100,000 in
excess of that amount, and each new Interest Period selected under this Section
shall commence on the last day of the immediately preceding Interest Period.
Each selection of a new Interest Period shall be made by the Borrower giving to
the Administrative Agent a Notice of Continuation not later than 9:00 a.m.
Pacific time on the third Business Day prior to the date of any such
Continuation. Such notice by the Borrower of a Continuation shall be by
telecopy, electronic mail or other similar form of communication in the form of
a Notice of Continuation, specifying (a) the proposed date of such Continuation,
(b) the LIBOR Loans, Class and portions thereof subject to such Continuation and
(c) the duration of the selected Interest Period, all of which shall be
specified in such manner as is necessary to comply with all limitations on Loans
outstanding hereunder. Each Notice of Continuation shall be irrevocable by and
binding on the Borrower once given. Promptly after receipt of a Notice of
Continuation, the Administrative Agent shall notify each Lender holding Loans
being Continued of the proposed Continuation. If the Borrower shall fail to
select in a timely

 



 

 

 

manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

 

Section 2.10. Conversion.

 

The Borrower may on any Business Day, upon the Borrower’s giving of a Notice of
Conversion to the Administrative Agent by telecopy, electronic mail or other
similar form of communication, Convert all or a portion of a Loan of one Type
into a Loan of another Type; provided, however, a Base Rate Loan may not be
Converted into a LIBOR Loan if a Default or Event of Default exists. Each
Conversion of Base Rate Loans of the same Class into LIBOR Loans of the same
Class shall be in an aggregate minimum amount of $1,000,000 and integral
multiples of $100,000 in excess of that amount. Each such Notice of Conversion
shall be given not later than 9:00 a.m. Pacific time 3 Business Days prior to
the date of any proposed Conversion. Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender holding Loans
being Converted of the proposed Conversion. Subject to the restrictions
specified above, each Notice of Conversion shall be by telecopy, electronic mail
or other similar form of communication in the form of a Notice of Conversion
specifying (a) the requested date of such Conversion, (b) the Type and Class of
Loan to be Converted, (c) the portion of such Type of Loan to be Converted,
(d) the Type of Loan such Loan is to be Converted into and (e) if such
Conversion is into a LIBOR Loan, the requested duration of the Interest Period
of such Loan. Each Notice of Conversion shall be irrevocable by and binding on
the Borrower once given.

 

Section 2.11. Notes.

 

(a)       Notes. Except in the case of a Lender that has notified the
Administrative Agent in writing that it elects not to receive a Note, the Loans
of any Class made by each Lender in such Class shall, in addition to this
Agreement, also be evidenced by a Note of such Class, payable to the order of
such Lender in a principal amount equal to the amount of its Commitment of such
Class as originally in effect and otherwise duly completed. The Swingline Loans
made by the Swingline Lender to the Borrower shall, in addition to this
Agreement, also be evidenced by a Swingline Note payable to the order of the
Swingline Lender.

 

(b)       Records. The date, amount, interest rate, Type, Class and duration of
Interest Periods (if applicable) of each Loan made by each Lender to the
Borrower, and each payment made on account of the principal thereof, shall be
evidenced by one or more accounts or records maintained by such Lender or and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error. Any failure to so record or any error in doing
so shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to pay any amount owing with respect to the Obligations. In the event
of any conflict between the accounts and records maintained by any Lender and
the accounts and records of the Administrative Agent in respect of such matters,
the accounts and records of the Administrative Agent shall control in the
absence of manifest error.

 

(c)       Lost, Stolen, Destroyed or Mutilated Notes. Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation

 

 

 



  

of such Note, the Borrower shall at its own expense execute and deliver to such
Lender a new Note dated the date of such lost, stolen, destroyed or mutilated
Note.

 

Section 2.12. Voluntary Reductions of the Commitment.

 

The Borrower shall have the right to terminate or reduce the aggregate unused
amount of the Revolving Commitments (for which purpose use of the Revolving
Commitments shall be deemed to include the aggregate amount of all Letter of
Credit Liabilities and the aggregate principal amount of all outstanding
Swingline Loans) at any time and from time to time without penalty or premium
upon not less than 5 Business Days prior written notice to the Administrative
Agent of each such termination or reduction, which notice shall specify the
effective date thereof and the amount of any such reduction (which in the case
of any partial reduction of the Revolving Commitments shall not be less than
$10,000,000 and integral multiples of $5,000,000 in excess of that amount in the
aggregate) and shall be irrevocable once given and effective only upon receipt
by the Administrative Agent (“Commitment Reduction Notice”); provided, however,
the Borrower may not reduce the aggregate amount of the Revolving Commitments
below $100,000,000 unless the Borrower is terminating the Revolving Commitments
in full; and provided, further, a notice of termination of the Revolving
Commitments may state that such notice is conditioned upon the effectiveness of
other credit facilities or the receipt of the proceeds from the issuance of
other Indebtedness or the occurrence of some other identifiable event or
condition, in which case such notice may be revoked by the Borrower (by written
notice to the Administrative Agent on or prior to the specified effective date
of termination). Promptly after receipt of a Commitment Reduction Notice the
Administrative Agent shall notify each Revolving Lender of the proposed
termination or Revolving Commitment reduction. The Revolving Commitments, once
reduced or terminated pursuant to this Section, may not be increased or
reinstated. The Borrower shall pay all interest and fees on the Revolving Loans
accrued to the date of such reduction or termination of the Revolving
Commitments to the Administrative Agent for the account of the Revolving
Lenders, including but not limited to any applicable compensation due to each
Lender in accordance with Section 5.4. of this Agreement.

 

Section 2.13. Extension of Termination Date.

 

(a)       Generally. The Borrower shall have the right, exercisable two times,
to extend the Revolving Termination Date by six months per each request. The
Borrower may exercise such right only by executing and delivering to the
Administrative Agent at least 30 days but not more than 120 days prior to the
current Revolving Termination Date, a written request for such extension (an
“Extension Request”). The Administrative Agent shall notify the Revolving
Lenders if it receives an Extension Request promptly upon receipt thereof and,
subject to satisfaction of the following conditions, the Revolving Termination
Date shall be extended for six months effective upon receipt by the
Administrative Agent of each permitted Extension Request and payment of the fee
referred to in the following clause (y): (x) immediately prior to such extension
and immediately after giving effect thereto, (i) no Default or Event of Default
shall exist and (ii) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct in all material respects (or, to the
extent qualified by materiality or Material Adverse Effect, in all respects) on
and as of the date of such extension with the same force and effect as if made
on and as of such date except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (or, to the extent qualified by materiality or Material Adverse Effect,
in all respects)on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents and (y) the
Borrower shall have paid the Fees payable under Section 3.5.(d). At any time
prior to the effectiveness of any such extension, upon the Administrative
Agent’s request, the Borrower shall deliver to the Administrative Agent a
certificate executed by a Responsible Officer of the Parent or the Borrower
certifying the matters referred to in the immediately preceding clauses (x)(i)
and (x)(ii).

 



 

 



 

Section 2.14. Expiration Date of Letters of Credit Past Revolving Commitment
Termination.

 

If on the date the Revolving Commitments are terminated or reduced to zero
(whether voluntarily, by reason of the occurrence of an Event of Default or
otherwise) there are any Letters of Credit outstanding hereunder and the
aggregate Stated Amount of such Letters of Credit exceeds the balance of
available funds on deposit in the Letter of Credit Collateral Account, then the
Borrower shall, on such date, pay to the Administrative Agent, for its benefit
and the benefit of the Revolving Lenders and the Issuing Banks, for deposit into
the Letter of Credit Collateral Account, an amount of money equal to the amount
of such excess.

 

Section 2.15. Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Revolving Lender shall be required to make a Revolving Loan, the Swingline
Lender shall not be required to make a Swingline Loan, no Issuing Bank shall be
required to issue a Letter of Credit and no reduction of the Revolving
Commitments pursuant to Section 2.12. shall take effect, if immediately after
the making of such Loan, the issuance of such Letter of Credit or such reduction
in the Revolving Commitments the aggregate principal amount of all outstanding
Revolving Loans and Swingline Loans, together with the aggregate amount of all
Letter of Credit Liabilities, would exceed the aggregate amount of the Revolving
Commitments at such time.

 

Section 2.16. Increase in Commitments; Additional Term Loans.

 

The Borrower shall have the right (a) during the period from the Effective
Datelast day of the Restriction Period to but excluding the Revolving
Termination Date, to request increases in the aggregate amount of the Revolving
Commitments and (b) during the period from the Effective Datelast day of the
Restriction Period to but excluding the Term Loan Maturity Date, to request the
making of additional Term Loans, in each case, by providing written notice
thereof to the Administrative Agent, which notice shall specify the Class and
amount of Loans requested and shall be irrevocable once given; provided,
however, that after giving effect to any such Revolving Commitment increases or
additional Term Loans the aggregate amount of the Revolving Commitments and the
aggregate outstanding principal balance of the Term Loans shall not exceed
$1,200,000,000 (less the amount of any reductions of the Revolving Commitments
effected pursuant to Section 2.12 and any prepayments of Term Loans, in each
case, prior to such date). Additional Term Loans shall be subject to the same
terms and conditions of this Agreement that are applicable to all other Term
Loans. Each such increase in the Revolving Commitments or additional Term Loans
must be an aggregate minimum amount of $50,000,000 and integral multiples of
$5,000,000 in excess thereof. The Administrative Agent, in consultation with and
with the consent of the Borrower, shall manage all aspects of the syndication of
such increase in the Revolving Commitments or additional Term Loans, including
decisions as to the selection of the existing Lenders and/or other banks,
financial institutions and other institutional lenders to be approached with
respect to such increase or additional Term Loans and the allocations of the
increase in the Revolving Commitments and/or Term Loans among such existing
Lenders and/or other banks, financial institutions and other institutional
lenders. No Lender shall be obligated in any way whatsoever to increase its
Commitment, provide a new Commitment or provide Term Loans, and any new Lender
becoming a party to this Agreement in connection with any such requested
increase must be an Eligible Assignee. If a new Revolving Lender becomes a party
to this Agreement, or if any existing Revolving Lender is increasing its
Revolving Commitment, such Revolving Lender shall on the date it becomes a
Revolving Lender hereunder (or in the case of an existing Revolving Lender,
increases its Revolving Commitment) (and as a condition thereto) purchase from
the other Lenders its Revolving Commitment Percentage (determined with respect
to the Revolving Lenders’ relative Revolving Commitments and after giving effect
to the increase of Revolving Commitments) of any

 



 

 

 

outstanding Revolving Loans, by making available to the Administrative Agent for
the account of such other Revolving Lenders, in immediately available funds, an
amount equal to the sum of (A) the portion of the outstanding principal amount
of such Revolving Loans to be purchased by such Revolving Lender, plus (B) the
aggregate amount of payments previously made by the other Revolving Lenders
under Section 2.3.(j) that have not been repaid, plus (C) interest accrued and
unpaid to and as of such date on such portion of the outstanding principal
amount of such Revolving Loans. The Borrower shall pay to the Revolving Lenders
amounts payable, if any, to such Revolving Lenders under Section 5.4. as a
result of the prepayment of any such Revolving Loans. Effecting the increase of
the Revolving Commitments or the making of additional Term Loans under this
Section is subject to the following conditions precedent: (x) no Default or
Event of Default shall be in existence on the effective date of such increase,
(y) the representations and warranties made or deemed made by the Borrower or
any other Loan Party in any Loan Document to which such Loan Party is a party
shall be true and accurate in all material respects (or, to the extent qualified
by materiality or Material Adverse Effect, in all respects) on the effective
date of such increase except to the extent that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and accurate in all material
respects (or, to the extent qualified by materiality or Material Adverse Effect,
in all respects) on and as of such earlier date) and except for changes in
factual circumstances not prohibited hereunder, and (z)  the Administrative
Agent shall have received each of the following, in form and substance
satisfactory to the Administrative Agent: (i) if not previously delivered to the
Administrative Agent, copies certified by the Secretary or Assistant Secretary
of (A) all corporate, partnership or other necessary action taken by the Parent
and the Borrower to authorize such increase or additional Term Loans and (B) all
corporate, partnership, member or other necessary action taken by each Guarantor
authorizing the guaranty of such increase or additional Term Loans; (ii) an
opinion of counsel to the Parent, the Borrower and the Guarantors, and addressed
to the Administrative Agent and the Lenders covering such matters as reasonably
requested by the Administrative Agent, and (iii) new Notes executed by the
Borrower, payable to any new Lenders and replacement Notes executed by the
Borrower, payable to any existing Lenders increasing their Commitments or making
additional Term Loans, in the amount of such Lender’s Commitment or Term Loans,
as the case may be, at the time of the effectiveness of the applicable increase
in the aggregate amount of the Revolving Commitments or the making of the
additional Term Loans. In connection with any increase in the aggregate amount
of the Revolving Commitments or making of additional Term Loans pursuant to this
Section 2.16. any Lender becoming a party hereto shall (1) execute such
documents and agreements as the Administrative Agent may reasonably request and
(2) in the case of any Lender that is organized under the laws of a jurisdiction
outside of the United States of America, provide to the Administrative Agent,
its name, address, tax identification number and/or such other information as
shall be necessary for the Administrative Agent to comply with “know your
customer” and Anti-Money Laundering Laws, including, without limitation, the
Patriot Act.

 

Section 2.17. Funds Transfer Disbursements.

 

The Borrower hereby authorizes the Administrative Agent to disburse the proceeds
of any Loan made by the Lenders or any of their Affiliates pursuant to the Loan
Documents as requested by an authorized representative of the Borrower to any of
the accounts designated in the Disbursement Instruction Agreement.

 

Section 2.18. Security Interest in Collateral.

 

(a)       To secure their Obligations under this Agreement and the other Loan
Documents, on the First Amendment Date, the Borrower and certain other Loan
Parties will grant to the Administrative Agent, for its benefit and the benefit
of the other Lenders, a first-priority security interest in the Collateral. The
Borrower, the Administrative Agent and the Lenders acknowledge and agree that
the exercise by the

 



 

 

 

Administrative Agent of its rights and remedies under the Loan Documents with
respect to the Collateral shall be subject to the terms of the Intercreditor
Agreement.

 

(b)       In accordance with the terms of Section 8.17(b), the Administrative
Agent is hereby authorized by the Lenders to release the Collateral (or any
applicable portion thereof) and take all such action as may be reasonably
required in order to terminate the Liens in the Collateral (or such portion
thereof).

 

Article III. Payments, Fees and Other General Provisions

 

Section 3.1. Payments.

 

(a)       Payments by Borrower. Except to the extent otherwise provided herein,
all payments of principal, interest, Fees and other amounts to be made by the
Borrower under this Agreement, the Notes or any other Loan Document shall be
made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim (excluding Taxes required to be withheld pursuant to Section
3.10.), to the Administrative Agent at the Principal Office, not later than
11:00 a.m. Pacific time on the date on which such payment shall become due (each
such payment made after such time on such due date to be deemed to have been
made on the next succeeding Business Day). Subject to Section 11.5., the
Borrower shall, at the time of making each payment under this Agreement or any
other Loan Document, specify to the Administrative Agent the amounts payable by
the Borrower hereunder to which such payment is to be applied. Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable Lending Office of such Lender. Each payment
received by the Administrative Agent for the account of an Issuing Bank under
this Agreement shall be paid to the applicable Issuing Bank by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Issuing Bank to the Administrative Agent from time to time, for the
account of such Issuing Bank. In the event the Administrative Agent fails to pay
such amounts to such Lender or such Issuing Bank, as the case may be, (i) by
5:00 p.m. Pacific time on the Business Day such funds are received by the
Administrative Agent, if such amounts are received by 11:00 a.m. Pacific time on
such date or (ii) by 5:00 p.m. Pacific time on the Business Day following the
date such funds are received by the Administrative Agent, if such amounts are
received after 11:00 a.m. Pacific time on any Business Day, the Administrative
Agent shall pay interest on such amount until paid at a rate per annum equal to
the Federal Funds Rate from time to time in effect. If the due date of any
payment under this Agreement or any other Loan Document would otherwise fall on
a day which is not a Business Day such date shall be extended to the next
succeeding Business Day and interest shall continue to accrue at the rate, if
any, applicable to such payment for the period of such extension.

 

(b)       Presumptions Regarding Payments by Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
an Issuing Bank hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the Lenders or the applicable Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the applicable Issuing Bank,
as the case may be, severally agrees to repay to the Administrative Agent on
demand that amount so distributed to such Lender or such Issuing Banks, with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater

 



 

 

 

of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation.

 

Section 3.2. Pro Rata Treatment.

 

Except to the extent otherwise provided herein: (a) each borrowing from the
Revolving Lenders under Section 2.1.(a) and 2.3.(e) shall be made from the
Revolving Lenders, each payment of the Fees under Sections 3.5.(a) (as
applicable), 3.5.(b), the first sentence of 3.5.(c) and 3.5.(d) shall be made
for the account of the Revolving Lenders, and each termination or reduction of
the amount of the Revolving Commitments under Section 2.12. shall be applied to
the respective Revolving Commitments of the Revolving Lenders, pro rata
according to the amounts of their respective Revolving Commitments; (b) the
making of Term Loans shall be made from the Term Loan Lenders pro rata according
to the amounts of their respective Term Loan Commitments, (c) each payment or
prepayment of principal of Loans of a Class shall be made for the account of the
Lenders of such Class pro rata in accordance with the respective unpaid
principal amounts of the Loans of such Class held by them, provided that,
subject to Section 3.9., if immediately prior to giving effect to any such
payment in respect of any Revolving Loans the outstanding principal amount of
the Revolving Loans shall not be held by the Revolving Lenders pro rata in
accordance with their respective Revolving Commitments in effect at the time
such Revolving Loans were made, then such payment shall be applied to the
Revolving Loans in such manner as shall result, as nearly as is practicable, in
the outstanding principal amount of the Revolving Loans being held by the
Lenders pro rata in accordance with their respective Revolving Commitments;
(d) each payment of interest in respect of a Class of Loans shall be made for
the account of the Lenders of such Class, pro rata in accordance with the
amounts of interest on such Class of Loans then due and payable to the
respective Lenders of such Class; (e) the Conversion and Continuation of Loans
of a particular Class and Type (other than Conversions provided for by Section
5.1.(c) and Section 5.5.) shall be made pro rata among the Lenders of such Class
according to the amounts of their respective Loans of such Class and the then
current Interest Period for each Lender’s portion of each such Loan of such Type
shall be coterminous; (f) the Revolving Lenders’ participation in, and payment
obligations in respect of, Letters of Credit under Section 2.3., shall be in
accordance with their respective Revolving Commitment Percentages; and (g) the
Revolving Lenders’ participation in, and payment obligations in respect of,
Swingline Loans under Section 2.4., shall be in accordance with their respective
Revolving Commitment Percentages. All payments of principal, interest, fees and
other amounts in respect of the Swingline Loans shall be for the account of the
Swingline Lender only (except to the extent any Revolving Lender shall have
acquired a participating interest in any such Swingline Loan pursuant to
Section 2.4.(e), in which case such payments shall be pro rata in accordance
with such participating interests).

 

Section 3.3. Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any of its
Loans of a Class made by it to the Borrower under this Agreement or shall obtain
payment on any other Obligation owing by the Borrower or any other Loan Party
through the exercise of any right of set-off, banker’s lien, counterclaim or
similar right or otherwise or through voluntary prepayments directly to a Lender
or other payments made by the Borrower or any other Loan Party to a Lender
(other than a payment in respect of Specified Derivatives Obligations) not in
accordance with the terms of this Agreement and such payment should be
distributed to the Lenders of the same Class in accordance with Section 3.2. or
Section 11.5., as applicable, such Lender shall promptly purchase from the other
Lenders of such Class participations in (or, if and to the extent specified by
such Lender, direct interests in) the Loans made by the other Lenders of such
Class or other Obligations owed to such other Lenders in such amounts, and make
such other adjustments from time to time as shall be equitable, to the end that
all the Lenders of such Class shall share the benefit of such payment (net of
any reasonable expenses which may actually be incurred by such Lender in
obtaining or preserving such benefit) in accordance with the requirements of
Section 3.2. or Section 11.5., as

 



 

 

 

applicable. To such end, all the Lenders of such Class shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Lender of such Class so purchasing a participation (or direct interest)
in the Loans or other Obligations owed to such other Lenders of such Class may
exercise all rights of set-off, banker’s lien, counterclaim or similar rights
with respect to such participation as fully as if such Lender were a direct
holder of Loans of such Class in the amount of such participation. Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4. Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5. Fees.

 

(a)       Closing Fee. On the Effective Date, the Borrower agrees to pay to the
Administrative Agent, for its own account or the account of the Lenders, as
applicable, all loan fees as have been agreed to in writing by the Borrower and
the Administrative Agent.

 

(b)       Unused Facility Fees and Revolving Commitment Fees. During the period
from the Effective Date to but excluding the Revolving Termination Date, the
Borrower agrees to pay to the Administrative Agent for the account of the
Revolving Lenders:

 

(i)       at all times prior to the Investment Grade Rating Date, an unused
facility fee equal to the sum of the daily amount by which the aggregate amount
of the Revolving Commitments exceeds the aggregate outstanding principal balance
of Revolving Loans and Letter of Credit Liabilities set forth in the table below
multiplied by the corresponding per annum rate set forth below:

 

Amount by Which Revolving Commitments Exceed
Revolving Loans and Letter of Credit Liabilities Unused Fee $0 to and including
an amount equal to 50% of the aggregate amount of Revolving Commitments 0.20%
per annum Greater than an amount equal to 50% of the aggregate amount of
Revolving Commitments 0.30% per annum

 

(ii)        at all times on and after the Investment Grade Rating Date, a
commitment fee equal to the daily aggregate amount of the Revolving Commitments
(whether or not utilized) multiplied by a per annum rate equal to the Applicable
Facility Fee. The Borrower acknowledges that the fee payable under this
subclause (ii) is a bona fide commitment fee and is intended as reasonable
compensation to the Revolving Lenders for committing to make funds available to
the Borrower as described herein and for no other purposes.

 

All fees in this clause (b) shall be computed on a daily basis and payable
quarterly in arrears on the first day of each January, April, July and October
during the term of this Agreement and on the Revolving

 



 

 

 

Termination Date or any earlier date of termination of the Revolving Commitments
or reduction of the Revolving Commitments to zero.

 

(c)       Letter of Credit Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a letter of credit
fee at a rate per annum equal to the Applicable Margin for LIBOR Loans that are
Revolving Loans times the daily average Stated Amount of each Letter of Credit
for the period from and including the date of issuance of such Letter of Credit
(x) to and including the date such Letter of Credit expires or is cancelled or
terminated or (y) to but excluding the date such Letter of Credit is drawn in
full; provided, however, notwithstanding anything to the contrary contained
herein, while any Event of Default exists, such letter of credit fees shall
accrue at the Post-Default Rate. In addition to such fees, the Borrower shall
pay to each Issuing Bank, solely for its own account, a fronting fee in respect
of each Letter of Credit issued by such Issuing Bank equal to twelve and
one-half one hundredths of one percent (0.125%) of the Stated Amount of such
Letter of Credit; provided, however, in no event shall the aggregate amount of
such fee in respect of any Letter of Credit be less than $500. The fees provided
for in this subsection shall be nonrefundable and payable, in the case of the
fee provided for in the first sentence, in arrears (i) quarterly on the first
day of January, April, July and October, (ii) on the Revolving Termination Date,
(iii) on the date the Revolving Commitments are terminated or reduced to zero
and (iv) thereafter from time to time on demand of the Administrative Agent and
in the case of the fee provided for in the second sentence, at the time of
issuance of such Letter of Credit. The Borrower shall pay directly to the
Issuing Banks from time to time on demand all commissions, charges, costs and
expenses in the amounts customarily charged or incurred by such Issuing Bank
from time to time in like circumstances with respect to the issuance, amendment,
renewal or extension of any Letter of Credit issued by such Issuing Bank or any
other transaction relating thereto.

 

(d)       Credit Extension Fee. If the Revolving Termination Date is being
extended in accordance with Section 2.13., the Borrower shall pay to the
Administrative Agent for the account of each Revolving Lender a fee for each
such extension equal to seventy-five one-thousandths of one percent (0.075%) of
the amount of such Lender’s Revolving Commitment (whether or not utilized). Such
fee shall be due and payable in full on the effective date of such extension.

 

(e)       Administrative and Other Fees. The Borrower agrees to pay the
administrative fees, arrangement fees and other fees of the Administrative Agent
and the Lead Arrangers as provided in the Fee Letters and as may be otherwise
agreed to in writing from time to time by the Borrower and the Administrative
Agent.

 

Section 3.6. Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or any other Obligations due hereunder shall be computed on the basis
of a year of 360 days and the actual number of days elapsed.

 

Section 3.7. Usury.

 

In no event shall the amount of interest due or payable on the Loans or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith. It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Borrower under Applicable Law.
The parties hereto hereby agree and stipulate that the only charge imposed upon
the Borrower for the use of money in connection with this

 



 

 

 

Agreement is and shall be the interest specifically described in
Section 2.5.(a)(i) and (ii) and, with respect to Swingline Loans, in Section
2.6.(c). Notwithstanding the foregoing, the parties hereto further agree and
stipulate that all agency fees, syndication fees, commitment fees, facility
fees, closing fees, letter of credit fees, underwriting fees, default charges,
late charges, funding or “breakage” charges, increased cost charges, attorneys’
fees and reimbursement for costs and expenses paid by the Administrative Agent
or any Lender to third parties or for damages incurred by the Administrative
Agent or any Lender, in each case in connection with the transactions
contemplated by this Agreement and the other Loan Documents are charges made to
compensate the Administrative Agent or any such Lender for underwriting or
administrative services and costs or losses performed or incurred, and to be
performed or incurred, by the Administrative Agent and the Lenders in connection
with this Agreement and shall under no circumstances be deemed to be charges for
the use of money. All charges other than charges for the use of money shall be
fully earned and nonrefundable when due.

 

Section 3.8. Statements of Account.

 

The Administrative Agent will account to the Borrower quarterly with a statement
of Loans, accrued interest and Fees, charges and payments made pursuant to this
Agreement and the other Loan Documents, and such account rendered by the
Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error. The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9. Defaulting Lenders.

 

Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

 

(a)       Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Requisite Lenders and in Section
13.5.

 

(b)       Defaulting Lender Waterfall. Any payment of principal, interest, Fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article XI. or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 13.3. shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, in the case of a Defaulting Lender that is a Revolving
Lender, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the Issuing Banks or the Swingline Lender hereunder; third,
in the case of a Defaulting Lender that is a Revolving Lender, to Cash
Collateralize the Issuing Banks’ Fronting Exposure with respect to such
Defaulting Lender in accordance with subsection (e) below; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Revolving Loans under this Agreement and (y) in the case of a
Defaulting Lender that is a Revolving Lender, Cash Collateralize the Issuing
Banks’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with subsection (e) below; sixth, to the payment of any amounts owing to the
Lenders, the Issuing Banks or the Swingline Lender as a result of any judgment
of a court of competent jurisdiction obtained by any Lender, any Issuing Bank or
the Swingline Lender against such Defaulting

 



 

 

 

Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the Borrower as a result of any judgment of
a court of competent jurisdiction obtained by the Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans of any Class
or amounts owing by such Defaulting Lender under Section 2.3.(j) in respect of
Letters of Credit (such amounts “L/C Disbursements”), in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Article VI. were satisfied or waived, such payment shall
be applied solely to pay the Loans of such Class of, and L/C Disbursements owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Disbursements owed to, such Defaulting Lender
until such time as all Loans of such Class and, as applicable, funded and
unfunded participations in Letter of Credit Liabilities and Swingline Loans are
held by the Revolving Lenders pro rata in accordance with their respective
Revolving Commitment Percentages (determined without giving effect to the
immediately following subsection (d)) and all Term Loans are held by the Term
Loan Lenders pro rata as if there had been no Defaulting Lenders that are Term
Loan Lenders. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this subsection shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

 

(c)       Certain Fees.

 

(i)       No Defaulting Lender shall be entitled to receive any Fee payable
under Section 3.5.(b) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender.

 

(ii)       Each Defaulting Lender that is a Revolving Lender shall be entitled
to receive the Fee payable under Section 3.5.(c) for any period during which
that Lender is a Defaulting Lender only to the extent allocable to its Revolving
Commitment Percentage of the stated amount of Letters of Credit for which it has
provided Cash Collateral pursuant to the immediately following subsection (e).

 

(iii)       With respect to any Fee not required to be paid to any Defaulting
Lender that is a Revolving Lender pursuant to the immediately preceding
clause (ii), the Borrower shall (x) pay to each Non-Defaulting Lender that is a
Revolving Lender that portion of any such Fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Liabilities or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to the immediately following subsection (d),
(y) pay to each Issuing Bank and the Swingline Lender, as applicable, the amount
of any such Fee otherwise payable to such Defaulting Lender to the extent
allocable to such Issuing Banks’s or Swingline Lender’s Fronting Exposure to
such Defaulting Lender, and (z) not be required to pay the remaining amount of
any such Fee.

 

(d)       Reallocation of Participations to Reduce Fronting Exposure. In the
case of a Defaulting Lender that is a Revolving Lender, all or any part of such
Defaulting Lender’s participation in Letter of Credit Liabilities and Swingline
Loans shall be reallocated among the Non-Defaulting Lenders in accordance with
their respective Revolving Commitment Percentages (determined without regard to
such Defaulting Lender’s Revolving Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender that is a Revolving Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 13.22., no reallocation

 



 

 

 

hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Revolving Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

 

(e)       Cash Collateral, Repayment of Swingline Loans.

 

(i)       If the reallocation described in the immediately preceding
subsection (d) above cannot, or can only partially, be effected, the Borrower
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize each Issuing
Bank’s Fronting Exposure in accordance with the procedures set forth in this
subsection.

 

(ii)       At any time that there shall exist a Defaulting Lender that is a
Revolving Lender, within 1 Business Day following the written request of the
Administrative Agent or the applicable Issuing Bank (with a copy to the
Administrative Agent), the Borrower shall Cash Collateralize such Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender (determined after
giving effect to the immediately preceding subsection (d) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
aggregate Fronting Exposure of such Issuing Bank with respect to Letters of
Credit issued by such Issuing Bank and outstanding at such time.

 

(iii)       The Borrower, and to the extent provided by any Defaulting Lender
that is a Revolving Lender, such Defaulting Lender, hereby grant to the
Administrative Agent, for the benefit of the applicable Issuing Bank, and agree
to maintain, a first priority security interest in all such Cash Collateral as
security for the obligation of Defaulting Lenders that are Revolving Lenders to
fund participations in respect of Letter of Credit Liabilities, to be applied
pursuant to the immediately following clause (iv). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent and the applicable
Issuing Bank as herein provided, or that the total amount of such Cash
Collateral is less than the aggregate Fronting Exposure of the applicable
Issuing Bank with respect to Letters of Credit issued by such Issuing Bank and
outstanding at such time, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender that is a
Revolving Lender).

 

(iv)       Notwithstanding anything to the contrary contained in this Agreement,
Cash Collateral provided under this Section in respect of Letters of Credit
shall be applied to the satisfaction of the Defaulting Lender’s obligation to
fund participations in respect of Letter of Credit Liabilities (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

 

(v)       Cash Collateral (or the appropriate portion thereof) provided to
reduce the Issuing Banks’ Fronting Exposure shall no longer be required to be
held as Cash Collateral pursuant to this subsection following (x) the
elimination of the applicable Fronting Exposure (including by the termination of
Defaulting Lender status of the applicable Revolving Lender), or (y) the
determination by the Administrative Agent and the applicable Issuing Bank that
there exists excess Cash Collateral; provided that, subject to the immediately
preceding subsection (b), the Person providing Cash Collateral and the
applicable Issuing Bank may (but shall not be obligated to) agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations and provided further that to the extent that such Cash
Collateral was provided by the

 



 

 

 

Borrower, such Cash Collateral shall remain subject to the security interest
granted pursuant to the Loan Documents.

 

(f)       Defaulting Lender Cure. If the Borrower and the Administrative Agent,
and solely in the case of a Defaulting Lender that is a Revolving Lender, the
Swingline Lender and the Issuing Banks agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause, as
applicable, (i) the Revolving Loans and funded and unfunded participations in
Letters of Credit to be held pro rata by the Revolving Lenders in accordance
with their respective Revolving Commitment Percentages (determined without
giving effect to the immediately preceding subsection (d)) and (ii) the Term
Loans to be held by the Term Loan Lenders pro rata as if there had been no
Defaulting Lenders of such Class, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to Fees accrued or payments made by or on behalf of the Borrower while
that Lender was a Defaulting Lender; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender’s having been a Defaulting
Lender.

 

(g)       New Swingline Loans/Letters of Credit. So long as any Revolving Lender
is a Defaulting Lender, (i) the Swingline Lender shall not be required to fund
any Swingline Loans and (ii) no Issuing Bank shall be required to issue, extend,
renew or increase any Letter of Credit unless it is satisfied that it will have
no Fronting Exposure after giving effect thereto.

 

 

Section 3.10. Taxes.

 

(a)       Issuing Banks. For purposes of this Section, the term “Lender”
includes the Issuing Banks and the term “Applicable Law” includes FATCA.

 

(b)       Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any other Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
Applicable Law. If any Applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with Applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower or other
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

 

(c)       Payment of Other Taxes by the Borrower. The Borrower and the other
Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with Applicable Law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

 

(d)       Indemnification by the Borrower. The Borrower and the other Loan
Parties shall jointly and severally indemnify each Recipient, within 10 days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment

 



 

 

 

to such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e)       Indemnification by the Lenders. Each Lender shall severally indemnify
the Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower or another Loan Party has not already indemnified the Administrative
Agent for such Indemnified Taxes and without limiting the obligation of the
Borrower and the other Loan Parties to do so), (ii) any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 13.5. relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
subsection. The provisions of this subsection shall continue to inure to the
benefit of an Administrative Agent following its resignation or removal as
Administrative Agent.

 

(f)       Evidence of Payments. As soon as practicable after any payment of
Taxes by the Borrower or any other Loan Party to a Governmental Authority
pursuant to this Section, the Borrower or such other Loan Party shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 

(g)       Status of Lenders.

 

(i)       Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in the immediately following clauses (ii)(A), (ii)(B) and (ii)(D))
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)       Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person:

 



 

 

 

(A)       any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), an electronic
copy (or an original if requested by the Borrower or the Administrative Agent)
of an executed IRS Form W-9 (or any successor form) certifying that such Lender
is exempt from U.S. federal backup withholding tax;

 

(B)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(I)       in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an electronic copy (or an original if
requested by the Borrower or the Administrative Agent) of an executed IRS Form
W-8BEN, or W-8BEN-E, as applicable, establishing an exemption from, or reduction
of, U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;

 

(II)       an electronic copy (or an original if requested by the Borrower or
the Administrative Agent) of an executed IRS Form W-8ECI;

 

(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Internal Revenue
Code, (x) a certificate substantially in the form of Exhibit J-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Internal Revenue
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Internal Revenue Code (a “U.S. Tax Compliance Certificate”) and (y) an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of IRS Form W-8BEN or W-8BEN-E, as applicable; or

 

(IV)       to the extent a Foreign Lender is not the beneficial owner, an
electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of an executed IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable, a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-2 or Exhibit J-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit J-4 on behalf of each such
direct and indirect partner;

 



 

 

 

(C)       any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), an electronic copy (or an original if requested by the Borrower or the
Administrative Agent) of any other form prescribed by Applicable Law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by Applicable Law to permit the Borrower or the Administrative Agent to
determine the withholding or deduction required to be made; and

 

(D)       if a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by Applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower or the Administrative Agent
as may be necessary for the Borrower and the Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)       Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this subsection (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this subsection, in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this subsection the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This subsection shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(i)         Survival. Each party’s obligations under this Section shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender,

 



 

 

 

the termination of the Commitments and the repayment, satisfaction or discharge
of all obligations under any Loan Document.

 

Article IV. Intentionally Omitted.

 

Article V. Yield Protection, Etc.

 

Section 5.1. Additional Costs; Capital Adequacy.

 

(a)       Capital Adequacy. If any Lender determines that any Regulatory Change
affecting such Lender or any lending office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity ratios or requirements,
has or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Regulatory Change (taking into consideration
such Lender’s policies and the policies of such Lender’s holding company with
respect to capital adequacy), then from time to time the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(b)       Additional Costs. In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making, maintaining, continuing or converting of any LIBOR Loans or its
obligation to make any LIBOR Loans hereunder, any reduction in any amount
receivable by such Lender under this Agreement or any of the other Loan
Documents in respect of any of such LIBOR Loans or such obligation or the
maintenance by such Lender of capital in respect of its LIBOR Loans or its
Commitments (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), resulting from any Regulatory Change that:
(i) changes the basis of taxation of any amounts payable to such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or its Commitments (other than Indemnified Taxes, Taxes described in
clauses (b) through (d) of the definition of Excluded Taxes and Connection
Income Taxes); or (ii) imposes or modifies any reserve, special deposit,
compulsory loan, insurance charge or similar requirements (other than
Regulation D of the Board of Governors of the Federal Reserve System or other
similar reserve requirement applicable to any other category of liabilities or
category of extensions of credit or other assets by reference to which the
interest rate on LIBOR Loans is determined to the extent utilized when
determining LIBOR for such Loans) relating to any extensions of credit or other
assets of, or any deposits with or other liabilities of, or other credit
extended by, or any other acquisition of funds by such Lender (or its parent
corporation), or any commitment of such Lender (including, without limitation,
the Commitments of such Lender hereunder) or (iii) imposes on any Lender or the
London interbank market any other condition, cost or expense (other than Taxes)
affecting this Agreement or the Loans made by such Lender.

 

(c)       Lender’s Suspension of LIBOR Loans. Without limiting the effect of the
provisions of the immediately preceding subsections (a) and (b), if by reason of
any Regulatory Change, any Lender either (i) incurs Additional Costs based on or
measured by the excess above a specified level of the amount of a category of
deposits or other liabilities of such Lender that includes deposits by reference
to which the interest rate on LIBOR Loans is determined as provided in this
Agreement or a category of extensions of credit or other assets of such Lender
that includes LIBOR Loans or (ii) becomes subject to restrictions on

 

 

 



 

the amount of such a category of liabilities or assets that it may hold, then,
if such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).

 

(d)       Additional Costs in Respect of Letters of Credit. Without limiting the
obligations of the Borrower under the preceding subsections of this Section (but
without duplication), if as a result of any Regulatory Change or any risk-based
capital guideline or other requirement heretofore or hereafter issued by any
Governmental Authority there shall be imposed, modified or deemed applicable any
Tax (other than Indemnified Taxes, Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and Connection Income Taxes), reserve, special
deposit, capital adequacy or similar requirement against or with respect to or
measured by reference to Letters of Credit and the result shall be to increase
the cost to an Issuing Bank of issuing (or any Revolving Lender of purchasing
participations in) or maintaining its obligation hereunder to issue (or purchase
participations in) any Letter of Credit or reduce any amount receivable by any
Issuing Bank or any Revolving Lender hereunder in respect of any Letter of
Credit, then, upon demand by the such Issuing Bank or such Lender, the Borrower
shall pay promptly, and in any event within 3 Business Days of demand, to the
applicable Issuing Bank or, in the case of such Lender, to the Administrative
Agent for the account of such Lender, from time to time as specified by such
Issuing Bank or such Lender, such additional amounts as shall be sufficient to
compensate such Issuing Bank or such Lender for such increased costs or
reductions in amount.

 

(e)       Notification and Determination of Additional Costs. Each of the
Administrative Agent, each Issuing Bank, each Lender, and each Participant, as
the case may be, agrees to notify the Borrower of any event occurring after the
Agreement Date entitling the Administrative Agent, such Issuing Bank, such
Lender or such Participant to compensation under any of the preceding
subsections of this Section as promptly as practicable; provided, however, that
the failure of the Administrative Agent, any Issuing Bank, any Lender or any
Participant to give such notice shall not release the Borrower from any of its
obligations hereunder (and in the case of a Lender, to the Administrative
Agent); provided further that no Lender shall be entitled to claim any
additional cost, reduction in amounts, loss, tax or other additional amount
under this Article V if such Lender fails to provide such notice to the Borrower
within 180 days of the date such Lender becomes aware of the occurrence of the
event giving rise to the additional cost, reduction in amounts, loss, tax or
other additional amount. The Administrative Agent, each Issuing Bank, each
Lender and each Participant, as the case may be, agrees to furnish to the
Borrower (and in the case of the Issuing Banks, a Lender or a Participant to the
Administrative Agent as well) a certificate setting forth in reasonable detail
the basis and amount of each request for compensation under this Section.
Determinations by the Administrative Agent, such Issuing Bank, such Lender, or
such Participant, as the case may be, of the effect of any Regulatory Change
shall be conclusive and binding for all purposes, provided that such
determination is made on a reasonable basis and in good faith.

 

Section 5.2. Suspension of LIBOR Loans.

 

(a)       Suspension of LIBOR Loans. Anything herein to the contrary
notwithstanding and unless and until a Benchmark Rate is implemented in
accordance with clauses (b) – (e) of this Section 5.2., if, on or prior to the
determination of LIBOR for any Interest Period:

 

(i)       the Administrative Agent shall determine (which determination shall be
conclusive) that reasonable and adequate means do not exist for ascertaining
LIBOR for such Interest Period;

 



 

 

 

(ii)       the Administrative Agent reasonably determines (which determination
shall be conclusive) that quotations of interest rates for the relevant deposits
referred to in the definition of LIBOR are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining rates of
interest for LIBOR Loans as provided herein; or

 

(iii)     the Administrative Agent reasonably determines (which determination
shall be conclusive) that the relevant rates of interest referred to in the
definition of LIBOR upon the basis of which the rate of interest for LIBOR Loans
for such Interest Period is to be determined are not likely to adequately cover
the cost to any Lender of making or maintaining LIBOR Loans for such Interest
Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans
(without limiting the obligation to make Base Rate Loans), Continue LIBOR Loans
or Convert Loans into LIBOR Loans and the Borrower shall, on the last day of
each current Interest Period for each outstanding LIBOR Loan, either prepay such
Loan or Convert such Loan into a Base Rate Loan.

 

(b)       Benchmark Replacement. Notwithstanding anything to the contrary herein
or in any other Loan Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event for
any Class will become effective at 5:00 p.m. on the fifth Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders of such
Class and the Borrower so long as the Administrative Agent has not received, by
such time, written notice of objection to such amendment from Lenders comprising
the Requisite Class Lenders for such applicable Class. Any such amendment with
respect to an Early Opt-in Election will become effective on the date that
Lenders comprising the Requisite Class Lenders for each Class have delivered to
the Administrative Agent written notice that such Requisite Class Lenders accept
such amendment. No replacement of LIBOR with a Benchmark Replacement pursuant to
this Section will occur prior to the applicable Benchmark Transition Start Date.

 

(c)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

 

(d)       Notices; Standards for Decisions and Determinations. The
Administrative Agent will promptly notify the Borrower and the Lenders of (i)
any occurrence of a Benchmark Transition Event or an Early Opt-in Election, as
applicable, and its related Benchmark Replacement Date and Benchmark Transition
Start Date, (ii) the implementation of any Benchmark Replacement, (iii) the
effectiveness of any Benchmark Replacement Conforming Changes and (iv) the
commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to clauses (b) – (e) of this Section 5.2. including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section.

 

(e)       Benchmark Unavailability Period. Upon the Borrower’s receipt of notice
of the commencement of a Benchmark Unavailability Period, the Borrower may
revoke any request for a LIBOR Loan or a

 



 

 

 

Conversion to or Continuation of LIBOR Loans to be made, Converted or Continued
during any Benchmark Unavailability Period and, failing that, the Borrower will
be deemed to have Converted any such request into a request for LIBOR Loan or a
Conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon LIBOR will not be used in any determination of
Base Rate.

 

Section 5.3. Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it has become unlawful for such Lender to honor its obligation to make or
maintain LIBOR Loans hereunder, then such Lender shall promptly notify the
Borrower thereof (with a copy of such notice to the Administrative Agent) and
such Lender’s obligation to make or Continue, or to Convert Loans of any other
Type into, LIBOR Loans shall be suspended, in each case, until such time as such
Lender may again make and maintain LIBOR Loans (in which case the provisions of
Section 5.5. shall be applicable (without limiting the obligation to make Base
Rate Loans)).

 

Section 5.4. Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense (excluding
lost profits) attributable to:

 

(a)       any payment or prepayment (whether mandatory or optional) of a LIBOR
Loan, or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)       any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Article VI. to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan calculating present value by using as a
discount rate LIBOR quoted on such date. Upon the Borrower’s request, the
Administrative Agent shall provide the Borrower with a statement setting forth
in reasonable detail the basis for requesting such compensation and the method
for determining the amount thereof. Any such statement shall be conclusive
provided that such determination is made on a reasonable basis and in good
faith.

 

Section 5.5. Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2. or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative

 



 

 

 

Agent, as applicable, may specify to the Borrower (with a copy to the
Administrative Agent, as applicable) and, unless and until such Lender or the
Administrative Agent, as applicable, gives notice as provided below that the
circumstances specified in Section 5.1., Section 5.2. or Section 5.3. that gave
rise to such Conversion no longer exist:

 

(i)       to the extent that such Lender’s LIBOR Loans have been so Converted,
all payments and prepayments of principal that would otherwise be applied to
such Lender’s LIBOR Loans shall be applied instead to its Base Rate Loans; and

 

(ii)       all Loans that would otherwise be made or Continued by such Lender as
LIBOR Loans shall be made or Continued instead as Base Rate Loans, and all Base
Rate Loans of such Lender that would otherwise be Converted into LIBOR Loans
shall remain as Base Rate Loans.

 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c), 5.2 or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender agrees to do promptly upon such circumstances ceasing to
exist) at a time when LIBOR Loans made by other Lenders are outstanding, then
such Lender’s Base Rate Loans shall be automatically Converted, on the first
day(s) of the next succeeding Interest Period(s) for such outstanding LIBOR
Loans, to the extent necessary so that, after giving effect thereto, all Loans
held by the Lenders holding LIBOR Loans and by such Lender are held pro rata (as
to principal amounts, Types and Interest Periods) in accordance with their
respective Commitments.

 

Section 5.6. Change of Lending Office.

 

Each Lender agrees that it will use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate an alternate
Lending Office with respect to any of its Loans affected by the matters or
circumstances described in Sections 3.10., 5.1. or 5.3. to reduce the liability
of the Borrower or avoid the results provided thereunder, so long as such
designation is not disadvantageous to such Lender as determined by such Lender
in its sole discretion, except that such Lender shall have no obligation to
designate a Lending Office located in the United States of America.

 

Section 5.7. Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

Section 5.8. Affected Lenders.

 

If (a) a Lender requests compensation pursuant to Section 3.10. or 5.1., and the
Requisite Lenders are not also doing the same, or (b) the obligation of any
Lender to make LIBOR Loans or to Continue, or to Convert Base Rate Loans into,
LIBOR Loans shall be suspended pursuant to Section 5.1.(b) or 5.3. but the
obligation of the Requisite Lenders shall not have been suspended under such
Sections, (c) a Lender does not vote in favor of any amendment, modification or
waiver to this Agreement which, pursuant to Section 13.6.(b), requires the vote
of such Lender, and the Requisite Lenders shall have voted in favor of such
amendment, modification or waiver, or (d) a Lender is a Defaulting Lender, then,
so long as there does not then exist any Default or Event of Default, the
Borrower may demand that such Lender (the “Affected

 



 

 

 

Lender”), and upon such demand the Affected Lender shall promptly, assign its
Commitment to an Eligible Assignee subject to and in accordance with the
provisions of Section 13.5.(b) for a purchase price equal to (x) the aggregate
principal balance of all Loans then owing to the Affected Lender plus (y) the
aggregate amount of payments previously made by the Affected Lender under
Section 2.3.(j) that have not been repaid, plus (z) any accrued but unpaid
interest thereon and accrued but unpaid fees owing to the Affected Lender, or
any other amount as may be mutually agreed upon by such Affected Lender and
Eligible Assignee. Each of the Administrative Agent and the Affected Lender
shall reasonably cooperate in effectuating the replacement of such Affected
Lender under this Section, but at no time shall the Administrative Agent, such
Affected Lender, any other Lender nor any Titled Agent be obligated in any way
whatsoever to initiate any such replacement or to assist in finding an Eligible
Assignee. The exercise by the Borrower of its rights under this Section shall be
at the Borrower’s sole cost and expense and at no cost or expense to the
Administrative Agent, the Affected Lender or any of the other Lenders. The terms
of this Section shall not in any way limit the Borrower’s obligation to pay to
any Affected Lender compensation owing to such Affected Lender pursuant to this
Agreement (including, without limitation, pursuant to Sections 3.10., 5.1. or
5.4.) with respect to the periods up to the date of replacement.

 

Article VI. Conditions Precedent

 

Section 6.1. Initial Conditions Precedent.

 

The obligation of the Lenders to effect or permit the occurrence of the first
Credit Event hereunder, whether as the making of a Loan or the issuance of a
Letter of Credit, is subject to the satisfaction of the following conditions
precedent:

 

(a)       The Administrative Agent shall have received each of the following, in
form and substance satisfactory to the Administrative Agent:

 

(i)               counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)              Notes of each Class executed by the Borrower, payable to each
Lender of such Class (other than any Lender that has requested that it not
receive a Note) and complying with the terms of Section 2.11.(a) and a
replacement Swingline Note executed by the Borrower;

 

(iii)             the Guaranty executed by each of the Parent and each Material
Subsidiary existing as of the Effective Date;

 

(iv)             the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership, declaration of
trust or other comparable organizational instrument (if any) of each Loan Party
certified (x) as of a recent date by the Secretary of State of the state of
formation of such Loan Party and (y) by the Secretary or Assistant Secretary (or
other individual performing similar functions) of such Loan Party as being a
true, correct and complete copy thereof as of the Agreement Date;

 

(v)              a certificate of good standing (or certificate of similar
meaning) with respect to each Loan Party issued as of a recent date by the
Secretary of State of the state of formation of each such Loan Party and
certificates of qualification to transact business or other comparable
certificates issued as of a recent date by each Secretary of State (and any
state department of taxation, as applicable) of each state in which such Loan
Party is required to be so qualified and where failure to be so qualified could
reasonably be expected to have a Material Adverse Effect;

 



 

 

 

(vi)             a certificate of incumbency signed by the Secretary or
Assistant Secretary (or other individual performing similar functions) of each
Loan Party with respect to each of the officers of such Loan Party authorized to
execute and deliver the Loan Documents to which such Loan Party is a party, and
in the case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion, Notices of Continuation,
Notices of Swingline Borrowing, and to request issuance of Letters of Credit;

 

(vii)            copies certified by the Secretary or Assistant Secretary (or
other individual performing similar functions) of each Loan Party of (A) the
by-laws of such Loan Party, if a corporation, the operating agreement, if a
limited liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity and (B) all corporate, partnership, member or other necessary action
taken by such Loan Party to authorize the execution, delivery and performance of
the Loan Documents to which it is a party;

 

(viii)          an opinion of counsel to the Loan Parties (other than any
Accommodation Subsidiary that is not a Material Subsidiary), addressed to the
Administrative Agent and the Lenders and covering such customary matters as may
be required by the Administrative Agent;

 

(ix)             evidence that the Fees then due and payable under Section 3.5.,
together with all other fees, expenses and reimbursement amounts due and payable
to the Administrative Agent, the Lead Arrangers and any of the Lenders,
including without limitation, the fees and expenses of counsel to the
Administrative Agent, have been paid;

 

(x)              a Compliance Certificate calculated as of the Effective Date
(giving pro forma effect to the financing evidenced by this Agreement and the
use of the proceeds of the Loans to be funded on the Agreement Date);

 

(xi)             [reserved];

 

(xii)            a Disbursement Instruction Agreement effective as of the
Agreement Date;

 

(xiii)          evidence of repayment in full of (x) that certain Term Loan
Agreement dated as of May 3, 2016, by and among the Borrower, the Parent, the
financial institutions from time to time party thereto, KeyBank National
Association, as administrative agent, and the other parties thereto, as amended
by that certain First Amendment to Term Loan Credit Agreement dated as of April
26, 2017 and (y) that certain Term Loan Agreement dated as of April 26, 2017, by
and among the Borrower, the Parent, the financial institutions from time to time
party thereto, Regions Bank, as administrative agent, and the other parties
thereto; and

 

(xiv)          such other documents, agreements and instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably request.

 

The provisions of clauses (iv) through (viii) of the immediately preceding
subsection (a) shall not apply to Accommodation Subsidiaries that are not also
Material Subsidiaries.

 

(b)       There shall not have occurred or become known to the Administrative
Agent or any of the Lenders any event, condition, situation or status since the
date of the information contained in the financial and business projections,
budgets, pro forma data and forecasts concerning the Parent, the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 



 

 

 

(c)       No litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (i) result in a Material Adverse Effect or
(ii) restrain or enjoin, impose materially burdensome conditions on, or
otherwise materially and adversely affect, the ability of the Borrower or any
other Loan Party to fulfill its obligations under the Loan Documents to which it
is a party;

 

(d)       The Parent, the Borrower and its Subsidiaries shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (i) any Applicable Law or (ii) any agreement, document or
instrument to which any Loan Party is a party or by which any of them or their
respective properties is bound, except for such approvals, consents, waivers,
filings and notices the receipt, making or giving of which would not reasonably
be likely to (A) have a Material Adverse Effect, or (B) restrain or enjoin or
impose materially burdensome conditions on, or otherwise materially and
adversely affect the ability of the Borrower or any other Loan Party to fulfill
its obligations under the Loan Documents to which it is a party; and

 

(e)       The Borrower and each other Loan Party shall have provided to the
Administrative Agent and the Lenders the documentation and other information
requested by the Administrative Agent in order to comply with requirements of
any Anti-Money Laundering Laws, including, without limitation, the PATRIOT Act
and any applicable “know your customer” rules and regulations.

 

(f)        Each Loan Party or Subsidiary thereof that qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation shall have delivered
to the Administrative Agent, and any Lender requesting the same, a Beneficial
Ownership Certification in relation to such Loan Party or such Subsidiary, in
each case at least five (5) Business Days prior to the Effective Date.

 

Section 6.2. Conditions Precedent to All Loans and Letters of Credit.

 

The obligations of (i) Lenders to make any Loans and (ii) the Issuing Banks to
issue Letters of Credit are each subject to the further conditions precedent
that: (a) no Default or Event of Default shall exist as of the date of the
making of such Loan or date of issuance of such Letter of Credit or would exist
immediately after giving effect thereto, and no violation of the limits
described in Section 2.15. would occur after giving effect thereto; (b) the
representations and warranties made or deemed made by the Parent, the Borrower
and each other Loan Party in the Loan Documents to which any of them is a party,
shall be true and correct in all material respects (or, to the extent qualified
by materiality or Material Adverse Effect, in all respects) on and as of the
date of the making of such Loan or date of issuance of such Letter of Credit
with the same force and effect as if made on and as of such date (except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (or, to the extent qualified by
materiality or Material Adverse Effect, in all respects) on and as of such
earlier date) and except for changes in factual circumstances not prohibited
under the Loan Documents; andprovided that, during the Covenant Relief Period,
for purposes of making the representation set forth in the first sentence of
Section 7.1(l) any event or circumstance resulting from the COVID-19 pandemic as
described in the 10-Q publicly filed by the Parent on May 11, 2020 and as
subsequently publicly disclosed by the Parent in its securities filings or as
otherwise disclosed to the Administrative Agent and the Lenders in writing prior
to the First Amendment Date shall be excluded; (c) in the case of the borrowing
of Revolving Loans, the Administrative Agent shall have received a timely Notice
of Borrowing, and in the case of a Swingline Loan, the Swingline Lender shall
have received a timely Notice of Swingline Borrowing, and in the case of the
issuance of a Letter of Credit, the Issuing Banks and the Administrative Agent
shall have received a timely request for the issuance of such Letter of Credit
and (d) if the Parent and the Borrower were not required to comply with the
financial

 



 

 

 

 

covenants contained in Section 10.1.(a), Section 10.1.(b), Section 10.1.(c) or
Section 10.1.(d) during any fiscal quarter in which no Loans and no Letters of
Credit Liabilities were outstanding; the Borrower must demonstrate compliance
with such financial covenants on a pro forma basis as a condition to the making
of a Loan or the issuance of a Letter of Credit. Each Credit Event shall
constitute a certification by the Borrower to the effect set forth clauses (a)
and (b) in the preceding sentence (both as of the date of the giving of notice
relating to such Credit Event and, unless the Borrower otherwise notifies the
Administrative Agent prior to the date of such Credit Event, as of the date of
the occurrence of such Credit Event). In addition, the Borrower shall be deemed
to have represented to the Administrative Agent and the Lenders at the time any
Loan is made or any Letter of Credit is issued that all conditions to the making
of such Loan or issuing of such Letter of Credit contained in this Section
(other than the condition set forth in clauses (d) above) have been satisfied.

 

Article VII. Representations and Warranties

 

Section 7.1. Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make Loans and, in the case of the Issuing Banks, to issue
Letters of Credit, the Parent and the Borrower represent and warrant to the
Administrative Agent, each Issuing Bank and each Lender as follows:

 

(a)       Organization; Power; Qualification. Each of the Parent, the Borrower,
the other Loan Parties and the other Subsidiaries is a corporation, partnership,
limited liability company or other legal entity, duly organized or formed,
validly existing and in good standing under the jurisdiction of its
incorporation or formation, has the power and authority to own or lease its
respective properties and to carry on its respective business as now being and
hereafter proposed to be conducted and is duly qualified and is in good standing
as a foreign corporation, limited liability company, partnership or other legal
entity, and authorized to do business, in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, in each instance, a Material
Adverse Effect.

 

(b)       Ownership Structure. As of the AgreementFirst Amendment Date, Part I
of Schedule 7.1.(b) is a complete and correct list of all Subsidiaries of the
Parent setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interests
in such Subsidiary, (iii) the nature of the Equity Interests held by each such
Person, (iv) the percentage of ownership of such Subsidiary represented by such
Equity Interests and (v) whether such Subsidiary is a Material Subsidiary, a
Significant Subsidiary, an Excluded Subsidiary, an Accommodation Subsidiary, an
Issuer on the First Amendment Date or none of the foregoing. Except as disclosed
in such Schedule, as of the AgreementFirst Amendment Date (A) each of the Parent
and its Subsidiaries owns, free and clear of all Liens (other than Permitted
Liens), and has the unencumbered right to vote, all outstanding Equity Interests
in each Person shown to be held by it on such Schedule 7.1.(b), (B) all of the
issued and outstanding capital stock of each such Person organized as a
corporation is validly issued, fully paid and nonassessable and (C) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any
such Person. As of the AgreementFirst Amendment Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent, including the correct legal name of such Person, the type of legal
entity which each such Person is, and all Equity Interests in such Person held
directly or indirectly by the Parent.

 



 

 

 

(c)       Authorization of Loan Documents and Borrowings. The Borrower has the
right and power, and has taken all necessary action to authorize it, to borrow
and obtain other extensions of credit hereunder. The Borrower and each other
Loan Party has the right and power, and has taken all necessary action to
authorize it, to execute, deliver and perform each of the Loan Documents and the
Fee Letters to which it is a party in accordance with their respective terms and
to consummate the transactions contemplated hereby and thereby. and to grant
Liens in the Collateral to the Administrative Agent for the benefit of the
Lender Parties pursuant to the Pledge Agreement. The Loan Documents and the Fee
Letters to which any Loan Party is a party have been duly executed and delivered
by the duly authorized officers, agents and/or signatories of such Person and
each is a legal, valid and binding obligation of such Person enforceable against
such Person in accordance with its respective terms, except as the same may be
limited by bankruptcy, insolvency, and other similar laws affecting the rights
of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)       Compliance of Loan Documents with Laws, Etc. The execution, delivery
and performance of this Agreement, the Notes, the other Loan Documents to which
any Loan Party is a party and of the Fee Letters in accordance with their
respective terms and the borrowings and other extensions of credit hereunder and
the grant of any Liens under the Pledge Agreement do not and will not, by the
passage of time, the giving of notice, or both: (i) require any Governmental
Approval or violate any Applicable Law (including all Environmental Laws)
relating to the Borrower or any other Loan Party (other than filings and
consents contemplated by the Pledge Agreement); (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any Loan
Party, or any indenture, agreement or other instrument to which the Borrower or
any other Loan Party is a party or by which it or any of its respective
properties may be bound; or (iii) result in or require the creation or
imposition of any Lien upon or with respect to any property now owned or
hereafter acquired by any Loan Party other than in favor of the Administrative
Agent for its benefit and the benefit of the other Lender Parties.

 

(e)       Compliance with Law; Governmental Approvals. Each of the Borrower, the
other Loan Parties and the other Subsidiaries is in compliance with each
Governmental Approval applicable to it and in compliance with all other
Applicable Laws (including, without limitation, Environmental Laws) relating to
it except for noncompliances which, and Governmental Approvals the failure to
possess which, could not, in the aggregate, reasonably be expected to cause a
Default or Event of Default or have a Material Adverse Effect.

 

(f)       Title to Properties; Liens. As of the AgreementFirst Amendment Date,
Part I of Schedule 7.1.(f) is a complete and correct listing of all real estate
assets of the Parent, the Borrower, each other Loan Party and each other
Subsidiary, setting forth, for each such Property, the average occupancy status
of such Property for the period of twelve consecutive calendar fiscal months
ending closest to May 31, 2019April 30, 2020. Each of the Parent, the Borrower,
each other Loan Party and each other Subsidiary has good, marketable and legal
title to, or a valid leasehold interest in, its respective assets (other than
Permitted Liens, prior to a Frenchman’s Reef Property becoming an Unencumbered
Property, claims of materialmen, mechanics, carriers, or warehousemen for labor,
materials, supplies incurred in the ordinary course of business which relate to
claims against such Frenchman’s Reef Property and Liens on assets of an Excluded
Subsidiary securing the Indebtedness which causes such Subsidiary to be an
Excluded Subsidiary). As of the AgreementFirst Amendment Date, there are no
Liens against any assets of the Parent, the Borrower or any other Subsidiary
except for Permitted Liens, claims of materialmen, mechanics, carriers, or
warehousemen for labor, materials, supplies incurred in the ordinary course of
business which relate to claims against any Frenchman’s Reef Property and Liens
on assets of an Excluded Subsidiary securing the Indebtedness which causes such
Subsidiary to be an Excluded Subsidiary.

 



 

 

 

(g)       Existing Indebtedness; Total Indebtedness. Schedule 7.1.(g) is, as of
the AgreementFirst Amendment Date, a complete and correct listing of all
Indebtedness (including all Guarantees) of each of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries, and if such Indebtedness is
secured by any Lien, a description of all of the property subject to such Lien.

 

(h)       Material Contracts. Excluding Material Contracts evidencing
Indebtedness listed on Schedule 7.1.(g), if any, Schedule 7.1.(h) is, as of the
AgreementFirst Amendment Date, a true, correct and complete listing of all
Material Contracts. No event or condition which with the giving of notice, the
lapse of time, or both, would permit any party to any such Material Contract to
terminate such Material Contract exists.

 

(i)       Litigation. Except as set forth on Schedule 7.1.(i), there are no
actions, suits, investigations or proceedings pending (nor, to the knowledge of
any Responsible Officer of the Parent or the Borrower, are there any actions,
suits or proceedings threatened) against or in any other way relating adversely
to or affecting the Parent, the Borrower, any other Loan Party, any other
Subsidiary or any of their respective property in any court or before any
arbitrator of any kind or before or by any other Governmental Authority which,
(i) could reasonably be expected to have a Material Adverse Effect or (ii) in
any manner draws into question the validity or enforceability of any Loan
Documents or the Fee Letters.

 

(j)       Taxes. Subject to applicable extensions, all federal, state and other
material tax returns of the Parent, the Borrower, each other Loan Party and each
other Subsidiary required by Applicable Law to be filed have been duly filed,
and all federal, state and other material Taxes of the Parent, the Borrower,
each other Loan Party, each other Subsidiary and their respective properties,
income, profits and assets which are due and payable have been paid, except any
such nonpayment which is at the time permitted under Section 8.6. As of the
Agreement Date, none of the United States income tax returns of the Parent, the
Borrower any other Loan Party or any other Subsidiary is under audit. All
charges, accruals and reserves on the books of the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries in respect of any taxes or other
governmental charges are in accordance with GAAP.

 

(k)       Financial Statements. The Borrower has furnished to each Lender copies
of (i) the audited consolidated balance sheet of the Parent and its consolidated
Subsidiaries for the fiscal year ended December 31, 2018, and the related
audited consolidated statements of operations, shareholders’ equity and cash
flow for the fiscal year ended on such date, with the opinion thereon of KPMG
LLP, and (ii) the unaudited consolidated balance sheet of the Parent and its
consolidated Subsidiaries for the fiscal quarter ended March 31, 2019, and the
related unaudited consolidated statements of operations, and cash flow of the
Parent and its consolidated Subsidiaries for the fiscal quarter period ended on
such date. Such balance sheets and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly, in accordance with GAAP consistently applied throughout the
periods involved, the consolidated financial position of the Parent and its
consolidated Subsidiaries as at their respective dates and the results of
operations and the cash flow for such periods (subject, as to interim
statements, to changes resulting from normal year-end audit adjustments).
Neither the Parent nor any of its Subsidiaries has on the Agreement Date any
material contingent liabilities, liabilities, liabilities for taxes, unusual or
long-term commitments or unrealized or forward anticipated losses from any
unfavorable commitments that would be required to be set forth in its financial
statements or notes thereto, except as referred to or reflected or provided for
in said financial statements.

 

(l)        No Material Adverse Change. Since December 31, 2018, there has been
no material adverse change in the business, assets, liabilities, financial
condition or results of operations of the Parent and its Subsidiaries or the
Borrower and its Subsidiaries, in each case, taken as a whole. Each of the
Borrower and the Parent are Solvent, and the other Loan Parties taken as a whole
are Solvent.

 



 

 

 

(m)       ERISA.

 

(i)       Each Benefit Arrangement and Plan is in compliance with the applicable
provisions of ERISA, the Internal Revenue Code and other Applicable Laws in all
material respects. Except with respect to Multiemployer Plans, each Qualified
Plan (A) has received a favorable determination from the Internal Revenue
Service indicating that such Qualified Plan is so qualified, or (B) is
maintained under a prototype or volume submitter plan and is entitled to rely
upon a favorable opinion or advisory letter issued by the Internal Revenue
Service with respect to such prototype or volume submitter plan. To the best
knowledge of the Parent and the Borrower, nothing has occurred which could
reasonably be expected to result in the loss of their reliance on the Qualified
Plan’s or Plan’s favorable determination letter, opinion or advisory letter.

 

(ii)       With respect to any Benefit Arrangement that is a retiree welfare
benefit arrangement, all amounts have been accrued on the applicable ERISA
Group’s financial statements in accordance with FASB ASC 715. The “benefit
obligation” of all Plans does not exceed the “fair market value of plan assets”
for such Plans by more than $10,000,000 all as determined by and with such terms
defined in accordance with FASB ASC 715.

 

(iii)      Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) no ERISA Event has occurred or
is expected to occur; (ii) there are no pending, or to the best knowledge of the
Parent and the Borrower, threatened, claims, actions or lawsuits or other action
by any Governmental Authority, plan participant or beneficiary with respect to a
Benefit Arrangement; (iii) there are no violations of the fiduciary
responsibility rules with respect to any Benefit Arrangement or Plan; (iv)  no
member of the ERISA Group has engaged in a non-exempt “prohibited transaction,”
as defined in Section 406 of ERISA and Section 4975 of the Internal Revenue
Code, in connection with any Benefit Arrangement or Plan, that would subject the
Parent or Borrower to a tax on prohibited transactions imposed by Section 502(i)
of ERISA or Section 4975 of the Internal Revenue Code and (v) no assessment or
tax has arisen under Section 4980H of the Internal Revenue Code.

 

(n)       Not Plan Assets; No Prohibited Transactions. None of the assets of the
Parent, the Borrower, any other Loan Party or any other Subsidiary constitutes
“plan assets” within the meaning of ERISA, the Internal Revenue Code and the
respective regulations promulgated thereunder. Assuming that no Lender funds any
amount payable by it hereunder with “plan assets,” as that term is defined in 29
C.F.R. 2510.3-101, the execution, delivery and performance of this Agreement and
the other Loan Documents, and the borrowing and repayment of amounts hereunder,
do not and will not constitute “prohibited transactions” under Section 406 of
ERISA or Section 4975 of the Internal Revenue Code.

 

(o)       Absence of Defaults. None of the Loan Parties or any of the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any such case: (i) constitutes a Default or an Event of
Default; or (ii) constitutes, or which with the passage of time, the giving of
notice, or both, would constitute, a default or event of default by the Parent,
the Borrower, any other Loan Party or any other Subsidiary under any agreement
(other than this Agreement) or judgment, decree or order to which any such
Person is a party or by which any such Person or any of its respective
properties may be bound where such default or event of default could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(p)       Environmental Laws. In the ordinary course of business each of the
Parent, the Borrower, each other Loan Party and each other Subsidiary reviews
the compliance with Environmental Laws of its respective business, operations
and properties. Each of the Parent, the Borrower, each other Loan Party

 



 

 

 

and the other Subsidiary: (i) is in compliance with all Environmental Laws
applicable to its business, operations and the Properties, (ii) has obtained all
Governmental Approvals which are required under Environmental Laws, and each
such Governmental Approval is in full force and effect, and (iii) is in
compliance with all terms and conditions of such Governmental Approvals, where
with respect to each of the immediately preceding clauses (i) through (iii) the
failure to obtain or to comply with could reasonably be expected to have a
Material Adverse Effect. Except for any of the following matters that could not
reasonably be expected to have a Material Adverse Effect, no Loan Party has any
knowledge of, or has received written notice of, any past, present, or pending
releases, events, conditions, circumstances, activities, practices, incidents,
facts, occurrences, actions, or plans that, with respect to any Loan Party or
any other Subsidiary, their respective businesses, operations or with respect to
the Properties, may: (i) cause or contribute to an actual or alleged violation
of or noncompliance with Environmental Laws, (ii) cause or contribute to any
other potential common-law or legal claim or other liability, or (iii) cause any
of the Properties to become subject to any restrictions on ownership, occupancy,
use or transferability under any Environmental Law or require the filing or
recording of any notice, approval or disclosure document under any Environmental
Law and, with respect to the immediately preceding clauses (i) through (iii) is
based on or related to the on-site or off-site manufacture, generation,
processing, distribution, use, treatment, storage, disposal, transport, removal,
clean up or handling, or the emission, discharge, release or threatened release
of any Hazardous Material, or any other requirement under Environmental Law.
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, written notice, or demand letter, mandate, order, lien, request,
investigation, or proceeding pending or, to the Parent’s or Borrower’s
knowledge, threatened in writing, against the Parent, the Borrower, any other
Loan Party or any other Subsidiary relating in any way to Environmental Laws
which reasonably could be expected to have a Material Adverse Effect. To the
Parent’s or Borrower’s knowledge, none of the Properties of the Parent, the
Borrower, any other Loan Party or any other Subsidiary is listed on or proposed
for listing on the National Priority List promulgated pursuant to the
Comprehensive Environmental Response, Compensation and Liability Act of 1980 and
its implementing regulations, or any state or local priority list promulgated
pursuant to any analogous state or local law. To Parent’s or Borrower’s
knowledge, no Hazardous Materials generated at or transported from any such
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result in a Material Adverse Effect.

 

(q)       Investment Company. None of the Parent, the Borrower, any other Loan
Party or any other Subsidiary is (i) an “investment company” or a company
“controlled” by an “investment company” within the meaning of the Investment
Company Act of 1940, as amended, or (ii) subject to any other Applicable Law
which purports to regulate or restrict its ability to borrow money or obtain
other extensions of credit or to consummate the transactions contemplated by
this Agreement or to perform its obligations under any Loan Document to which it
is a party.

 

(r)        Margin Stock. None of the Parent, the Borrower, any other Loan Party
or any other Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying “margin stock” within
the meaning of Regulation U of the Board of Governors of the Federal Reserve
System.

 

(s)       Affiliate Transactions. Except as permitted by Section 10.11., none of
the Parent, the Borrower, any other Loan Party or any other Subsidiary is a
party to or bound by any agreement or arrangement with any Affiliate.

 



 

 

 

(t)       Intellectual Property. Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all material registered patents, licenses, franchises, registered
trademarks, trademark rights, service marks, service mark rights, trade names,
trade name rights, trade secrets and copyrights (collectively, “Intellectual
Property”) necessary to the conduct of its businesses as now conducted and as
contemplated by the Loan Documents, without, to the knowledge of the Loan
Parties, conflict in any material respect with any registered patent, license,
franchise, registered trademark, trademark right, service mark, service mark
right, trade secret, trade name, copyright, or other proprietary right of any
other Person. The Parent, the Borrower and each other Subsidiary have taken all
such steps as they deem reasonably necessary to protect their respective rights
under and with respect to such Intellectual Property.

 

(u)       Business. As of the Agreement Date, the Parent, the Borrower, the
other Loan Parties and the other Subsidiaries are engaged in the business of
developing, construction, acquiring, owning and operating hotel properties,
together with other business activities incidental thereto.

 

(v)       Broker’s Fees. No broker’s or finder’s fee, commission or similar
compensation will be payable with respect to the transactions contemplated
hereby. No other similar fees or commissions will be payable by any Loan Party
for any other services rendered to the Parent, the Borrower, any other Loan
Party or any other Subsidiary ancillary to the transactions contemplated hereby.

 

(w)       Accuracy and Completeness of Information. All written information,
reports and data (other than financial projections and other forward looking
statements) furnished to the Administrative Agent or any Lender by, on behalf
of, or at the direction of, the Parent, the Borrower, any other Loan Party or
any other Subsidiary were, at the time the same were so furnished, and when
taken as a whole, complete and correct in all material respects, to the extent
necessary to give the recipient a true and accurate knowledge of the subject
matter, or, in the case of financial statements, present fairly in all material
respects, in accordance with GAAP consistently applied throughout the periods
involved in each case, the financial position of the Persons involved as at the
date thereof and the results of operations for such periods (subject, as to
interim statements, to changes resulting from normal year end audit adjustments
and absence of full footnote disclosure). All financial projections and other
forward looking statements prepared by or on behalf of the Parent, the Borrower,
any other Loan Party or any other Subsidiary that have been or may hereafter be
made available to the Administrative Agent or any Lender were or will be
prepared in good faith based on assumptions believed by the Borrower to be
reasonable at the time such projections or statements are made or delivered but
with it being understood that such projections and statement are not a guarantee
of future performance. As of the Effective Date, no fact is known to any Loan
Party which has had, or may reasonably be expected in the future to have (so far
as any Loan Party can reasonably foresee), a Material Adverse Effect which has
not been set forth in the financial statements referred to in Section 7.1.(k) or
in such information, reports or data or otherwise disclosed in writing to the
Administrative Agent and the Lenders. As of the Effective Date, all of the
information included in the Beneficial Ownership Certification, if applicable,
is true and correct.

 

(x)       REIT Status. The Parent has elected to be treated as a REIT under the
Internal Revenue Code, the Parent is qualified as a REIT and each of its
Subsidiaries that is a corporation is a Qualified REIT Subsidiary or Taxable
REIT Subsidiary, except where a Subsidiary’s failure to so qualify could not
reasonably be expected to have an adverse effect on the Parent’s qualification
as a REIT.

 

(y)       Unencumbered Properties. Each of the Properties included in
calculations of the Unencumbered Property Value satisfies all of the
requirements contained in the definition of “Eligible Property” (except to the
extent such requirements were waived by Requisite Lenders). Each of the Eligible
Properties included in the calculation of Unencumbered Property Value as of the
Effective First Amendment Date are listed on Schedule 7.1.(y).

 

(z)         Anti-Corruption Laws and Sanctions; Anti-Terrorism Laws.

 



 

 

 



 

(i)       None of (A) the Parent, the Borrower, any Subsidiary, any of their
respective directors, officers, or, to the knowledge of the Parent, the Borrower
or such Subsidiary, any of their respective employees or Affiliates, or (B) to
the knowledge of the Parent or the Borrower, any agent or representative of the
Parent, the Borrower or any Subsidiary that will act in any capacity in
connection with or benefit from any Loan or Letter of Credit, (I) is a
Sanctioned Person or currently the subject or target of any Sanctions, (II) is
controlled by or is acting on behalf of a Sanctioned Person, (III) has its
assets located in a Sanctioned Country, (IV) is under administrative, civil or
criminal investigation for an alleged violation of, or received notice from or
made a voluntary disclosure to any governmental entity regarding a possible
violation of, Anti-Corruption Laws, Anti-Money Laundering Laws or Sanctions by a
governmental authority that enforces Sanctions or any Anti-Corruption Laws or
Anti-Money Laundering Laws, or (V) directly or indirectly derives revenues from
investments in, or transactions with, Sanctioned Persons.

 

(ii)       Each of the Parent, the Borrower and their respective Subsidiaries
has implemented and maintains in effect policies and procedures reasonably
designed to promote and achieve compliance by the Parent, the Borrower and their
respective Subsidiaries and their respective directors, officers, employees,
agents and Affiliates with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions.

 

(iii)       Each of the Parent, the Borrower and its Subsidiaries, each
director, officer, and to the knowledge of the Parent and the Borrower,
employee, agent and Affiliate of the Parent, the Borrower and each such
Subsidiary, is in compliance with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions in all material respects.

 

(iv)       No proceeds of any Loan or Letter of Credit have been used, directly
or (to the knowledge of the Borrower) indirectly, by the Borrower, any of its
Subsidiaries or any of its or their respective directors, officers, employees
and agents in violation of Section 8.8.(b).

 

(aa)        Affected Financial Institution. None of the Parent, Borrower or any
of their respective Subsidiaries is an Affected Financial Institution.

 

(bb)        Security Interest. On and after the First Amendment Date and prior
to the Security Release Date, the Pledge Agreement creates, as security for the
Obligations, a valid and enforceable Lien on all of the Collateral in favor of
the Administrative Agent for its benefit and the benefit of the Lender Parties,
superior to and prior to the rights of all third parties (subject to the terms
of the Intercreditor Agreement and except for tax Liens which are Permitted
Liens of the type described in clause (a) of the definition of such term) and
subject to no other Liens (except for tax Liens which are Permitted Liens of the
type described in clauses (a) of the definition of such term and Permitted Liens
under clause (e) and (l) of the definition of thereof).

 

Section 7.2. Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Parent and the Borrower to the
Administrative Agent and the Lenders under this

 



 

 

 

Agreement. All representations and warranties made under this Agreement and the
other Loan Documents shall be deemed to be made at and as of the Agreement Date,
the Effective Date, the date on which any extension of the Termination Date is
effectuated pursuant to Section 2.13. and at and as of the date of the
occurrence of each Credit Event, except to the extent that such representations
and warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date) and except for changes in factual
circumstances not prohibited under the Loan Documents. All such representations
and warranties shall survive the effectiveness of this Agreement, the execution
and delivery of the Loan Documents and the making of the Loans and the issuance
of the Letters of Credit.

 



 

Article VIII. Affirmative Covenants

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner provided for in Section 13.6., the Parent and
the Borrower shall comply with the following covenants:

 

Section 8.1. Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.7., the Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
preserve and maintain its respective existence, rights, franchises, licenses and
privileges in the jurisdiction of its incorporation or formation and qualify and
remain qualified and authorized to do business in each jurisdiction in which the
character of its properties or the nature of its business requires such
qualification and authorization and where the failure to be so authorized and
qualified could reasonably be expected to have a Material Adverse Effect;
provided, however, that nothing in this Section 8.1. will prohibit the Parent or
any other Loan Party or any of their Subsidiaries from engaging in any
transactions permitted under this Agreement, including Section 10.7., and
neither the Parent nor any other Loan Party or any of their Subsidiaries shall
be required to preserve any such right, franchise or existence if the board of
directors of the Parent or the Borrower shall determine that the preservation
thereof is no longer desirable in the conduct of the business of the Parent, the
Borrower and their Subsidiaries taken as a whole and that the loss thereof is
not adverse in any material respect to the Lenders.

 

Section 8.2. Compliance with Applicable Law and Material Contracts.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with (a) all Applicable Laws, including the
obtaining of all Governmental Approvals, the failure with which to comply could
reasonably be expected to have a Material Adverse Effect, and (b) all terms and
conditions of all Material Contracts to which it is a party, the failure with
which to comply could give any other party thereto the right to terminate such
Material Contract.

 

Section 8.3. Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, (a) protect and preserve all of its respective material
properties, including, but not limited to, all Intellectual Property (to the
extent reasonably necessary in connection with operations), and maintain in good
repair, working order and condition all tangible properties, ordinary wear and
tear and insured casualty losses excepted, and (b) make or cause to be made all
repairs, renewals, replacements and additions to such properties necessary or
appropriate in the Borrower’s good faith and reasonable judgment, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times.

 



 

 

 

Section 8.4. Conduct of Business.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary taken as a whole to, carry on the business as described in
Section 7.1.(u) and not enter into any line of business not otherwise engaged in
by such Person as of the Agreement Date.

 

Section 8.5. Insurance.

 

In addition to the requirements of any of the other Loan Documents, the Parent
and the Borrower shall, and shall cause each other Loan Party and each other
Subsidiary to, maintain insurance (on a replacement cost basis) with financially
sound and reputable insurance companies against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by prudent Persons engaged in similar businesses and in similar locations or as
may be required by Applicable Law. At the time financial statements are
furnished pursuant to Section 9.2. and from time to time upon the request of the
Administrative Agent, the Borrower shall deliver to the Administrative Agent a
detailed list, together with copies of all policies of the insurance then in
effect, stating the names of the insurance companies, the amounts and rates of
the insurance, the dates of the expiration thereof and the properties and risks
covered thereby.

 

Section 8.6. Payment of Taxes and Claims.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, pay and discharge before delinquent (a) all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) all lawful claims of materialmen,
mechanics, carriers, warehousemen and landlords for labor, materials, supplies
and rentals which, if unpaid, might become a Lien on any properties of such
Person (other than any such claim that constitutes a Permitted Lien under clause
(a)(y) of the definition of “Permitted Liens” and prior to a Frenchman’s Reef
Property becoming an Unencumbered Property, claims of materialmen, mechanics,
carriers, or warehousemen for labor, materials, supplies incurred in the
ordinary course of business which relate to claims against such Frenchman’s Reef
Property); provided, however, that this Section shall not require the payment or
discharge of any such tax, assessment, charge, levy or claim (i) which is being
contested in good faith by appropriate proceedings which operate to suspend the
collection thereof and for which adequate reserves have been established on the
books of such Person in accordance with GAAP or (ii) to the extent covered by
title insurance.

 

Section 8.7. Inspections.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, permit the representatives or agents of any Lender or
the Administrative Agent, from time to time after reasonable prior notice and in
a manner that does not unreasonably disrupt the normal business operations of
the Parent, the Borrower or such Subsidiary, in each case so long as no Event of
Default shall be in existence, as often as may be reasonably requested, but only
during normal business hours, as the case may be, to: (a) visit and inspect all
properties of the Parent, the Borrower or such Subsidiary to the extent any such
right to visit or inspect is within the control of such Person; provided that
such visit and inspection shall not include the extraction of soil or other
sample testing related to Environmental Law or Hazardous Materials, unless a
Default or Event of Default exists; (b) inspect and make extracts from their
respective books and records, including but not limited to management letters
prepared by independent accountants; and (c) discuss with its officers and
employees, and its independent accountants, its business, properties, condition
(financial or otherwise), results of operations and performance. If requested by
the Administrative Agent, the Parent and the Borrower shall execute an
authorization letter addressed to their accountants authorizing the
Administrative Agent or any Lender to discuss the financial affairs of the

 



 

 

 

Parent, the Borrower, any other Loan Party or any other Subsidiary with their
accountants. The Parent may designate a representative to accompany any Lender
or Administrative Agent in connection with such visits, inspections and
discussion unless a Default or Event of Default exists. The Borrower shall be
obligated to reimburse the Administrative Agent and the Lenders for their
reasonable costs and expenses incurred in connection with the exercise of their
rights under this Section only if such exercise occurs while an Event of Default
exists.



 

Section 8.8. Use of Proceeds; Letters of Credit.

 

(a)       The Borrower will use the proceeds of the Loans only (i) on the
Effective Date, to refinance existing Indebtedness of the Borrower and its
Subsidiaries and to pay fees and expenses relating to this Agreement and such
refinancings and (ii) thereafter for the general working capital and other
general corporate purposes of the Borrower and its Subsidiaries, including
without limitation, to finance acquisitions otherwise not prohibited under this
Agreement, to finance capital expenditures and the repayment of Indebtedness of
the Borrower and its Subsidiaries and for short-term bridge advances and the
payment of fees and expenses related to this Agreement. The Borrower shall only
use Letters of Credit for the same purposes for which it may use the proceeds of
Loans. The Borrower shall not, and shall not permit any other Loan Party or any
other Subsidiary to, use any part of such proceeds to purchase or carry, or to
reduce or retire or refinance any credit incurred to purchase or carry, any
margin stock (within the meaning of Regulation U or Regulation X of the Board of
Governors of the Federal Reserve System) or to extend credit to others for the
purpose of purchasing or carrying any such margin stock.

 

(b)       The Borrower will not request any Loan or Letter of Credit, and the
Borrower shall not use, and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit, directly or to Borrower’s knowledge indirectly,
(i) in furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or Anti-Money Laundering Laws, (ii) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
(iii) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.

 

Section 8.9. Environmental Matters.

 

The Parent and the Borrower shall, and shall cause each other Loan Party and
each other Subsidiary to, comply with all Environmental Laws, the failure with
which to comply could reasonably be expected to have a Material Adverse Effect.
If the Parent, the Borrower, or any other Subsidiary shall (a) receive written
notice that any violation of any Environmental Law may have been committed by
such Person, (b) receive written notice that any administrative or judicial
complaint or order has been filed or is about to be filed against the Parent,
the Borrower or any other Subsidiary alleging violations of any Environmental
Law or requiring any such Person to take any action in connection with the
release of Hazardous Materials or (c) receive any written notice from a
Governmental Authority or private party alleging that any such Person may be
liable or responsible for costs associated with a response to or cleanup of a
release of Hazardous Materials or any damages caused thereby, and the matters
referred to in such notices, individually or in the aggregate, could reasonably
be expected to have a Material Adverse Effect, the Borrower shall provide the
Administrative Agent with a copy of such notice promptly, and in any event
within 10 Business Days, after the receipt thereof. The Parent and the Borrower
shall, and shall cause each other Loan Party and each other Subsidiary to,
promptly take all actions necessary to prevent the imposition of any material
Liens on any of their respective properties arising out of or related to any
Environmental Laws (other than a Lien (i) which is being contested in good faith
by appropriate proceedings which operate to suspend the enforcement thereof and
for which adequate reserves have been established on the books of the Parent,
the Borrower or such Subsidiary, as applicable, in accordance with GAAP, (ii)
which has been bonded-off in a manner

 



 

 

 

reasonably acceptable to the Administrative Agent, (iii) consisting of
restrictions on the use of real property, which restrictions do not materially
detract from the value of such property or impair the intended use thereof in
the business of the Parent, the Borrower and its other Subsidiaries or (iv)
which could not reasonably be expected to have a Material Adverse Effect).
Nothing in this Section shall impose any obligation or liability whatsoever on
the Administrative Agent or any Lender.



 

Section 8.10. Books and Records.

 

The Parent and the Borrower shall, and shall cause each Subsidiary to, maintain
books and records pertaining to its respective business operations in such
detail, form and scope as is consistent with good business practice and in
accordance with GAAP.

 

Section 8.11. Further Assurances.

 

The Parent and the Borrower shall, at their cost and expense and upon request of
the Administrative Agent, execute and deliver or cause to be executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.12. REIT Status.

 

The Parent shall at all times maintain its status as a REIT and election to be
treated as a REIT under the Internal Revenue Code.

 

Section 8.13. Exchange Listing.

 

The Parent shall maintain at least one class of common Equity Interest of the
Parent having trading privileges on the New York Stock Exchange or the American
Stock Exchange or which is subject to price quotations on the over-the-counter
market as reported by the National Association of Securities Dealers Automated
Quotation System.

 

Section 8.14. Additional Guarantors.

 

(a)           Prior to the Investment Grade Rating Date and within 30 days of
any Person becoming a Material Subsidiary or an Accommodation Subsidiary after
the Effective Date, the Borrower shall deliver to the Administrative Agent each
of the following items, each in form and substance satisfactory to the
Administrative Agent: (i) an Accession Agreement executed by such Subsidiary and
(ii) the items with respect to such Subsidiary that would have been delivered
under

 



 

 

 

Sections 6.1.(a)(iv) through (viii), 6.1.(e) and 6.1.(f) if such Subsidiary had
been a Guarantor on the Effective Date; provided, however, promptly (and in any
event within 30 days) upon any Excluded Subsidiary that is a Material Subsidiary
ceasing to be subject to the restriction which prevented it from delivering an
Accession Agreement pursuant to this Section, such Subsidiary shall comply with
the provisions of this Section.

 

(b)           On and at all times after the Investment Grade Rating Date, the
Borrower shall cause any Subsidiary that is not already a Guarantor and to which
any of the following conditions applies to become a Guarantor by delivering to
the Administrative Agent each of the following items, each in form and substance
satisfactory to the Administrative Agent: (i) an Accession Agreement executed by
such Subsidiary and (ii) the items with respect to such Subsidiary that would
have been delivered under Sections 6.1.(a)(iv) through (viii), 6.1.(e) and
6.1.(f) if such Subsidiary had been a Guarantor on the Effective Date: 



 

(i)such Subsidiary Guarantees, or otherwise becomes obligated in respect of, any
Indebtedness of the Parent, the Borrower or any other Subsidiary of the Parent
or the Borrower; or

 

(ii)(A) such Subsidiary owns an Unencumbered Property (including, for the
avoidance of doubt, any Accommodation Subsidiary) and (B) such Subsidiary, or
any other Subsidiary that directly or indirectly owns any Equity Interests in
such Subsidiary, has incurred, acquired or suffered to exist any Indebtedness.

 

(c)       The Borrower may, at its option, cause any Subsidiary that is not
already a Guarantor to become a Guarantor by delivering to the Administrative
Agent (i) an Accession Agreement executed by such Subsidiary and (ii) the items
with respect to such Subsidiary that would have been delivered under
Sections 6.1.(a)(iv) through (viii), 6.1.(e) and 6.1.(f) if such Subsidiary had
been a Guarantor on the Effective Date.

 

Section 8.15. Release of Guarantors.

 

The Borrower may request in writing that the Administrative Agent release, and
upon receipt of such request the Administrative Agent shall release (subject to
the terms of the Guaranty), a Guarantor (other than the Parent) from the
Guaranty so long as: (i) either (A) the Investment Grade Rating Date has
occurred or (B) prior to an Investment Grade Rating Date, such Guarantor has
ceased to be, or simultaneously with its release from the Guaranty will cease to
be, a Material Subsidiary; (ii) such Guarantor is not otherwise required to be a
party to the Guaranty under: (A) prior to the Investment Grade Rating Date,
Section 8.14.(a) or (B) on or after the Investment Grade Rating Date, Section
8.14.(b); (iii) no Default or Event of Default shall then be in existence or
would occur as a result of such release, including without limitation, a Default
or Event of Default resulting from a violation of any of the covenants contained
in Section 10.1.; (iv) the representations and warranties made or deemed made by
the Borrower and each other Loan Party in the Loan Documents to which any of
them is a party, shall be true and correct on and as of the date of such release
with the same force and effect as if made on and as of such date except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and accurate on and as of such earlier date) and except for changes in
factual circumstances not prohibited under the Loan Documents; and (v) the
Administrative Agent shall have received such written request at least 10
Business Days (or such shorter period as may be acceptable to the Administrative
Agent) prior to the requested date of release. Delivery by the Borrower to the
Administrative Agent of any such request shall constitute a representation by
the Borrower that the matters set forth in the preceding sentence (both as of
the date of the giving of such request and as of the date of the effectiveness
of such request) are true and correct with respect to such request. The
Administrative Agent agrees to furnish to the Borrower, at the Borrower’s
request and at the Borrower’s sole cost and expense, any release, termination,
or other agreement or document evidencing the foregoing release as may be
reasonably requested by the Borrower.

 

Section 8.16. Compliance with Anti-Corruption Laws; Beneficial Ownership
Regulation, Anti-Money Laundering Laws and Sanctions.

 

The Parent and the Borrower will (a) maintain in effect and enforce policies and
procedures reasonably designed to promote and achieve compliance by the Parent,
the Borrower, their respective Subsidiaries and their respective directors,
officers, employees and agents with applicable Anti-Corruption Laws, Anti-Money
Laundering Laws and Sanctions, (b) notify the Administrative Agent and each
Lender

 



 

 

 

that previously received a Beneficial Ownership Certification, if any, of any
change in the information provided in the Beneficial Ownership Certification
that would result in a change to the list of beneficial owners identified
therein and (c) promptly upon the reasonable request of the Administrative Agent
or any Lender, provide the Administrative Agent or such Lender, as the case may
be, any information or documentation requested by it for purposes of complying
with the Beneficial Ownership Regulation.



 

Section 8.17. Additional Collateral / Release of Collateral.

 

(a)       If, after the First Amendment Date and prior to the Security Release
Date, the Parent, the Borrower or any of their Subsidiaries acquires any
Collateral, then, within thirty (30) days (or such later date as the
Administrative Agent may agree) following the acquisition thereof, the Borrower
or the applicable Subsidiary shall take such actions as shall be reasonably
required to grant to the Administrative Agent for the benefit of the Lender
Parties a first priority Lien in such Collateral including, (i) if the owner
thereof is not a party to the Pledge Agreement and or the Intercreditor
Agreement, delivering a supplement to the Pledge Agreement and/or the
Intercreditor Agreement duly executed by such Person and a UCC financing
statement with respect to such Person and (ii) taking such actions as may be
required pursuant to the Pledge Agreement including delivery of (x) any
certificates evidencing the Equity Interest of any applicable Issuer, if any,
together with stock powers with respect thereto and (y) any UCC financing
statement amendment as may be necessary with respect to such additional
Collateral.

 

(b)       The Borrower may request in writing that the Administrative Agent
release, and promptly upon receipt of such request the Administrative Agent
shall release, its Lien in the Collateral if (i) the Security Release Date shall
have occurred or (ii) any asset secured by a Lien is sold (or effective
simultaneously with such release, shall be sold) so long as: (A) such sale is
permitted by the terms hereof and, if applicable, the Borrower has complied (or,
upon receipt of the proceeds of such sale) will comply with the terms of Section
2.8; (B) such assets are no longer required to be pledged as Collateral under
the terms hereof; (C) no Default or Event of Default shall then be in existence
or would occur as a result of such release, including without limitation and, to
the extent then applicable, a Default or Event of Default resulting from a
violation of any of the covenants contained in Section 10.1 after the Covenant
Relief Period; and (D) the Administrative Agent shall have received such written
request at least five (5) Business Days (or such shorter period as may be
acceptable to the Administrative Agent in its sole discretion) prior to the
requested date of release. Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.

 

Section 8.18. Article 8 Securities.

 

Notwithstanding any other provision contained in this Agreement or any other
Loan Document, the Parent and the Borrower hereby covenant and agree with the
Administrative Agent and the Lenders that from and after the date of this
Agreement until the earlier of (a) the date this Agreement shall terminate in
accordance with Section 13.10 or (b) the Security Release Date: (i) it will take
no action (nor permit any Subsidiary to take any action) of any nature
whatsoever for any of the Equity Interests in any Issuer to be treated as
“securities” within the meaning of, or governed by, Article 8 of the UCC; (ii)
it will take no action (nor permit any Subsidiary to take any action) of any
nature whatsoever to enter into, acknowledge or agree to a securities control
agreement with respect to the Equity Interests of Issuer; and (iii) it will not
(nor permit any Subsidiary to) consent to or permit the filing of financing
statements with respect to Equity Interests in any Issuer except for financing
statements filed by the Administrative Agent pursuant to the Pledge Agreement
and U.S. Bank National Association pursuant to the Pledge Agreement (as defined
in the Existing Term Loan Agreement).

 



 

 

 

Article IX. Information

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Borrower shall
furnish to the Administrative Agent for distribution to each of the Lenders:

 

Section 9.1. Quarterly Financial Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 45 days after the end of each of the first, second and third fiscal
quarters of the Parent) commencing with the fiscal quarter ending June 30, 2019,
the unaudited consolidated balance sheet of the Parent and its Subsidiaries as
at the end of such period and the related unaudited consolidated statements of
income and cash flows of the Parent and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief accounting officer of the
Parent, in his or her opinion, to present fairly, in accordance with GAAP and in
all material respects, the consolidated financial position of the Parent and its
Subsidiaries as at the date thereof and the results of operations for such
period (subject to normal year-end audit adjustments); provided, however, the
Parent shall not be required to deliver an item required under this Section if
such item is contained in a Form 10-Q filed by the Parent with the Securities
and Exchange Commission (or any Governmental Authority substituted therefore)
and is publicly available to the Administrative Agent and the Lenders.

 

Section 9.2. Year-End Statements.

 

As soon as available and in any event within 5 days after the same is required
to be filed with the Securities and Exchange Commission (but in no event later
than 120 days after the end of each fiscal year of the Parent), the audited
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal year and the related audited consolidated statements of income,
shareholders’ equity and cash flows of the Parent and its Subsidiaries for such
fiscal year, setting forth in comparative form the figures as at the end of and
for the previous fiscal year, all of which shall be (a) certified by the chief
financial officer or chief accounting officer of the Parent, in his or her
opinion, to present fairly, in accordance with GAAP and in all material
respects, the consolidated financial position of the Parent, the Borrower and
its other Subsidiaries as at the date thereof and the results of operations for
such period and (b) accompanied by the report thereon of an Approved Accounting
Firm, whose certificate shall be unqualified and in scope and substance
reasonably satisfactory to the Administrative Agent and who shall have
authorized the Borrower to deliver such financial statements and certification
thereof to the Administrative Agent and the Lenders pursuant to this Agreement;
provided, however, the Parent shall not be required to deliver an item required
under this Section if such item is contained in a Form 10-K filed by the Parent
with the Securities and Exchange Commission (or any Governmental Authority
substituted therefore) and is publicly available to the Administrative Agent and
the Lenders.

 

Section 9.3. Compliance Certificate.

 

At the time financial statements are furnished pursuant to Sections 9.1. and
9.2., and if the Requisite Lenders reasonably believe that an Event of Default
specified in any of Sections 11.1.(a), 11.1.(b), 11.1.(c)(1) resulting from
noncompliance with Section 10.1., and 11.1.(f) or a Default specified in Section
11.1.(g) may occur, then within 10 days of the Administrative Agent’s request
with respect to any other fiscal period, a certificate substantially in the form
of Exhibit K (a “Compliance Certificate”) executed by the chief financial
officer or chief accounting officer of the Parent, among other things,
(a) setting forth in reasonable detail as of the end of such quarterly
accounting period, fiscal year, or other fiscal period, as the case may be, the
calculations required to establish whether the Borrower was in compliance with
the

 



 

 

 

covenants contained in Sections 10.1. and 10.2.; and (b) stating that, to the
best of his or her knowledge, information and belief after due inquiry, no
Default, Event of Default or breach of any covenant under this Agreement exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred, whether it is continuing and the steps being taken by
the Borrower with respect to such event, condition or failure. Together with the
delivery of each Compliance Certificate, the Borrower shall deliver (A) a list
of all Persons that have become a Material Subsidiary or a Significant
Subsidiary since the date of the Compliance Certificate most recently delivered
by the Borrower hereunder and (B) a report of newly acquired Properties,
including each such property’s name, address, number of keys, Net Operating
Income for the period of four consecutive fiscal quarters most recently ending,
the purchase price, and the principal amount of the mortgage debt as of the date
of such Compliance Certificate, if any, since the date of the Compliance
Certificate most recently delivered by the Borrower hereunder. During the
Covenant Relief Period, the Parent and Borrower shall continue to provide the
calculations set forth in the Compliance Certificate (but not certification as
to the compliance therewith). Additionally, concurrently with the Compliance
Certificates required during the Ratio Adjustment Period (or any other period
after the Covenant Relief Period during which certain covenants are annualized),
the Borrower and the Parent shall provide Administrative Agent (for
informational purposes only) its calculation of the financial tests set forth in
Section 10.1 based on a trailing-twelve month calculation. 



 

During the Covenant Relief Period, the Borrower and the Parent shall also
deliver a supplemental compliance certificate within ten (10) days following the
end of each calendar month certifying as to the calculation of and compliance
with the Average Daily Liquidity covenant set forth in Section 10.1.(g).

 

Section 9.4. Other Information.

 

(a)           Management Reports. Promptly upon receipt thereof, copies of all
reports, if any, submitted to the Parent or its Board of Directors by its
independent public accountants, including without limitation, any management
report;

 

(b)           Securities Filings. Within 5 Business Days of the filing thereof,
copies of all registration statements (excluding the exhibits thereto (unless
reasonably requested by the Administrative Agent) and any registration
statements on Form S-8 or its equivalent), reports on Forms 10-K, 10-Q and 8-K
(or their equivalents) and all other periodic reports which the Parent, the
Borrower, any other Loan Party or any other Subsidiary shall file with the
Securities and Exchange Commission (or any Governmental Authority substituted
therefor) or any national securities exchange. The materials described in this
subsection shall be deemed to have been delivered to each Lender if same are
contained in a filing by the Parent with the SEC and is publicly available to
the Administrative Agent and the Lenders, or if same are otherwise available on
Parent’s website without charge;

 

(c)           Shareholder Information. Promptly upon the mailing thereof to the
shareholders of the Parent generally, copies of all financial statements,
reports and proxy statements so mailed. The materials described in this
subsection shall be deemed to have been delivered to each Lender if same are
contained in a filing by the Parent with the Securities and Exchange Commission
(or any Governmental Authority substituted therefor) and is publicly available
to the Administrative Agent and the Lenders, or if same are otherwise available
on Parent’s website;

 

(d)           Partnership Information. To the extent not delivered in connection
with clause (c) above, promptly upon the mailing thereof to the partners of the
Borrower generally, copies of all financial statements, reports and proxy
statements so mailed;

 

(e)           [reserved];

 



 

 

 

(f)            Litigation. To the extent the Parent, the Borrower, any other
Loan Party or any other Subsidiary is aware of the same, prompt notice of the
commencement of any proceeding or investigation by or before any Governmental
Authority and any action or proceeding in any court or other tribunal or before
any arbitrator against or in any other way relating adversely to, or adversely
affecting, such Person or any of its respective properties, assets or businesses
which could reasonably be expected to have a Material Adverse Effect, and prompt
notice of the receipt of notice that any United States income tax returns of the
Parent, the Borrower, any other Loan Party or any other Subsidiary are being
audited;

 

(g)           Change of Management or Financial Condition. Prompt notice of any
change in the senior management of the Parent or the Borrower and any change in
the business, assets, liabilities, financial condition or results of operations
of the Parent, the Borrower, any other Loan Party or any other Subsidiary which
has had, or could reasonably be expected to have, a Material Adverse Effect;

 

(h)           Default. Notice of the occurrence of any of the following promptly
upon a Responsible Officer of the Parent obtaining knowledge thereof: (i) any
Default or Event of Default or, (ii) any event which with the passage of time,
the giving of notice, or otherwise, would permit any party to a Material
Contract to terminate such Material Contract;, (iii) any event which constitutes
or which with the passage of time, the giving of notice, or otherwise, would
constitute a default or event of default by the Parent, the Borrower, any other
Loan Party or any other Subsidiary under the Existing Term Loan Agreement or
(iv) any material amendment to the Existing Term Loan Agreement or the terms of
the Existing Term Loans;

 

(i)            Judgments. Prompt notice of any order, judgment or decree in
excess of $7,500,000 having been entered against the Parent, the Borrower, any
other Loan Party or any other Subsidiary or any of their respective properties
or assets;

 

(j)            Notice of Violation of Law. Prompt notice if the Parent, the
Borrower or any other Subsidiary shall receive any notification from any
Governmental Authority alleging a violation of any Applicable Law or any inquiry
which, in either case, could reasonably be expected to have a Material Adverse
Effect;

 

(k)           Material Contracts. Promptly upon entering into any Material
Contract after the Agreement Date (other than a Material Contract evidencing
Indebtedness), a copy to the Administrative Agent of such Material Contract
unless such Material Contract is otherwise publicly available to the
Administrative Agent in a Form 10-K, 10-Q and/or 8-K (or their equivalents) or
any other periodic report which the Parent, the Borrower, or any other
Subsidiary files with the Securities and Exchange Commission; provided, that the
Borrower shall not be required to deliver to the Administrative Agent a copy of
any Material Contract that contains a confidentiality provision prohibiting such
disclosure; provided further that the Borrower shall use its commercially
reasonable efforts to obtain the other party’s consent to disclose such Material
Contract to the Administrative Agent and the Lenders;

 

(l)            ERISA. If any ERISA Event shall occur that individually, or
together with any other ERISA Event that has occurred, could reasonably be
expected to result in liability to any member of the ERISA Group aggregating in
excess of $10,000,000, a certificate of the chief executive officer or chief
financial officer of the Parent setting forth details as to such occurrence and
the action, if any, which the Parent or applicable member of the ERISA Group is
required or proposes to take;

 

(m)          Material/Significant Subsidiary. Prompt notice of any Person
becoming a Material Subsidiary or a Significant Subsidiary or, after the First
Amendment Date and prior to the Security Release Date, an Issuer;

 



 

 

 

(n)           Material Asset Sales. Prompt notice of the sale, transfer or other
disposition of any assets having an undepreciated book value of at least
$45,000,000 of the Parent, the Borrower, any Subsidiary or any other Loan Party
to any Person other than the Parent, the Borrower, any Subsidiary or any other
Loan Party;

 

(o)           Ownership Share of Subsidiaries and Unconsolidated Affiliates.
Promptly upon the request of the Administrative Agent, evidence of the Parent’s
calculation of the Ownership Share with respect to a Subsidiary or an
Unconsolidated Affiliate, such evidence to be in form and detail satisfactory to
the Administrative Agent;

 

(p)           Projections and Budgets. Within ninety (90) days after the end of
each calendar year ending prior to the Termination Date, a schedule summarizing
the gross operating revenues, gross operating expenses, Net Operating Income,
FF&E Reserves and Adjusted NOI, along with the average daily rate, occupancy
levels and revenue per available room on an individual basis for each
Unencumbered Property;

 

(q)           PATRIOT Act Information. Promptly upon the request thereof, such
other information and documentation required under applicable “know your
customer” rules and regulations, the PATRIOT Act or any applicable Anti-Money
Laundering Laws, in each case as from time to time reasonably requested by the
Administrative Agent or any Lender; and

 

(r)            Other Information. From time to time and promptly upon each
request, such data, certificates, reports, statements, opinions of counsel,
documents or further information regarding any Property or the business, assets,
liabilities, financial condition, results of operations or business prospects of
the Parent, the Borrower, any other Loan Party or any other Subsidiary as the
Administrative Agent or any Lender may reasonably request (subject to
limitations imposed under confidentiality requirements and agreements to which
the Parent, Borrower or a Subsidiary is subject).

 

Section 9.5. Electronic Delivery of Certain Information.

 

(a)       Documents required to be delivered pursuant to the Loan Documents
shall be delivered by electronic communication and delivery, including, the
Internet, e-mail or intranet websites to which the Administrative Agent and each
Lender have access (including a commercial, third-party website or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
the foregoing shall not apply to (i) notices to any Lender (or any Issuing Bank)
pursuant to Article II. and (ii) any Lender that has notified the Administrative
Agent and the Borrower that it cannot or does not want to receive electronic
communications. The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
delivery pursuant to procedures approved by it for all or particular notices or
communications. Documents or notices delivered electronically shall be deemed to
have been delivered twenty-four (24) hours after the date and time on which the
Administrative Agent or the Borrower posts such documents or the documents
become available on a commercial website and the Administrative Agent or
Borrower notifies each Lender of said posting and provides a link thereto
provided if such notice or other communication is not sent or posted during the
normal business hours of the recipient, said posting date and time shall be
deemed to have commenced as of 9:00 a.m. Pacific time on the opening of business
on the next business day for the recipient. The Administrative Agent shall have
no obligation to request the delivery of or to maintain paper copies of the
documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery. Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 



 

 

 

(b)       Documents required to be delivered pursuant to Article II. may be
delivered electronically to a website provided for such purpose by the
Administrative Agent pursuant to the procedures provided to the Borrower by the
Administrative Agent.

 

Section 9.6. Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower. Documents required to be delivered pursuant to the Loan
Documents shall be delivered by or on behalf of the Borrower to the
Administrative Agent and the Lenders (collectively, “Information Materials”)
pursuant to this Article and the Borrower shall designate Information Materials
(a) that are either available to the public or not material with respect to the
Borrower and its Subsidiaries or any of their respective securities for purposes
of United States federal and state securities laws, as “Public Information” and
(b) that are not Public Information as “Private Information”.

 

Section 9.7. USA Patriot Act Notice; Compliance.

 

The Administrative Agent and each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, the Beneficial Ownership
Regulation or any other Anti-Money Laundering Laws, each of them is required to
obtain, verify and record information that identifies each Loan Party, which
information includes the name and address of each Loan Party and other
information that will allow such Lender to identify each Loan Party in
accordance with the PATRIOT Act, the Beneficial Ownership Regulation or such
Anti-Money Laundering Laws.

 

Article X. Negative Covenants

 

For so long as this Agreement is in effect, unless the appropriate Lenders shall
otherwise consent in the manner set forth in Section 13.6., the Parent and the
Borrower shall comply with the following covenants in accordance with their
respective terms:

 

Section 10.1. Financial Covenants.

 

(a)           Maximum Leverage Ratio. The Parent and the Borrower shall not
permit the Leverage Ratio to exceed 60.0% at any time; provided, however, that
(I) notwithstanding the foregoing if the Covenant Relief Period ends pursuant to
clause (ii) of the definition thereof, during the Ratio Adjustment Period, the
Leverage Ratio may exceed 60.0% but shall not exceed 65.0% at any time and (II)
after the Ratio Adjustment Period, the Borrower shall have the option,
exercisable two times, upon written notice from the Borrower to the
Administrative Agent that the Borrower is exercising such option, to elect that
the Leverage Ratio may exceed 60.0% for a period not to exceed two (2) full
fiscal quarters, such period to commence on the date set forth in such notice
(such period, the “Leverage Ratio Surge Period”), so long as (i) the Borrower
has delivered a written notice to the Administrative Agent that the Borrower is
exercising its option under this subsection (a), (ii) the Leverage Ratio does
not exceed 65.0% at any time during the Leverage Ratio Surge Period and (iii) a
Leverage Surge Period was not in effect for the fiscal quarter immediately
preceding the Borrower’s election. The Borrower shall have the option to
exercise both a Leverage Ratio Surge Period and an Unencumbered Leverage Surge
Period in the same notice.

 

(b)           Minimum Fixed Charge Coverage Ratio. The Parent and the Borrower
shall not at any time permit the ratio of (i) Adjusted EBITDA of the Parent and
its Subsidiaries for the period of twelve consecutive fiscal months most
recently ending to (ii) Fixed Charges for such period, to be less than 1.50 to
1.00. Notwithstanding the foregoing, Adjusted EBITDA and Fixed Charges shall be
calculated for any date of determination during any period (A) during the First
Post Covenant Relief Period, by multiplying

 



 

 

 

(x) the Adjusted EBITDA and Fixed Charges for (1) if calculating prior to the
last day of the First Post Covenant Relief Period, the fiscal quarter ended
immediately prior to the commencement of the First Post Covenant Relief Period
or (2) if calculating on the last day of the First Post Covenant Relief Period,
the fiscal quarter period ending on such date by (y) 4 (provided that, solely
with respect to clause (1), if the fiscal quarter ended to be annualized is
March 31, 2021, such fiscal quarter shall be multiplied by 6 in determining
Adjusted EBITDA and Fixed Charges pursuant to this clause (A)), (B) during the
Second Post Covenant Relief Period, by multiplying (x) the Adjusted EBITDA and
Fixed Charges for (1) if calculating prior to the last day of the Second Post
Covenant Relief Period, the two fiscal quarters ending immediately prior to the
commencement of the Second Post Covenant Relief Period or (2) if calculating on
the last day of the Second Post Covenant Relief Period, the fiscal quarter
ending on such date and the immediately preceding fiscal quarter by (y) 2, and
(C) during the Third Post Covenant Relief Period, by multiplying (x) the
Adjusted EBITDA and Fixed Charges for (1) if calculating prior to the last day
of the Third Post Covenant Relief Period, the three fiscal quarters ending
immediately prior to the commencement of the Third Post Covenant Relief Period
or (2) if calculating on the last day of the Third Post Covenant Relief Period,
the fiscal quarter ending on such date and the immediately prior two fiscal
quarters by (y) 4/3.



 

(c)           Secured Indebtedness. The Parent and the Borrower shall not permit
the aggregate amount of Secured Indebtedness of the Parent and its Subsidiaries
determined on a consolidated basis to exceed 45% of Total Asset Value at any
time.

 

(d)          Adjusted Total Asset Value. Prior to the Investment Grade Rating
Date, the Parent and the Borrower shall not permit the amount of Adjusted Total
Asset Value attributable to assets directly owned by the Borrower and the
Guarantors to be less than 90.0% of Adjusted Total Asset Value at any time.

 

(e)           Unencumbered Leverage Ratio. The Parent and the Borrower shall not
permit the Unencumbered Leverage Ratio to exceed 60.0% at any time; provided,
however, that (I) notwithstanding the foregoing if the Covenant Relief Period
ends pursuant to clause (ii) of the definition thereof, during the Ratio
Adjustment Period, the Unencumbered Leverage Ratio may exceed 60.0% but shall
not exceed 65.0% at any time and (II) after the Ratio Adjustment Period, the
Borrower shall have the option, exercisable two times, upon written notice from
the Borrower to the Administrative Agent that the Borrower is exercising such
option, to elect that the Unencumbered Leverage Ratio may exceed 60.0% for a
period not to exceed two (2) full fiscal quarters, such period to commence on
the date set forth in such notice (such period, the “Unencumbered Leverage Ratio
Surge Period”), so long as (i) the Borrower has delivered a written notice to
the Administrative Agent that the Borrower is exercising its option under this
subsection (a), (ii) the Unencumbered Leverage Ratio does not exceed 65.0% at
any time during the Unencumbered Leverage Ratio Surge Period, (iii) the Borrower
completed a Material Acquisition which resulted in such ratio (after giving
effect to such Material Acquisition) exceeding 60% at any time during the fiscal
quarter in which such Material Acquisition took place, and (iv) an Unencumbered
Leverage Surge Period was not in effect for the fiscal quarter immediately
preceding the Borrower’s election. The Borrower shall have the option to
exercise both an Unencumbered Leverage Ratio Surge Period and a Leverage Ratio
Surge Period in the same notice.

 

(f)           Unencumbered Implied Debt Service Coverage Ratio. The Parent and
the Borrower shall not at any time permit the ratio of (i) Adjusted NOI for
Unencumbered Properties for the period of twelve consecutive fiscal months most
recently ending to (ii) Implied Debt Service for the aggregate principal balance
of all Indebtedness (excluding Nonrecourse Indebtedness and Indebtedness to the
extent owing among the Parent and/or any of its Subsidiaries but including
Secured Recourse Indebtedness and, the aggregate principal amount of all Loans
and the aggregate amount of all Letter of Credit Liabilities and the Existing
Term Loans) of the Parent and the Ownership share of all such Indebtedness of
its Subsidiaries for such period, to be less than 1.20 to 1.00.; provided,
however, that, notwithstanding the foregoing, if the Covenant Relief Period ends
pursuant to clause (ii) of the definition thereof, during the Ratio Adjustment

 



 

 

 

Period, the ratio set forth in this Section 10.1.(f) may be less than 1.20 to
1.00 but shall not be less than (x) 1.00 to 1.00 for the first two periods
ending during the Ratio Adjustment Period and (y) 1.10 to 1.00 for the third
period ending during the Ratio Adjustment Period, if applicable. Notwithstanding
the foregoing, Adjusted NOI for Unencumbered Properties shall be calculated for
any date of determination during any period (A) during the First Post Covenant
Relief Period, by multiplying (x) Adjusted NOI for (1) if calculating prior to
the last day of the First Post Covenant Relief Period, the fiscal quarter ended
immediately prior to the commencement of the First Post Covenant Relief Period
or (2) if calculating on the last day of the First Post Covenant Relief Period,
the fiscal quarter period ending on such date by (y) 4 (provided that, solely
with respect to clause (1), if the fiscal quarter ended to be annualized is
March 31, 2021, such fiscal quarter shall be multiplied by 6 in determining
Adjusted NOI pursuant to this clause (A)), (B) during the Second Post Covenant
Relief Period, by multiplying (x) Adjusted NOI for (1) if calculating prior to
the last day of the Second Post Covenant Relief Period, the two fiscal quarters
ending immediately prior to the commencement of the Second Post Covenant Relief
Period or (2) if calculating on the last day of the Second Post Covenant Relief
Period, the fiscal quarter ending on such date and the immediately preceding
fiscal quarter by (y) 2, and (C) during the Third Post Covenant Relief Period,
by multiplying (x) Adjusted NOI for (1) if calculating prior to the last day of
the Third Post Covenant Relief Period, the three fiscal quarters ending
immediately prior to the commencement of the Third Post Covenant Relief Period
or (2) if calculating on the last day of the Third Post Covenant Relief Period,
the fiscal quarter ending on such date and the immediately preceding two fiscal
quarters by (y) 4/3.



 

(g)          Liquidity. At all times during the Covenant Relief Period, the
Borrower and its Subsidiaries shall maintain an Average Daily Liquidity of not
less than $100,000,000.

 

Notwithstanding the foregoing or Section 11.1.(c)(i), (x) after the Security
Release Date, the Parent and the Borrower shall not be required to comply with
the financial covenants contained in Section 10.1.(a), Section 10.1.(b), Section
10.1.(c) or Section 10.1.(d) during any fiscal quarter in which no Loans and no
Letters of Credit Liabilities are outstanding; provided, that the Borrower must
be in compliance with such financial covenants as a condition to the making of a
Loan or the issuance of a Letter of Credit as provided in Section 6.2. and (y)
during the Covenant Relief Period, the Parent shall not be required to comply
with the Financial Covenants described in clauses (a) – (f) and neither the
Leverage Ratio Surge Period nor the Unencumbered Leverage Ratio Surge Period
shall be deemed to be utilized.

 

For the avoidance of doubt, covenant calculations made after the Effective Date
(including with respect to the Compliance Certificate delivered for the fiscal
quarter ending June 30, 2019) shall reflect the terms of this Agreement after
giving effect to the amendment and restatement of the Existing Credit Agreement.

 

Section 10.2. Restricted Payments.

 

Subject to the following sentence, if an Event of Default exists, the Parent
shall not, and shall not permit any of its Subsidiaries to, declare or make any
Restricted Payments except that, subject to the following sentence, (x) the
Borrower may declare and make cash distributions to the Parent and other holders
of partnership interests in the Borrower, and the Parent may declare and make
cash distributions to its shareholders, each, in an aggregate amount not to
exceed the minimum amount necessary for the Parent to remain in compliance with
Section 8.12. and (y) Subsidiaries may pay Restricted Payments to the Parent,
the Borrower or any other Subsidiary. If an Event of Default specified in
Section 11.1.(a), Section 11.1.(f) or Section 11.1.(g) shall exist, or if as a
result of the occurrence of any other Event of Default any of the Obligations
have been accelerated pursuant to Section 11.2.(a), the Parent and the Borrower
shall not, and shall not permit any Subsidiary to, make any Restricted Payments
to any Person except that Subsidiaries may pay Restricted Payments to the
Parent, the Borrower or any other Subsidiary.

 



 

 

 

Section 10.3. Indebtedness.

 

The Parent and the Borrower shall not, and shall not permit any Subsidiary to,
incur, assume, or otherwise become obligated in respect of any Indebtedness
after the Agreement Date if immediately prior to the assumption, incurring or
becoming obligated in respect thereof, or immediately thereafter and after
giving effect thereto, a Default or Event of Default is or would be in
existence, including without limitation, an Event of Default resulting from a
violation of any of the covenants contained in Section 10.1.

 

Section 10.4. Intentionally Omitted.

 

Section 10.5. Investments Generally.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, directly or indirectly, acquire, make or purchase
any Investment, or permit any Investment of such Person to be outstanding on and
after the Agreement Date, other than the following:

 

(a)       Investments in Subsidiaries;

 

(b)       Investments to acquire Equity Interests of a Subsidiary or any other
Person who after giving effect to such acquisition would be a Subsidiary, so
long as in each case immediately prior to such Investment, and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

(c)       Investments in Unconsolidated Affiliates and other Persons that are
not Subsidiaries, Development/Redevelopment Properties, Unimproved Land and
Mortgage Receivables;

 

(d)       Investments in Cash Equivalents;

 

(e)       intercompany Indebtedness among (i) the Parent and the Borrower and
(ii) the Borrower and its Wholly Owned Subsidiaries provided that such
Indebtedness is permitted by the terms of Section 10.3.;

 

(f)       Guarantees incurred by the Borrower or any Guarantor in respect of
Unsecured Indebtedness of the Borrower, the Parent or any other Guarantor that
is otherwise permitted by Section 10.3.;

 

(g)       loans and advances to employees for moving, entertainment, travel and
other similar expenses in the ordinary course of business consistent with past
practices; and

 

(h)       any other Investment as long as immediately prior to making such
Investment, and immediately thereafter and after giving effect thereto, no
Default or Event of Default is or would be in existence.

 

Section 10.6. Negative Pledge.

 

(a)       The Parent and the Borrower shall not, and shall not permit any other
Loan Party or any other Subsidiary to, create, assume, or incur any Lien (other
than Permitted Liens, prior to a Frenchman’s Reef Property becoming an
Unencumbered Property, claims of materialmen, mechanics, carriers, or
warehousemen for labor, materials, supplies incurred in the ordinary course of
business which relate to claims against such Frenchman’s Reef Property and Liens
on assets of an Excluded Subsidiary securing the Indebtedness which causes such
Subsidiary to be an Excluded Subsidiary) upon any of its properties, assets,
income or profits of any character whether now owned or hereafter acquired if
immediately prior to the creation, assumption or incurring of such Lien, or
immediately thereafter, a Default or Event of Default is or would be in
existence. In addition to, and not in limitation of the foregoing, prior to the
Security Release Date, the Parent and the Borrower shall not, and shall not
permit any other Loan Party to, create, assume or incur any Lien in the
Collateral or the Equity Interests of any Issuer whether or not Collateral other
than tax liens which constitute Permitted Liens of the type described in clause
(a) of the definition thereof and Permitted Liens of the type described in
clauses (e) and (l) of the definition thereof.

 



 

 

 

 

(b)           The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
enter into, assume or otherwise be bound by any Negative Pledge except for a
Negative Pledge contained in any agreement (i)(x) evidencing Indebtedness which
the Parent, the Borrower, such other Loan Party or such Subsidiary may create,
incur, assume, or permit or suffer to exist under Section 10.3., (y) which
Indebtedness is secured by a Lien permitted to exist, and (z) which prohibits
the creation of any other Lien on only the property securing such Indebtedness
as of the date such agreement was entered into; (ii) consisting of customary
provisions in leases and other contracts restricting the assignment thereof;
(iii) relating to the sale of a Subsidiary or assets pending such sale, provided
that in any such case the Negative Pledge applies only to the Subsidiary or the
assets that are the subject of such sale; or (iv) that evidences Unsecured
Indebtedness which contains restrictions on encumbering assets that are
substantially similar to, or less restrictive than, those restrictions contained
in the Loan Documents.

 

(c)            The Parent and the Borrower shall not, and shall not permit any
other Loan Party or any other Subsidiary (other than an Excluded Subsidiary) to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary (other
than an Excluded Subsidiary) to: (i) pay dividends or make any other
distribution on any of such Subsidiary’s capital stock or other equity interests
owned by the Borrower or any Subsidiary; (ii) pay any Indebtedness owed to the
Parent, the Borrower or any other Subsidiary; (iii) make loans or advances to
the Parent, the Borrower or any other Subsidiary; or (iv) transfer any of its
property or assets to the Parent, the Borrower or any other Subsidiary, except
for any such encumbrances or restrictions, (A) contained in agreements relating
to the sale of a Subsidiary or assets pending such sale, or relating to
Indebtedness secured by a Lien on assets that the Borrower or such Subsidiary
may create, incur, assume, or permit or suffer to exist under Sections 10.3. and
10.6.(a), provided that in any such case the encumbrances and restrictions apply
only to the Subsidiary or the assets that are the subject of such sale or Lien,
as the case may be, (B) set forth in the organizational documents or other
agreements binding on or applicable to any Excluded Subsidiary or any Subsidiary
that is not a Wholly Owned Subsidiary (but only to the extent such encumbrance
or restriction covers any Equity Interest in such Subsidiary or the property or
assets of such Subsidiary), (C) contained in an agreement that governs an
Investment in an Unconsolidated Affiliate (but only to the extent such
encumbrance or restriction covers any Equity Interest in such Unconsolidated
Affiliate) or (D) in any other agreement (1) evidencing Unsecured Indebtedness
that the Borrower, any other Loan Party or any other Subsidiary may create,
incur, assume or permit or suffer to exist under this Agreement and (2)
containing encumbrances and restrictions imposed in connection with such
Unsecured Indebtedness that are either substantially similar to, or less
restrictive than, such encumbrances and restrictions set forth in the Loan
Documents.

 

Section 10.7. Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to: (i) enter into any transaction of merger or
consolidation; (ii) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (iii) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 



 

 

 

(a)       any of the actions described in the immediately preceding clauses (i)
through (iii) may be taken with respect to any Subsidiary so long as
(x) immediately prior to the taking of such action, and immediately thereafter
and after giving effect thereto, no Default or Event of Default is or would be
in existence, and (y) if such action includes the sale of all Equity Interests
in a Subsidiary that is a Guarantor owned directly or indirectly by the Parent,
such Subsidiary can and will be released from the Guaranty in accordance with
Section 8.15;

 

(b)       the Parent, the Borrower, the other Loan Parties and the other
Subsidiaries may lease and sublease their respective assets, as lessor or
sublessor (as the case may be), in the ordinary course of their business;

 

(c)       a Person may merge with a Loan Party so long as (i) the survivor of
such merger is such Loan Party or becomes a Loan Party at the time of such
merger (provided, that the foregoing shall not be construed to allow the Parent
or the Borrower to merge and not be the surviving party to such merger without
the prior written consent of the Administrative Agent and each Lender in
accordance with Section 13.5.(a)), (ii) immediately prior to such merger, and
immediately thereafter and after giving effect thereto, (x) no Default or Event
of Default is or would be in existence, including, without limitation, a Default
or Event of Default resulting from a breach of Section 10.1. and (y) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party are and
shall be true and correct in all material respects, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
correct in all material respects on and as of such earlier date) and except for
changes in factual circumstances not prohibited under the Loan Documents,
(iii) the Borrower shall have given the Administrative Agent at least 30-days’
prior written notice of such merger, such notice to include a certification as
to the matters described in the immediately preceding clause (ii) (except that
such prior notice shall not be required in the case of the merger of a
Subsidiary that does not own an Unencumbered Property with and into a Loan Party
but the Borrower shall give the Administrative Agent notice of any such merger
promptly following the effectiveness of such merger) and (iv) at the time the
Borrower gives notice pursuant to clause (i) of this subsection, the Borrower
shall have delivered to the Administrative Agent for distribution to each of the
Lenders a Compliance Certificate, calculated on a pro forma basis, evidencing
the continued compliance by the Loan Parties, as applicable, with the terms and
conditions of this Agreement and the other Loan Documents, including without
limitation, the financial covenants contained in Section 10.1., after giving
effect to such consolidation, merger, acquisition, Investment, sale, lease or
other transfer and any prepayment of Loans to be made in connection therewith;
and

 

(d)       the Parent, the Borrower and each other Subsidiary may sell, transfer
or dispose of assets among themselves.

 

Further, no Loan Party nor any Subsidiary, shall enter into any sale-leaseback
transactions or other transaction by which such Person shall remain liable as
lessee (or the economic equivalent thereof) of any real or personal property
that it has sold or leased to another Person.

 

Section 10.8. Fiscal Year.

 

The Parent shall not change its fiscal year from that in effect as of the
Agreement Date.

 



 

 

 

Section 10.9. Modifications of Material Contracts.

 

The Parent and the Borrower shall not enter into, and shall not permit any
Subsidiary or other Loan Party to enter into, any amendment or modification to
any Material Contract which could reasonably be expected to have a Material
Adverse Effect.

 

Section 10.10. Modifications of Organizational Documents.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, amend, supplement, restate or otherwise modify its
certificate or articles of incorporation or formation, by-laws, operating
agreement, declaration of trust, partnership agreement or other applicable
organizational document if such amendment, supplement, restatement or other
modification (a) is materially adverse to the interest of the Administrative
Agent, the Issuing Banks or the Lenders or (b) could reasonably be expected to
have a Material Adverse Effect.

 

Section 10.11. Transactions with Affiliates.

 

The Parent and the Borrower shall not permit to exist or enter into, and shall
not permit any other Loan Party or any other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate (other than the
Parent, the Borrower, any other Loan Party or any Wholly Owned Subsidiary),
except transactions pursuant to the reasonable requirements of the business of
the Parent, the Borrower, such other Loan Party or such other Subsidiary and
upon fair and reasonable terms which are no less favorable to the Parent, the
Borrower, such other Loan Party or such other Subsidiary, as applicable, than
would be obtained in a comparable arm’s length transaction with a Person that is
not an Affiliate.

 

Section 10.12. ERISA Exemptions.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, permit any of its respective assets to become or be
deemed to be “plan assets” within the meaning of ERISA, the Internal Revenue
Code and the respective regulations promulgated thereunder. The Parent and the
Borrower shall not cause or permit to occur, and shall not permit any other
member of the ERISA Group to cause or permit to occur, any ERISA Event if such
ERISA Event could reasonably be expected to have a Material Adverse Effect.

 

Section 10.13. Environmental Matters.

 

The Parent and the Borrower shall not, and shall not permit any other Loan
Party, any other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any Environmental Claim or pose a risk to human health or
the environment which, in the case of any of the foregoing, could reasonably be
expected to have a Material Adverse Effect. Nothing in this Section shall impose
any obligation or liability whatsoever on the Administrative Agent or any
Lender.

 

Section 10.14. Derivatives Contracts.

 

The Parent and the Borrower shall not, and shall not permit any other Loan Party
or any other Subsidiary to, enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent, the Borrower, any such Loan Party or any such Subsidiary in the ordinary
course of business and which establish an effective hedge in respect of
liabilities, commitments or

 



 

 

 

assets held or reasonably anticipated by the Parent, the Borrower, such other
Loan Party or such other Subsidiary.

 

Section 10.15. Restriction Period Covenants.

 

Notwithstanding anything to the contrary set forth herein, prior to the end of
the Restriction Period the Parent and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to:

 

(a)           Make any Restricted Payment other than, so long as no Event of
Default specified in Section 11.1.(a), 11.1.(b), Section 11.1.(f) or Section
11.1.(g) exists and the Obligations have not been accelerated pursuant to
Section 11.2.(a) as a result of the occurrence of any other Event of Default,
the Borrower may declare and make cash distributions to the Parent and other
holders of partnership interests in the Borrower, and the Parent may declare and
make cash distributions to its shareholders, each, in an aggregate amount not to
exceed up to 100% of the taxable income of the Parent.

 

(b)           Directly or indirectly voluntarily prepay any Secured Indebtedness
or the Existing Term Loans (including any Secured Indebtedness secured by Liens
which are subordinate to the Liens securing the Obligations) or any other
Indebtedness which is contractually subordinated to the Obligations other than
(i) repayment of an amount of up to $7,500,000 in connection with the extension
of the Indebtedness secured by the Salt Lake City Marriot and (ii) repayment of
an amount of up to $3,000,000 in connection with the new market tax credit Lien
associated with the Phoenix Kimpton Palomar.

 

(c)           Issue or otherwise incur any Indebtedness other than (i) Secured
Indebtedness which is Nonrecourse Indebtedness in an amount of up to
$150,000,000 so long as the proceeds thereof are applied as required by Section
2.8., (ii) Revolving Loans and Swingline Loans, (iii) Government Assistance
Indebtedness, (iv) refinancing of Indebtedness which was existing prior to the
First Amendment Date so long as, if the amount of the proceeds of such
refinancing exceed the principal amount of the Indebtedness being refinanced,
such excess proceeds are applied as required by Section 2.8. and (v) debt
assumed in connection with Properties acquired pursuant to Section 10.15.(e)(iv)
below in an aggregate amount during the Restriction Period not to exceed
$300,000,000 minus the amount of proceeds from Equity Issuances applied to such
acquisitions described in 10.15.(e)(iv)(“Permitted Assumed Debt”).
Notwithstanding the foregoing, no Person which is a direct or indirect owner of
any Property which is an Unencumbered Property on the First Amendment Date or
which becomes an Unencumbered Property after the First Amendment Date will incur
any Indebtedness (other than (x) with respect to the Loan Parties, Indebtedness
described in clause (ii) above and (y) with respect to the Borrower,
Indebtedness described in clause (iii) above).

 

(d)           (i) Sell, lease, sublease, transfer or otherwise dispose of
(including in connection with a sale-leaseback transaction or a merger or
consolidation), (ii) place any Lien (except, for the avoidance of doubt, with
respect to Salt Lake City Marriot) or Negative Pledge (except for the Negative
Pledge contained in the Existing Term Loan Agreement, as in effect on the date
hereof) on or (iii) take any other action with respect to, any Property (or the
Equity Interests of any direct or indirect owner of such Property) that is an
Unencumbered Property on the First Amendment Date or which becomes an
Unencumbered Property after the First Amendment Date which would cause such
Property to cease to constitute an “Eligible Property” unless, solely with
respect to clause (i) above, the proceeds thereof are applied in accordance with
Section 2.8.

 

(e)           Directly or indirectly make or own any Investment or other
acquisition (including, without limitation, the provision of guarantees of
Indebtedness of others and the acquisition of Properties) other than, so long as
no Default or Event of Default then exists, (i) Investments in Loan Parties,
(ii) management contract buyouts and conversions of leasehold interests into fee
simple ownership which do not exceed

 

 

 

 

 

$25,000,000 in the aggregate during the Restriction Period, (iii) acquisitions
of Unencumbered Properties purchased solely with the proceeds of Equity
Issuances within 30 days (or such longer period as agreed to by the
Administrative Agent) of the receipt thereof so long as Availability is equal to
or greater than $300,000,000 (both before and after giving effect to such
acquisition) and (iv) acquisitions of other Properties purchased solely with the
proceeds of Equity Issuances (within 30 days (or such longer period as agreed to
by the Administrative Agent) of the receipt thereof) and/or Permitted Assumed
Debt so long as, with respect to this clause (iv), (x) Availability is equal to
or greater than $400,000,000 (both before and after giving effect to such
acquisition) and (y) the aggregate consideration (including the principal amount
of all Permitted Assumed Debt) for all such acquisitions consummated with
respect to this clause (iv) does not exceed $300,000,000.

 

(f)            Make any capital expenditures other than (i) capital expenditures
funded out of the aggregate amount of reserves in respect to furniture, fixtures
and equipment required under any Property Management Agreement or Franchise
Agreement applicable to such Properties for such period as reported pursuant to
Section 9.4(p), (ii) capital expenditures necessary for emergency repairs or
other expenditures required for the safety of employees or guests in an
aggregate amount of up to $5,000,000 or such greater amount as approved by the
Administrative Agent, (iii) capital expenditures made with respect to the
Frenchman’s Reef Properties in an aggregate amount of up to $30,000,000 and (iv)
other capital expenditures in an aggregate amount of up to $50,000,000.

 

(g)           Take any other action (or refrain from taking any action) that
would be prohibited by this Agreement during a Default or Event of Default;
provided that, unless a Default or Event of Default has occurred and is
continuing this clause (g) shall not apply to the following (i) payment of
interest (or increased fees) at the Post-Default Rate under Section 2.5(a) and
Section 3.5, (ii) Continuations and Conversions under Section 2.9 and Section
2.10, (iii) the making of Loans and the issuances of Letters of Credit under
Section 6.2(a), (iv) the incurrence of Indebtedness under Section 10.3 (provided
that only the Indebtedness under Section 10.15(c) shall be permitted to be
incurred) and (v) actions under this Section 10.15 that are permitted unless a
Default or Event of Default has occurred and is continuing.

 

Article XI. Default

 

Section 11.1. Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)           Default in Payment of Principal. The Borrower shall fail to pay
when due (whether upon demand, at maturity, by reason of acceleration or
otherwise) the principal of any of the Loans, or any Reimbursement Obligation.

 

(b)          Default in Payment of Interest and Other Obligations. The Borrower
shall fail to pay when due any interest on any of the Loans or any of the other
payment Obligations owing by the Borrower under this Agreement, any other Loan
Document or the Fee Letters or any other Loan Party shall fail to pay when due
any payment Obligation owing by such other Loan Party under any Loan Document to
which it is a party, and such failure shall continue for a period of 3 Business
Days.

 



 

 

 

(c)           Default in Performance.

 

(i)       Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement on its part to be performed or observed and contained in
the last sentence of Section 8.8.(a), Section 8.8.(b), Section 9.4.(h), or
Article X.; or

 

(ii)      Any Loan Party shall fail to perform or observe any term, covenant,
condition or agreement contained in this Agreement or any other Loan Document to
which it is a party and not otherwise mentioned in this Section, and in the case
of this clause (ii) only, such failure shall continue for a period of 30 days
after the earlier of (x) the date upon which a Responsible Officer of the Parent
or the Borrower obtains knowledge of such failure or (y) the date upon which the
Parent or any other Loan Party has received written notice of such failure from
the Administrative Agent.

 

(d)           Misrepresentations. Any written statement, representation or
warranty made or deemed made by or on behalf of any Loan Party under this
Agreement or under any other Loan Document, or any amendment hereto or thereto,
or in any other writing or statement at any time furnished or made or deemed
made by, or on behalf of, any Loan Party to the Administrative Agent, any
Issuing Bank or any Lender, shall at any time prove to have been incorrect or
misleading, in light of the circumstances in which made or deemed made, in any
material respect (or, to the extent qualified by materiality or Material Adverse
Effect, in any respect) when furnished or made or deemed made.

 

(e)           Indebtedness Cross-Default; Derivatives Contracts.

 

(i)       The Borrower, any other Loan Party or any other Subsidiary shall fail
to pay when due and payable, within any applicable grace or cure period, the
principal of, or interest on, any Indebtedness (other than the Loans and
Reimbursement Obligations) having an aggregate outstanding principal amount (or,
in the case of any Derivatives Contract, having, without regard to the effect of
any close-out netting provision, a Derivatives Termination Value), in each case,
individually or in the aggregate with all other Indebtedness as to which such a
failure exists, of $30,000,000 or more (or (x) other than during the Restriction
Period, $60,000,000 and (y) during the Restriction Period, $200,000,000 or more
in the case of Nonrecourse Indebtedness) (all such Indebtedness being “Material
Indebtedness”); or

 

(ii)      (x) The maturity of any Material Indebtedness shall have been
accelerated in accordance with the provisions of any indenture, contract or
instrument evidencing, providing for the creation of or otherwise concerning
such Material Indebtedness or (y) any Material Indebtedness shall have been
required to be prepaid, repurchased, redeemed or defeased prior to the stated
maturity thereof; or

 

(iii)     Any other event shall have occurred and be continuing which would
permit any holder or holders of any Material Indebtedness, any trustee or agent
acting on behalf of such holder or holders or any other Person, to accelerate
the maturity of any such Material Indebtedness or require any such Material
Indebtedness to be prepaid, repurchased, redeemed or defeased prior to its
stated maturity; or

 

(iv)     There occurs an “Event of Default” under and as defined in any
Derivatives Contract as to which the Borrower, any Loan Party or any other
Subsidiary is a “Defaulting Party” (as defined therein), or there occurs an
“Early Termination Date” (as defined therein) in respect of any such Derivatives
Contract as a result of a “Termination Event” (as defined therein) as to which
the Borrower or any of its Subsidiaries is an “Affected Party” (as defined
therein), in each case, if

 



 

 

 

the Derivatives Termination Value payable by the Borrower, any other Loan Party
or any other Subsidiary exceeds $15,000,000 in the aggregate; or

 

(v)      There occurs an “Event of Default” under and as defined in the Existing
Term Loan Agreement.

 

(f)            Voluntary Bankruptcy Proceeding. The Borrower, any other Loan
Party or any Significant Subsidiary shall: (i) commence a voluntary case under
the Bankruptcy Code or other federal bankruptcy laws (as now or hereafter in
effect); (ii) file a petition seeking to take advantage of any other Applicable
Laws, domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up, or composition or adjustment of debts; (iii) consent to, or fail to
contest in a timely and appropriate manner, any petition filed against it in an
involuntary case under such bankruptcy laws or other Applicable Laws or consent
to any proceeding or action described in the immediately following subsection;
(iv) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (v) admit in writing its inability to pay its
debts as they become due; (vi) make a general assignment for the benefit of
creditors; (vii) make a conveyance fraudulent as to creditors under any
Applicable Law; or (viii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

(g)           Involuntary Bankruptcy Proceeding. A case or other proceeding
shall be commenced against any Loan Party or any other Significant Subsidiary in
any court of competent jurisdiction seeking: (i) relief under the Bankruptcy
Code or other federal bankruptcy laws (as now or hereafter in effect) or under
any other Applicable Laws, domestic or foreign, relating to bankruptcy,
insolvency, reorganization, winding-up, or composition or adjustment of debts;
or (ii) the appointment of a trustee, receiver, custodian, liquidator or the
like of such Person, or of all or any substantial part of the assets, domestic
or foreign, of such Person, and such case or proceeding shall continue
undismissed or unstayed for a period of 60 consecutive days, or an order
granting the remedy or other relief requested in such case or proceeding against
such Loan Party or such Significant Subsidiary (including, but not limited to,
an order for relief under such Bankruptcy Code or such other federal bankruptcy
laws) shall be entered.

 

(h)           Revocation of Loan Documents. Any Loan Party shall (or shall
attempt to) disavow, revoke or terminate any Loan Document or the Fee Letters to
which it is a party or shall otherwise challenge or contest in any action, suit
or proceeding in any court or before any Governmental Authority the validity or
enforceability of any Loan Document or the Fee Letters, or any Loan Document or
the Fee Letters shall cease to be in full force and effect (except as a result
of the express terms thereof).

 

(i)            Judgment. A judgment or order for the payment of money or for an
injunction shall be entered against the Borrower, any other Loan Party, or any
other Subsidiary by any court or other tribunal and (i) such judgment or order
shall continue for a period of 30 days without being paid, stayed or dismissed
through appropriate appellate proceedings and (ii) either (A) the amount of such
judgment or order for which insurance has not been acknowledged in writing by
the applicable insurance carrier (or the amount as to which the insurer has
denied liability) exceeds, individually or together with all other such
outstanding judgments or orders entered against any Loan Parties or any other
Subsidiary, $30,000,000 or (B) in the case of an injunction or other
non-monetary judgment, such injunction or judgment or order could reasonably be
expected to have a Material Adverse Effect.

 

(j)            Attachment. A warrant, writ of attachment, execution or similar
process shall be issued against any property of any Loan Party or any other
Subsidiary, which exceeds, individually or together with all other such



 

 

 

warrants, writs, executions and processes, $30,000,000 in amount and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of 30 days; provided, however, that if a bond has
been issued in favor of the claimant or other Person obtaining such warrant,
writ, execution or process, the issuer of such bond shall execute a waiver or
subordination agreement in form and substance satisfactory to the Administrative
Agent pursuant to which the issuer of such bond subordinates its right of
reimbursement, contribution or subrogation to the Obligations and waives or
subordinates any Lien it may have on the assets of any Loan Party.

 

(k)           ERISA.

 

(i)       Any ERISA Event shall have occurred that results or could reasonably
be expected to result in liability to any member of the ERISA Group aggregating
in excess of $30,000,000; or

 

(ii)       The “benefit obligation” of all Plans exceeds the “fair market value
of plan assets” for such Plans by more than $30,000,000, all as determined, and
with such terms defined, in accordance with FASB ASC 715.

 

(l)            Loan Documents. An Event of Default (as defined therein) shall
occur under any of the other Loan Documents.

 

(m)          Change of Control/Change in Management.

 

(i)       Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
is or becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a Person will be deemed to have “beneficial
ownership” of all securities that such Person has the right to acquire, whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of more than 35% of the total voting power of the then
outstanding voting stock of the Parent;

 

(ii)      During any period of 12 consecutive months ending after the Agreement
Date, individuals who at the beginning of any such 12-month period constituted
the Board of Directors of the Parent (together with any new directors whose
election by such Board or whose nomination for election by the shareholders of
the Parent was approved by a vote of a majority of the directors then still in
office who were either directors at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Directors of the Parent then in
office; or

 

(iii)     The Parent or a Wholly Owned Subsidiary of the Parent shall cease to
be the sole general partner of the Borrower or shall cease to have the sole and
exclusive power to exercise all management and control over the Borrower.

 

(n)           Liens in the Collateral. After the First Amendment Date and prior
to the Security Release Date, any Lien purported to be created under any Loan
Document shall cease to be, or shall be asserted by any Borrower or other Loan
Party not to be, a valid and perfected Lien on any Collateral, with the priority
required by the applicable Loan Documents and the Intercreditor Agreement,
except as a result of (i) the sale or other disposition of the applicable
Collateral in a transaction permitted under the Loan Documents, or (ii) the
release of such Lien as a result of the occurrence of the Security Release Date
hereunder.

 

(o)           Intercreditor Agreement. After the First Amendment Date and prior
to the Security Release Date, the Intercreditor Agreement shall cease to be (or
shall be asserted in writing by any Loan Party or any party thereto not to be)
legally valid, binding and enforceable against any party thereto or otherwise
not be effective to create the rights and obligations purported to be created
thereunder.

 



 

 

 

Section 11.2. Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

(a)           Acceleration; Termination of Facilities.

 

(i)       Automatic. Upon the occurrence of an Event of Default specified in
Sections 11.1.(f) or 11.1.(g), (A)(1) the principal of, and all accrued interest
on, the Loans and the Notes at the time outstanding, (2) an amount equal to the
Stated Amount of all Letters of Credit outstanding as of the date of the
occurrence of such Event of Default for deposit into the Letter of Credit
Collateral Account pursuant to Section 11.5. and (3) all of the other
Obligations, including, but not limited to, the other amounts owed to the
Lenders and the Administrative Agent under this Agreement, the Notes or any of
the other Loan Documents shall become immediately and automatically due and
payable without presentment, demand, protest, or other notice of any kind, all
of which are expressly waived by the Borrower on behalf of itself and the other
Loan Parties, and (B) the Commitments, the Swingline Commitment, and the
obligation of the Issuing Banks to issue Letters of Credit hereunder, shall all
immediately and automatically terminate.

 

(ii)      Optional. If any other Event of Default shall exist, the
Administrative Agent may, and at the direction of the Requisite Lenders shall:
(A) declare (1) the principal of, and accrued interest on, the Loans and the
Notes at the time outstanding, (2) an amount equal to the Stated Amount of all
Letters of Credit outstanding as of the date of the occurrence of such Event of
Default for deposit into the Letter of Credit Collateral Account pursuant to
Section 11.5. and (3) all of the other Obligations, including, but not limited
to, the other amounts owed to the Lenders and the Administrative Agent under
this Agreement, the Notes or any of the other Loan Documents to be forthwith due
and payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties,
and (B) terminate the Commitments and the Swingline Commitment and the
obligation of the Issuing Banks to issue Letters of Credit hereunder.

 

(b)           Loan Documents. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)           Applicable Law. The Requisite Lenders may direct the
Administrative Agent to, and the Administrative Agent if so directed shall,
exercise all other rights and remedies it may have under any Applicable Law.

 

(d)           Appointment of Receiver. To the extent permitted by Applicable
Law, the Administrative Agent and the Lenders shall be entitled to the
appointment of a receiver for the assets and properties of the Borrower and its
Subsidiaries (other than Excluded Subsidiaries), without notice of any kind
whatsoever and without regard to the adequacy of any security for the
Obligations or the solvency of any party bound for its payment, to take
possession of all or any portion of the property or the business operations of
the Borrower and its Subsidiaries (other than Excluded Subsidiaries) and to
exercise such power as the court shall confer upon such receiver.

 

(e)           Specified Derivatives Contract Remedies. Notwithstanding any other
provision of this Agreement or other Loan Document, each Specified Derivatives
Provider shall have the right, with prompt notice to the Administrative Agent,
but without the approval or consent of or other action by the Administrative
Agent or the Lenders, and without limitation of other remedies available to such
Specified

 



 

 

 

Derivatives Provider under contract or Applicable Law, to undertake any of the
following: (a) to declare an event of default, termination event or other
similar event under any Specified Derivatives Contract and to create an “Early
Termination Date” (as defined therein) in respect thereof, (b) to determine net
termination amounts in respect of any and all Specified Derivatives Contracts in
accordance with the terms thereof, and to set off amounts among such contracts,
(c) to set off or proceed against deposit account balances, securities account
balances and other property and amounts held by such Specified Derivatives
Provider pursuant to any Derivatives Support Document, including any “Posted
Collateral” (as defined in any credit support annex included in any such
Derivatives Support Document to which such Specified Derivatives Provider may be
a party), and (d) to prosecute any legal action against the Parent, the
Borrower, any other Loan Party or any other Subsidiary to enforce or collect net
amounts owing to such Specified Derivatives Provider pursuant to any Specified
Derivatives Contract.

 

Section 11.3. Remedies Upon Default.

 

Upon the occurrence of a Default specified in Section 11.1.(g), the Commitments,
the Swingline Commitment, and the obligation of the Issuing Banks to issue
Letters of Credit shall immediately and automatically terminate.

 

Section 11.4. Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Issuing Bank or any Lender shall be under
any obligation to marshal any assets in favor of any Loan Party or any other
party or against or in payment of any or all of the Guaranteed Obligations. To
the extent that any Loan Party makes a payment or payments to the Administrative
Agent, any Issuing Bank, or any Lender, or the Administrative Agent, any Issuing
Bank or any Lender enforce their security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause, then to the extent of such recovery, the
Guaranteed Obligations, or part thereof originally intended to be satisfied, and
all Liens, rights and remedies therefor, shall be revived and continued in full
force and effect as if such payment had not been made or such enforcement or
setoff had not occurred.

 

Section 11.5. Allocation of Proceeds.

 

If an Event of Default exists, all payments received by the Administrative Agent
(or any Lender as a result of its exercise of remedies permitted under
Section 13.3. under any of the Loan Documents, in respect of any principal of or
interest on the Guaranteed Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

(a)      to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities, expenses and other amounts, including attorney fees, payable
to the Administrative Agent in its capacity as such, each applicable Issuing
Bank in its capacity as such and the Swingline Lender in its capacity as such,
ratably among the Administrative Agent, the applicable Issuing Banks and
Swingline Lender in proportion to the respective amounts described in this
clause (a) payable to them;

 

(b)      to payment of that portion of the Guaranteed Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders under the Loan Documents, including attorney fees, ratably among
the Lenders in proportion to the respective amounts described in this clause (b)
payable to them;

 



 

 

 

(c)      to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Swingline Loans;

 

(d)      to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid interest on the Loans and Reimbursement Obligations, ratably
among the Lenders and the applicable Issuing Banks in proportion to the
respective amounts described in this clause (d) payable to them;

 

(e)      to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Swingline Loans;

 

(f)       to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, Reimbursement Obligations, other Letter of Credit
Liabilities and payment obligations then owing under Specified Derivatives
Contracts, ratably among the Lenders, the Issuing Banks, as applicable, and the
Specified Derivatives Providers in proportion to the respective amounts
described in this clause (f) payable to them; provided, however, to the extent
that any amounts available for distribution pursuant to this clause are
attributable to the issued but undrawn amount of an outstanding Letter of
Credit, such amounts shall be paid to the Administrative Agent for deposit into
the Letter of Credit Collateral Account; and

 

(g)      the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by
Applicable Law.

 

Notwithstanding the foregoing, Guaranteed Obligations arising under Specified
Derivatives Contracts shall be excluded from the application described above if
the Administrative Agent has not received written notice thereof, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Specified Derivatives Provider, as the case may be; provided,
however, that during a Default or Event of Default trade-by-trade notices shall
be sufficient to satisfy this requirement. Each Specified Derivatives Provider
not a party to this Agreement that has given the notice contemplated by the
preceding sentence shall, by such notice, be deemed to have acknowledged and
accepted the appointment of the Administrative Agent pursuant to the terms of
Article XII. for itself and its Affiliates as if a “Lender” party hereto. Upon
the occurrence of an Event of Default including after any acceleration of the
Obligations, each Specified Derivatives Provider shall provide the
Administrative Agent periodic updates (including updates promptly upon the
Administrative Agent’s request therefore) of the amounts due and owing with
respect to any outstanding Specified Derivatives Contracts.

 

Section 11.6. Letter of Credit Collateral Account.

 

(a)           As collateral security for the prompt payment in full when due of
all Letter of Credit Liabilities and the other Obligations, the Borrower hereby
pledges and grants to the Administrative Agent, for the ratable benefit of the
Administrative Agent, the Issuing Banks and the Lenders as provided herein, a
security interest in all of its right, title and interest in and to the Letter
of Credit Collateral Account and the balances from time to time in the Letter of
Credit Collateral Account (including the investments and reinvestments therein
provided for below). The balances from time to time in the Letter of Credit
Collateral Account shall not constitute payment of any Letter of Credit
Liabilities until applied by the applicable Issuing Bank(s) as provided herein.
Anything in this Agreement to the contrary notwithstanding, funds held in the
Letter of Credit Collateral Account shall be subject to withdrawal only as
provided in this Section.

 

(b)           Amounts on deposit in the Letter of Credit Collateral Account
shall be invested and reinvested by the Administrative Agent in such Cash
Equivalents as the Administrative Agent shall

 



 

 

 

determine in its sole discretion. All such investments and reinvestments shall
be held in the name of and be under the sole dominion and control of the
Administrative Agent for the ratable benefit of the Administrative Agent, the
Issuing Banks and the Revolving Lenders; provided, that all earnings on such
investments will be credited to and retained in the Letter of Credit Collateral
Account. The Administrative Agent shall exercise reasonable care in the custody
and preservation of any funds held in the Letter of Credit Collateral Account
and shall be deemed to have exercised such care if such funds are accorded
treatment substantially equivalent to that which the Administrative Agent
accords other funds deposited with the Administrative Agent, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any funds
held in the Letter of Credit Collateral Account.

 

(c)           If a drawing pursuant to any Letter of Credit occurs on or prior
to the expiration date of such Letter of Credit, the Borrower and the Lenders
authorize the Administrative Agent to use the monies deposited in the Letter of
Credit Collateral Account to reimburse the applicable Issuing Bank for the
payment made by such Issuing Bank to the beneficiary with respect to such
drawing or the payee with respect to such presentment.

 

(d)           If an Event of Default exists, the Administrative Agent may (and,
if instructed by the Requisite Lenders, shall) in its (or their) discretion at
any time and from time to time elect to liquidate any such investments and
reinvestments and apply the proceeds thereof to the Obligations in accordance
with Section 11.5. Notwithstanding the foregoing, the Administrative Agent shall
not be required to liquidate and release any such amounts if such liquidation or
release would result in the amount available in the Letter of Credit Collateral
Account to be less than the Stated Amount of all Extended Letters of Credit that
remain outstanding.

 

(e)           So long as no Default or Event of Default exists, and to the
extent amounts on deposit in or credited to the Letter of Credit Collateral
Account exceed the aggregate amount of the Letter of Credit Liabilities then due
and owing, the Administrative Agent shall, from time to time, at the request of
the Borrower, deliver to the Borrower within 10 Business Days after the
Administrative Agent’s receipt of such request from the Borrower, against
receipt but without any recourse, warranty or representation whatsoever, such
amount of the credit balances in the Letter of Credit Collateral Account as
exceeds the aggregate amount of Letter of Credit Liabilities at such time. Upon
the expiration, termination or cancellation of an Extended Letter of Credit for
which the Lenders reimbursed (or funded participations in) a drawing deemed to
have occurred under the fourth sentence of Section 2.3.(b) for deposit into the
Letter of Credit Collateral Account but in respect of which the Lenders have not
otherwise received payment for the amount so reimbursed or funded, the
Administrative Agent shall promptly remit to the Lenders the amount so
reimbursed or funded for such Extended Letter of Credit that remains in the
Letter of Credit Collateral Account, pro rata in accordance with the respective
unpaid reimbursements or funded participations of the Lenders in respect of such
Extended Letter of Credit, against receipt but without any recourse, warranty or
representation whatsoever. When all of the Obligations shall have been
indefeasibly paid in full and no Letters of Credit remain outstanding, the
Administrative Agent shall deliver to the Borrower, against receipt but without
any recourse, warranty or representation whatsoever, the balances remaining in
the Letter of Credit Collateral Account.

 

(f)            The Borrower shall pay to the Administrative Agent from time to
time such fees as the Administrative Agent normally charges for similar services
in connection with the Administrative Agent’s administration of the Letter of
Credit Collateral Account and investments and reinvestments of funds therein.

 



 

 

 

Section 11.7. Performance by Administrative Agent.

 

If the Borrower or any other Loan Party shall fail to perform any covenant, duty
or agreement contained in any of the Loan Documents, the Administrative Agent
may, after notice to the Borrower, perform or attempt to perform such covenant,
duty or agreement on behalf of the Borrower or such other Loan Party after the
expiration of any cure or grace periods set forth herein. In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid. Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.8. Rights Cumulative.

 

(a)           The rights and remedies of the Administrative Agent, the Issuing
Banks, and the Lenders under this Agreement, each of the other Loan Documents
and the Fee Letters shall be cumulative and not exclusive of any rights or
remedies which any of them may otherwise have under Applicable Law. In
exercising their respective rights and remedies the Administrative Agent, the
Issuing Banks and the Lenders may be selective and no failure or delay by the
Administrative Agent, any Issuing Bank or any of the Lenders in exercising any
right shall operate as a waiver of it, nor shall any single or partial exercise
of any power or right preclude its other or further exercise or the exercise of
any other power or right.

 

(b)           Enforcement by Administrative Agent. Notwithstanding anything to
the contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent in accordance with
Article XI. for the benefit of all the Lenders and the Issuing Banks; provided
that the foregoing shall not prohibit (i) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (ii) any Issuing Bank, the Swingline Lender or any Specified
Derivatives Provider from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an Issuing Bank, Swingline Lender or
Specified Derivatives Provider, as the case may be) hereunder, under the other
Loan Documents or under any Specified Derivatives Contract, as applicable,
(iii) any Lender from exercising setoff rights in accordance with Section 13.3.
(subject to the terms of Section 3.3.), or (iv) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (x) the
Requisite Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Article XI. and (y) in addition to the matters set forth in
clauses (ii), (iii) and (iv) of the preceding proviso and subject to
Section 3.3., any Lender may, with the consent of the Requisite Lenders, enforce
any rights and remedies available to it and as authorized by the Requisite
Lenders.

 

Article XII. The Administrative Agent

 

Section 12.1. Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the

 



 

 

 

terms hereof and thereof, together with such powers as are reasonably incidental
thereto. Not in limitation of the foregoing, each Lender authorizes and directs
the Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders. Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders. Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein. Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The Administrative Agent shall deliver or
otherwise make available to each Lender, promptly upon receipt thereof by the
Administrative Agent, copies of each of the financial statements, certificates,
notices and other documents delivered to the Administrative Agent pursuant to
Article IX. that the Borrower is not otherwise required to deliver directly to
the Lenders. The Administrative Agent will furnish to any Lender, upon the
request of such Lender, a copy (or, where appropriate, an original) of any
document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any other Loan Party or any other
Affiliate of the Borrower, pursuant to this Agreement or any other Loan Document
not already delivered or otherwise made available to such Lender pursuant to the
terms of this Agreement or any such other Loan Document. As to any matters not
expressly provided for by the Loan Documents (including, without limitation,
enforcement or collection of any of the Obligations), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Requisite Lenders
(or all of the Lenders if explicitly required under any other provision of this
Agreement), and such instructions shall be binding upon all Lenders and all
holders of any of the Obligations; provided, however, that, notwithstanding
anything in this Agreement to the contrary, the Administrative Agent shall not
be required to take any action which exposes the Administrative Agent to
personal liability or which is contrary to this Agreement or any other Loan
Document or Applicable Law. Not in limitation of the foregoing, the
Administrative Agent may exercise any right or remedy it or the Lenders may have
under any Loan Document upon the occurrence of a Default or an Event of Default
unless the Requisite Lenders have directed the Administrative Agent otherwise.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting under this Agreement or any of the other
Loan Documents in accordance with the instructions of the Requisite Lenders, or
where applicable, all the Lenders.

 

Section 12.2. Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein as determined by a court of competent jurisdiction in a
final non-appealable judgment. Without limiting the generality of the foregoing,
the Administrative Agent may consult with legal counsel (including its own
counsel or counsel for the Parent, the Borrower or any other Loan Party),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts. Neither the
Administrative Agent nor any of its Related Parties: (a) makes any warranty or
representation to any Lender, any Issuing Bank or any other Person, or shall be
responsible to any Lender, any Issuing Bank or any other Person for

 



 

 

 

any statement, warranty or representation made or deemed made by the Borrower,
any other Loan Party or any other Person in or in connection with this Agreement
or any other Loan Document; (b) shall have any duty to ascertain or to inquire
as to the performance or observance of any of the terms, covenants or conditions
of this Agreement or any other Loan Document or the satisfaction of any
conditions precedent under this Agreement or any Loan Document on the part of
the Borrower or other Persons, or to inspect the property, books or records of
the Borrower or any other Person; (c) shall be responsible to any Lender or any
Issuing Bank for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement or any other Loan Document,
any other instrument or document furnished pursuant thereto or any collateral
covered thereby or the perfection or priority of any Lien in favor of the
Administrative Agent on behalf of the Lenders and the Issuing Banks in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties. The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct in the selection of such agent or
attorney-in-fact as determined by a court of competent jurisdiction in a final
non-appealable judgment. Unless set forth in writing to the contrary, the making
of its initial Loan by a Lender shall constitute a certification by such Lender
to the Administrative Agent and the other Lenders that the conditions precedent
for initial Loans set forth in Sections 6.1. and 6.2. that have not previously
been waived by the Requisite Lenders have been satisfied.

 

Section 12.3. Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.” If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents.
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 12.4. Administrative Agent as Lender.

 

The Lender acting as Administrative Agent shall have the same rights and powers
as a Lender or a Specified Derivatives Provider, as the case may be, under this
Agreement, any other Loan Document, any Specified Derivatives Contract, as the
case may be, as any other Lender or Specified Derivatives Provider and may
exercise the same as though it were not the Administrative Agent; and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated, include the
Lender acting as Administrative Agent in each case in its individual capacity.
Such Lender and its Affiliates may each accept deposits from, maintain deposits
or credit balances for, invest in, lend money to, act as trustee under
indentures of, serve as financial advisor to, and generally engage in any kind
of business with the Borrower, any other Loan Party or any other Affiliate
thereof as if it were any other bank and without any duty to account therefor to
the Issuing Banks, the other Lenders or any Specified Derivatives Providers.
Further, the Administrative Agent and any Affiliate may accept fees and other
consideration from the Borrower for services in connection with this Agreement
or any Specified Derivatives Contract, or otherwise without having to

 



 

 

 

 

account for the same to the Issuing Banks, the other Lenders or any Specified
Derivatives Providers. The Issuing Banks and the Lenders acknowledge that,
pursuant to such activities, the Lender acting as Administrative Agent or its
Affiliates may receive information regarding the Borrower, other Loan Parties,
other Subsidiaries and other Affiliates (including information that may be
subject to confidentiality obligations in favor of such Person) and acknowledge
that the Administrative Agent shall be under no obligation to provide such
information to them.

 

Section 12.5. Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent or approval (a) shall be given in the form of a
written notice to such Lender, (b) shall be accompanied by a description of the
matter or issue as to which such determination, consent or approval is
requested, or shall advise such Lender where information, if any, regarding such
matter or issue may be inspected, or shall otherwise describe the matter or
issue to be resolved and (c) shall include, if reasonably requested by such
Lender and to the extent not previously provided to such Lender, written
materials provided to the Administrative Agent by the Borrower in respect of the
matter or issue to be resolved. With respect to any action requiring the consent
of the Requite Lenders or Requisite Class Lenders (and not all Lenders or all
affected Lenders pursuant to Section 13.6), unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the requested
determination, consent or approval within 10 Business Days (or such lesser or
greater period as may be specifically required under the express terms of the
Loan Documents) of receipt of such communication, such Lender shall be deemed to
have conclusively approved such requested determination, consent or approval.

 

Section 12.6. Lender Credit Decision, Etc.

 

Each of the Lenders and the Issuing Banks expressly acknowledges and agrees that
neither the Administrative Agent nor any of its Related Parties has made any
representations or warranties to such Issuing Bank or such Lender and that no
act by the Administrative Agent hereafter taken, including any review of the
affairs of the Parent, the Borrower, any other Loan Party or any other
Subsidiary or Affiliate, shall be deemed to constitute any such representation
or warranty by the Administrative Agent to any Issuing Bank or any Lender. Each
of the Lenders and the Issuing Banks acknowledges that it has made its own
credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby, independently and without reliance upon the
Administrative Agent, any other Lender or counsel to the Administrative Agent,
or any of their respective Related Parties, and based on the financial
statements of the Parent, the Borrower, the other Loan Parties, the other
Subsidiaries and other Affiliate thereof, and inquiries of such Persons, its
independent due diligence of the business and affairs of the Parent, the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate. Each of the Lenders and the Issuing
Banks also acknowledges that it will, independently and without reliance upon
the Administrative Agent, any other Lender or counsel to the Administrative
Agent or any of their respective Related Parties, and based on such review,
advice, documents and information as it shall deem appropriate at the time,
continue to make its own decisions in taking or not taking action under the Loan
Documents. The Administrative Agent shall not be required to keep itself
informed as to the performance or observance by the Parent, the Borrower or any
other Loan Party of the Loan Documents or any other document referred to or
provided for therein or to inspect the properties or books of, or make any other
investigation of, the Parent, the Borrower, any other Loan Party or any other
Subsidiary. Except for notices, reports and other documents and information
expressly required to be furnished to the Lenders and the Issuing Banks by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender or the any Issuing Bank with any credit or other information concerning
the business, operations, property, financial and other condition or
creditworthiness

 



 

 

 

of the Parent, the Borrower, any other Loan Party or any other Affiliate thereof
which may come into possession of the Administrative Agent or any of its Related
Parties. Each of the Lenders and the Issuing Banks acknowledges that the
Administrative Agent’s legal counsel in connection with the transactions
contemplated by this Agreement is only acting as counsel to the Administrative
Agent and is not acting as counsel to any Lender or any Issuing Bank. 

 

Section 12.7. Indemnification of Administrative Agent.

 

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower and without limiting the obligation of the Borrower
to do so) pro rata in accordance with such Lender’s respective Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, reasonable out-of-pocket
costs and expenses of any kind or nature whatsoever which may at any time be
imposed on, incurred by, or asserted against the Administrative Agent (in its
capacity as Administrative Agent but not as a Lender) in any way relating to or
arising out of the Loan Documents, any transaction contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent under the
Loan Documents (collectively, “Indemnifiable Amounts”); provided, however, that
no Lender shall be liable for any portion of such Indemnifiable Amounts to the
extent resulting from the Administrative Agent’s gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment; provided, however, that no action taken in accordance
with the directions of the Requisite Lenders (or all of the Lenders, if
expressly required hereunder) shall be deemed to constitute gross negligence or
willful misconduct for purposes of this Section. Without limiting the generality
of the foregoing, each Lender agrees to reimburse the Administrative Agent (to
the extent not reimbursed by the Borrower and without limiting the obligation of
the Borrower to do so) promptly upon demand for its Pro Rata Share (determined
as of the time that the applicable reimbursement is sought) of any out-of-pocket
expenses (including the reasonable fees and expenses of the counsel to the
Administrative Agent) incurred by the Administrative Agent in connection with
the preparation, negotiation, execution, administration, or enforcement (whether
through negotiations, legal proceedings, or otherwise) of, or legal advice with
respect to the rights or responsibilities of the parties under, the Loan
Documents, any suit or action brought by the Administrative Agent to enforce the
terms of the Loan Documents and/or collect any Obligations, any “lender
liability” suit or claim brought against the Administrative Agent and/or the
Lenders, and any claim or suit brought against the Administrative Agent and/or
the Lenders arising under any Environmental Laws. Such out-of-pocket expenses
(including counsel fees) shall be advanced by the Lenders on the request of the
Administrative Agent notwithstanding any claim or assertion that the
Administrative Agent is not entitled to indemnification hereunder upon receipt
of an undertaking by the Administrative Agent that the Administrative Agent will
reimburse the Lenders if it is actually and finally determined by a court of
competent jurisdiction that the Administrative Agent is not so entitled to
indemnification. The agreements in this Section shall survive the payment of the
Loans and all other amounts payable hereunder or under the other Loan Documents
and the termination of this Agreement. If the Borrower shall reimburse the
Administrative Agent for any Indemnifiable Amount following payment by any
Lender to the Administrative Agent in respect of such Indemnifiable Amount
pursuant to this Section, the Administrative Agent shall share such
reimbursement on a ratable basis with each Lender making any such payment.

 

Section 12.8. Successor Administrative Agent.

 

(a)       The Administrative Agent may (i) resign at any time as Administrative
Agent under the Loan Documents by giving written notice thereof to the Lenders
and the Borrower or (ii) be removed as Administrative Agent under the Loan
Documents for gross negligence or willful misconduct, as determined by a court
of competent jurisdiction in a final, non-appealable judgment, upon 30 days’
prior written notice by all Lenders (other than the Lender then acting as
Administrative Agent). Upon any such resignation or

 



 

 

 

removal, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent which appointment shall, provided no Default or Event of
Default exists, be subject to the Borrower’s approval, which approval shall not
be unreasonably withheld or delayed (except that the Borrower shall, in all
events, be deemed to have approved each Lender and any of its Affiliates as a
successor Administrative Agent). If no successor Administrative Agent shall have
been so appointed in accordance with the immediately preceding sentence, and
shall have accepted such appointment, within 30 days after the resigning
Administrative Agent’s giving of notice of resignation or the giving of notice
of removal of the Administrative Agent, then the current Administrative Agent
may, on behalf of the Lenders and the Issuing Banks, appoint a successor
Administrative Agent, which shall be a Lender, if any Lender shall be willing to
serve, or otherwise shall be a financial institution having total combined
assets of at least $50,000,000,000 and an Eligible Assignee or another Person
acceptable to the Requisite Lenders.

 

(b)       The Administrative Agent may be removed as Administrative Agent under
the Loan Documents, with or without cause, upon 15 days’ prior written notice
from the Borrower to the Administrative Agent and all the Lenders; provided that
upon such removal Bank of America, N.A. is appointed as successor Administrative
Agent (in such capacity, “Successor Agent”) and accepts such appointment
thereof. Wells Fargo, as the retiring Administrative Agent, shall, at the sole
cost and expense of the Borrower, take such actions and furnish such
information, documents, instruments and agreements as are customary in its
business practices and may be reasonably requested from time to time by
Successor Agent in order to facilitate and complete the transfer of the
administrative agency function to the Successor Agent.

 

(c)       If the Administrative Agent shall notify the Borrower and the Lenders
that no Lender has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (1) the
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender and each applicable
Issuing Bank directly, until such time as a successor Administrative Agent has
been appointed as provided for above in this Section; provided, further that
such Lenders and such Issuing Bank so acting directly shall be and be deemed to
be protected by all indemnities and other provisions herein for the benefit and
protection of the Administrative Agent as if each such Lender or such Issuing
Bank were itself the Administrative Agent. Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent pursuant to the terms of clause (a) or (b) above, such successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the current Administrative Agent, and
the current Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. Any resignation by an Administrative Agent
shall also constitute the resignation as an Issuing Bank and as the Swingline
Lender by the Lender then acting as Administrative Agent (the “Resigning
Lender”). Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder (i) the Resigning Lender shall be discharged from all duties and
obligations of an Issuing Bank and the Swingline Lender hereunder and under the
other Loan Documents and (ii) any successor Issuing Bank shall issue letters of
credit in substitution for all Letters of Credit issued by the Resigning Lender
as an Issuing Bank outstanding at the time of such succession (which letters of
credit issued in substitutions shall be deemed to be Letters of Credit issued
hereunder) or make other arrangements satisfactory to the Resigning Lender to
effectively assume the obligations of the Resigning Lender with respect to such
Letters of Credit. After any Administrative Agent’s resignation or removal
hereunder as Administrative Agent pursuant to the terms of clause (a) or (b)
above, the provisions of this Article XII. shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under the Loan Documents. Notwithstanding anything
contained herein to the contrary, the Administrative Agent may assign its rights
and duties under the Loan Documents to any of its Affiliates by giving the
Borrower and each Lender prior written notice.

 



 

 

 

Section 12.9. Titled Agents.

 

Each of the Lead Arrangers, the Syndication Agents and the Documentation Agent
(each a “Titled Agent”) in each such respective capacity, assumes no
responsibility or obligation hereunder, including, without limitation, for
servicing, enforcement or collection of any of the Loans, nor any duties as an
agent hereunder for the Lenders. The titles given to the Titled Agents are
solely honorific and imply no fiduciary responsibility on the part of the Titled
Agents to the Administrative Agent, any Issuing Bank, any Lender, the Parent,
the Borrower or any other Loan Party and the use of such titles does not impose
on the Titled Agents any duties or obligations greater than those of any other
Lender or entitle the Titled Agents to any rights other than those to which any
other Lender is entitled.

 

Section 12.10. Collateral Matters.

 

In relation to any Liens in the Collateral to secure the Obligations granted on
the First Amendment Date:

 

(a)        Each Lender Party (including, by accepting the benefits thereof, each
Specified Derivatives Provider) hereby authorizes the Administrative Agent,
without the necessity of any notice to or further consent from any Lender Party,
from time to time prior to an Event of Default, to take any action with respect
to any Collateral or Loan Documents which may be necessary to perfect and
maintain perfected the Liens upon the Collateral granted pursuant to any of the
Loan Documents.

 

(b)        The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) upon termination of the Commitments
and indefeasible payment and satisfaction in full of all of the Obligations;
(ii) upon the Security Release Date or as otherwise expressly permitted by the
terms of the applicable Loan Document; or (iii) if approved, authorized or
ratified in writing by the Lenders required to so approve in accordance with the
terms of this Agreement. Upon request by the Administrative Agent at any time,
the Lenders will confirm in writing the Administrative Agent’s authority to
release particular types or items of Collateral pursuant to this Section.

 

(c)        Notwithstanding anything set forth herein (including Section
8.17(b)), (i) the Administrative Agent shall not be required to execute any such
document on terms which, in the Administrative Agent’s opinion, would expose the
Administrative Agent to liability or create any obligation or entail any
consequence other than the release of such Liens without recourse or warranty
and (ii) any release of the Collateral (or any portion thereof) shall not in any
manner discharge, affect or impair the Obligations or any Liens upon (or
obligations of the Borrower or any other Loan Party in respect of) all interests
retained by the Borrower or any other Loan Party, including (without limitation)
the proceeds of such sale or transfer, all of which shall continue to constitute
part of the Collateral to the extent provided in the Pledge Agreement. In the
event of any sale or transfer of Collateral, or any foreclosure with respect to
any of the Collateral, the Administrative Agent shall be authorized to deduct
all of the expenses reasonably incurred by the Administrative Agent from the
proceeds of any such sale, transfer or foreclosure.

 

(d)        The Administrative Agent shall have no obligation whatsoever to the
Lender Parties or to any other Person to assure that the Collateral exists or is
owned by the Borrower or any other Loan Party or is cared for, protected or
insured or that the Liens granted to the Administrative Agent pursuant to any of
the Loan Documents have been properly or sufficiently or lawfully created,
perfected, protected or enforced or are entitled to any particular priority, or
to exercise or to continue exercising at all or in any manner or under any duty
of care, disclosure or fidelity any of the rights, authorities and powers
granted or available to the Administrative Agent in this Section or in any of
the Loan Documents, it being understood and agreed that in respect of the
Collateral, or any act, omission or event related thereto, the Administrative

 



 

 

 

Agent may act in any manner it may deem appropriate, in its sole discretion but
subject to the terms and conditions of the Loan Documents, and that the
Administrative Agent shall have no duty or liability whatsoever to the Lender
Parties, except to the extent resulting from its gross negligence or willful
misconduct as determined by a court of competent jurisdiction in a final,
non-appealable judgment.

 





Section 12.11. Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.

 

In the case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Loan Party, Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether Administrative Agent shall
have made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:

 

(i)        to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

 

(ii)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its respective agents and counsel and
all other amounts due Administrative Agent under this Agreement allowed in such
judicial proceeding; and

 

(iii)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
this Agreement. To the extent that the payment of any such compensation,
expenses, disbursements and advances of Administrative Agent, its agent and
counsel, and any other amounts due Administrative Agent under this Agreement out
of the estate in any such proceeding, shall be denied for any reason, payment of
the same shall be secured by a Lien on, and shall be paid out of, any and all
distributions, dividends, money securities and other properties that the Lenders
may be entitled to receive in such proceeding whether in liquidation or under
any plan of reorganization or arrangement or otherwise.

 

Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.



 

 

 

 



Article XIII. Miscellaneous

 

Section 13.1. Notices.

 

Unless otherwise provided herein (including without limitation as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower and/or the Parent:

 

DiamondRock Hospitality Limited Partnership

2 Bethesda Metro Center, Suite 1400

Bethesda, Maryland 20814

Attn: Chief Financial Officer and General Counsel

Telephone:        240-744-1190

Telecopy:          240-744-1199  

 

with a copy to:

 

Willkie Farr & Gallagher LLP

787 Seventh Ave.

New York, New York 10019

Attn: David Drewes

Telephone:        212-728-8653

Telecopy:         212-728-9653

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, National Association

Minneapolis Loan Center

600 South 4th Street, 9th Floor

Minneapolis, Minnesota 55415

Attn: Marsha Rouch

Telecopier:        866-968-5589

Telephone:        612-667-1098

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street, NW, #550

Washington, D.C. 20006

Attention:  Mark F. Monahan

Telecopier:        202-429-2589

Telephone:        202-303-3017

 

with a copy to:

 

Wells Fargo Bank, National Association

301 S. College Street, 4th Floor

Charlotte, NC 28202

MAC D1053-04N

 



 

 

 

Attention: Lisa Rossin

Telecopier:        704-715-1468

Telephone:        704-715-4858

 

If to an Issuing Bank:

 

To the address(es) of such Issuing Bank set forth on Schedule 13.1. hereto.

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in the applicable
Administrative Questionnaire.

 

or, as to each party at such other address as shall be designated by such party
in a written notice to the other parties delivered in compliance with this
Section; provided, a Lender or an Issuing Bank shall only be required to give
notice of any such other address to the Administrative Agent and the Borrower.
All such notices and other communications shall be effective (i) if mailed or
sent by overnight courier, upon the first to occur of receipt or the expiration
of 3 days after the deposit in the United States Postal Service mail, postage
prepaid and addressed to the address of the Parent or the Borrower or the
Administrative Agent, the Issuing Banks and Lenders at the addresses specified;
(ii) if telecopied, when transmitted; (iii) if hand delivered, when delivered;
or (iv) if delivered in accordance with Section 9.5. to the extent applicable;
provided, however, that, in the case of the immediately preceding clauses (i),
(ii) and (iii), non-receipt of any communication as of the result of any change
of address of which the sending party was not notified or as the result of a
refusal to accept delivery shall be deemed receipt of such communication.
Notwithstanding the immediately preceding sentence, all notices or
communications to the Administrative Agent, any Issuing Bank or any Lender under
Article II. shall be effective only when actually received. None of the
Administrative Agent, any Issuing Bank or any Lender shall incur any liability
to any Loan Party (nor shall the Administrative Agent incur any liability to the
Issuing Banks or the Lenders) for acting upon any telephonic notice referred to
in this Agreement which the Administrative Agent, such Issuing Bank or such
Lender, as the case may be, believes in good faith to have been given by a
Person authorized to deliver such notice or for otherwise acting in good faith
hereunder. Failure of a Person designated to get a copy of a notice to receive
such copy shall not affect the validity of notice properly given to another
Person.

 

Section 13.2. Expenses.

 

The Borrower agrees (a) to pay or reimburse the Administrative Agent for all of
its reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of, and any amendment, supplement or
modification to, any of the Loan Documents (including due diligence expenses and
reasonable travel expenses related to closing), and the consummation of the
transactions contemplated hereby and thereby, including the reasonable and
documented fees and disbursements of counsel to the Administrative Agent and all
costs and expenses of the Administrative Agent in connection with the use of
IntraLinks, SyndTrak or other similar information transmission systems in
connection with the Loan Documents and any costs and expenses relating to the
management of the Collateral, (b) to pay or reimburse the Administrative Agent,
the Issuing Banks and the Lenders for all their reasonable costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letters, including the reasonable and documented
fees and disbursements of their respective counsel (including the allocated fees
and expenses of in-house counsel) and any payments in indemnification or
otherwise payable by the Lenders to the Administrative Agent pursuant to the
Loan Documents, including but not limited to, the foreclosure upon, or seizure
of, any Collateral or exercise of any other rights of a secured party, (c) to
pay, and indemnify and hold harmless the Administrative Agent, the Issuing Banks
and the Lenders from, any and all recording and filing fees and any and all
liabilities with

 



 

 

 

respect to, or resulting from any failure to pay or delay in paying,
documentary, stamp, excise and other similar taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of any
of the Loan Documents, or consummation of any amendment, supplement or
modification of, or any waiver or consent under or in respect of, any Loan
Document and (d) to the extent not already covered by any of the preceding
subsections, to pay or reimburse the documented fees and disbursements of
counsel to the Administrative Agent, any Issuing Bank and any Lender incurred in
connection with the representation of the Administrative Agent, such Issuing
Bank or such Lender in any matter relating to or arising out of any bankruptcy
or other proceeding of the type described in Sections 11.1.(f) or 11.1.(g),
including, without limitation (i) any motion for relief from any stay or similar
order, (ii) the negotiation, preparation, execution and delivery of any document
relating to the Obligations and (iii) the negotiation and preparation of any
debtor-in-possession financing or any plan of reorganization of the Borrower or
any other Loan Party, whether proposed by the Borrower, such Loan Party, the
Lenders or any other Person, and whether such fees and expenses are incurred
prior to, during or after the commencement of such proceeding or the
confirmation or conclusion of any such proceeding. If the Borrower shall fail to
pay any amounts required to be paid by it pursuant to this Section, the
Administrative Agent and/or the Lenders may pay such amounts on behalf of the
Borrower and such amounts shall be deemed to be Obligations owing hereunder.

 

Section 13.3. Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Borrower hereby authorizes the Administrative Agent, each Issuing Bank, each
Lender, each Affiliate of the Administrative Agent, any Issuing Bank or any
Lender, and each Participant (but not Affiliates of a Participant), at any time
or from time to time, to the fullest extent permitted by Applicable Law, while
an Event of Default exists, without notice to the Borrower or to any other
Person, any such notice being hereby expressly waived, but in the case of an
Issuing Bank, a Lender, an Affiliate of an Issuing Bank or a Lender, or a
Participant, subject to receipt of the prior written consent of the Requisite
Lenders exercised in their sole discretion, to set off and to appropriate and to
apply any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured)
and any other indebtedness at any time held or owing by the Administrative
Agent, such Issuing Bank, such Lender, any Affiliate of the Administrative
Agent, such Issuing Bank or such Lender, or such Participant, to or for the
credit or the account of the Borrower against and on account of any of the
Obligations, irrespective of whether or not any or all of the Loans and all
other Obligations have been declared to be, or have otherwise become, due and
payable as permitted by Section 11.2., and although such Obligations shall be
contingent or unmatured. Notwithstanding anything to the contrary in this
Section, if any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 3.9.
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Banks and the Lenders and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. Each Lender and the Issuing Banks agree to make
reasonable efforts to notify the Borrower promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.

 

Section 13.4. Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)       EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN
OR AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND
FACT AND WOULD RESULT IN

 



 

 

 

DELAY AND EXPENSE TO THE PARTIES. ACCORDINGLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, EACH OF THE LENDERS, THE ADMINISTRATIVE AGENT, THE ISSUING
BANKS, THE PARENT AND THE BORROWER HEREBY WAIVES ITS RIGHT TO A TRIAL BY JURY IN
ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH
AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO ARISING OUT OF THIS
AGREEMENT, THE NOTES, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR BY REASON OF
ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE
PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE
LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.

 

(b)       EACH OF THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE COURT LOCATED IN THE BOROUGH OF
MANHATTAN OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT, THE BORROWER, THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY OF THE LENDERS, ARISING OUT OF
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE FEE LETTERS OR IN CONNECTION WITH
OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR
AMONG THE PARENT, THE BORROWER, THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR
ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY OF THE LOAN DOCUMENTS.
THE PARENT, THE BORROWER, EACH ISSUING BANK AND EACH OF THE LENDERS EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED IN SUCH COURTS. EACH PARTY FURTHER WAIVES ANY OBJECTION THAT IT MAY
NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND
EACH AGREES NOT TO PLEAD OR CLAIM THE SAME. THE CHOICE OF FORUM SET FORTH IN
THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE
ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER REGARDING THE ENFORCEMENT
BY THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)       THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY WITH
THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES
THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOANS AND ALL OTHER AMOUNTS
PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS, THE TERMINATION OR
EXPIRATION OF ALL LETTERS OF CREDIT AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.5. Successors and Assigns.

 

(a)       Successors and Assigns Generally. The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Parent or the Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of the immediately following subsection (b), (ii) by way of
participation in accordance with the provisions of the immediately following
subsection (d) or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of the immediately following

 



 

 

 

subsection (e) (and, subject to the last sentence of the immediately following
subsection (b), any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in the immediately following subsection (d) and, to the extent
expressly contemplated hereby, the Related Parties of the Administrative Agent
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)       Assignments by Lenders. Any Lender may at any time assign to one or
more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans at
the time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)       Minimum Amounts.

 

(A)       in the case of an assignment of the entire remaining amount of an
assigning Revolving Lender’s Revolving Commitment and the Revolving Loans at the
time owing to it, or, if applicable, in the case of an assignment of the entire
remaining amount of an assigning Term Loan Lender’s Term Loans, or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and

 

(B)       in any case not described in the immediately preceding subsection (A),
the aggregate amount of a specific Class of Commitments (which for this purpose
includes Loans outstanding thereunder) or, if the applicable Class of Commitment
is not then in effect, the principal outstanding balance of the applicable Class
of Loans of the assigning Lender subject to each such assignment (in each case,
determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Assumption, as of the Trade Date) shall not be
less than $5,000,000 in the case of any assignment of a Commitment or Loans,
unless each of the Administrative Agent and, so long as no Default or Event of
Default shall exist, the Borrower otherwise consents (each such consent not to
be unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the amount of the Commitments of a specific Class
held by such assigning Lender or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loans of such Class of such
assigning Lender, as applicable, would be less than $5,000,000, then such
assigning Lender shall assign the entire amount of its Commitment and the Loans
of such Class at the time owing to it.

 

(ii)       Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Classes
of Commitments or Loans on a non-pro rata basis.

 

(iii)       Required Consents. No consent shall be required for any assignment
except to the extent required by clause (i)(B) of this subsection (b) and, in
addition:

 

(A)       the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) a Default or Event of Default
shall exist at the time of such assignment or (y) such assignment is to a Lender
of the same Class of Commitments or Loans, to an Affiliate of such Lender or an
Approved Fund in respect of

 



 

 

 

such Lender; provided that the Borrower shall be deemed to have consented to any
such assignment unless it shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof;

 

(B)       the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (x) a Commitment if such assignment is to a Person that is not already a
Lender of the same Class of Commitments, an Affiliate of such a Lender or an
Approved Fund in respect of such a Lender with respect to such Lender or (y) any
Term Loan or, if the Revolving Commitments have been terminated, any Revolving
Loan to a Person who is not a Lender, an Affiliate of a Lender or an Approved
Fund; and

 

(C) the consent of the Issuing Banks and the Swingline Lender (such consent not
to be unreasonably withheld or delayed), as applicable, shall be required for
any assignment in respect of a Revolving Commitment; provided, however, that no
such consent is required if such assignment is to a Person that is already a
Revolving Lender with a Revolving Commitment, an Affiliate of such Revolving
Lender or an Approved Fund with respect to such Revolving Lender.

 

(iv)       Assignment and Assumption; Notes. The parties to each assignment
shall execute and deliver to the Administrative Agent an Assignment and
Assumption, together with a processing and recordation fee of $4,500 for each
assignment (which fee the Administrative Agent may, in its sole discretion,
elect to waive), and the assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire. If requested by the
transferor Lender or the assignee, upon the consummation of any assignment, the
transferor Lender, the Administrative Agent and the Borrower shall make
appropriate arrangements so that new Notes are issued to the assignee and such
transferor Lender, as appropriate.

 

(v)       No Assignment to Certain Person. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or to any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

 

(vi)       No Assignment to Natural Persons. No such assignment shall be made to
a natural person.

 

(vii)       Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Banks, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage and such that all Term Loans are held by the Term Loan Lenders pro
rata as if there had been no Defaulting Lenders that are Term Loan Lenders.
Notwithstanding the foregoing, in the event that any

 



 

 

 

assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under Applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to the immediately following subsection (c), from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 5.4., 13.2. and 13.9. and the other
provisions of this Agreement and the other Loan Documents as provided in
Section 13.10. with respect to facts and circumstances occurring prior to the
effective date of such assignment; provided, that except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender having been a Defaulting Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with the
immediately following subsection (d).

 

(c)       Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at the Principal Office a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)       Participations. Any Lender may at any time, without the consent of, or
notice to, the Parent, the Borrower or the Administrative Agent, sell
participations to any Person (other than a natural person or the Borrower or any
of their respective Affiliates or Subsidiaries) (each, a “Participant”) in all
or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Parent, the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to (w) increase
such Lender’s Commitment, (x) extend the date fixed for the payment of principal
on the Loans or portions thereof owing to such Lender, (y) reduce the rate at
which interest is payable thereon or (z) release any Guarantor from its
Obligations under the Guaranty except as contemplated by Section 8.13.(b), in
each case, as applicable to that portion of such Lender’s rights and/or
obligations that are subject to the participation. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10., 5.1., 5.4.
(subject to the requirements and limitations therein, including the requirements
under Section 3.10.(g) (it being understood that the documentation required
under

 



 

 

 

Section 3.10.(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Section 5.8. as if it were an assignee
under subsection (b) of this Section; and (B) shall not be entitled to receive
any greater payment under Sections 5.1. or 3.10., with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Regulatory Change that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 5.8. with respect to any
Participant. To the extent permitted by Applicable Law, each Participant also
shall be entitled to the benefits of Section 13.3. as though it were a Lender,
provided such Participant agrees to be subject to Section 3.3. as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)       Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

(f)       No Registration. Each Lender agrees that, without the prior written
consent of the Borrower and the Administrative Agent, it will not make any
assignment hereunder in any manner or under any circumstances that would require
registration or qualification of, or filings in respect of, any Loan or Note
under the Securities Act or any other securities laws of the United States of
America or of any other jurisdiction.

 

Section 13.6. Amendments and Waivers.

 

(a)       Generally. Except as otherwise expressly provided in this Agreement,
(i) any consent or approval required or permitted by this Agreement or in any
other Loan Document to be given by the Lenders may be given, (ii) any term of
this Agreement or of any other Loan Document may be amended, (iii) the
performance or observance by the Parent, the Borrower, any other Loan Party or
any other Subsidiary of any terms of this Agreement or such other Loan Document
may be waived, and (iv) the continuance of any Default or Event of Default may
be waived (either generally or in a particular instance and either retroactively
or prospectively) with, but only with, the written consent of the Requisite
Lenders (or the Administrative Agent at the written direction of the Requisite
Lenders), and, in the case of an amendment to any Loan Document, the written
consent of each Loan Party which is party thereto. Any term of this Agreement or
of any other Loan Document relating solely to the rights or obligations of the
Lenders of a particular Class, and not Lenders of any other Class, may be
amended, and the performance or observance by the Borrower or any other Loan
Party or any Subsidiary of any such terms may be waived (either

 



 

 

 

generally or in a particular instance and either retroactively or prospectively)
with, and only with, the written consent of the Requisite Class Lenders for such
Class of Lenders (and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is a party thereto). Notwithstanding
anything to the contrary contained in this Section, each Fee Letter may only be
amended, and the performance or observance by any Loan Party thereunder may only
be waived, in a writing executed by the parties thereto. Notwithstanding
anything to the contrary contained in this Section, the Administrative Agent and
the Borrower may, without the consent of any Lender, enter into amendments or
modifications to this Agreement or any of the other Loan Documents or enter into
additional Loan Documents as the Administrative Agent reasonably deems
appropriate in order to implement any Benchmark Replacement, Benchmark
Replacement Adjustment or Benchmark Conforming Changes or otherwise effectuate
the terms of Section 5.2. in accordance with the terms of Section 5.2.

 

(b)       Additional Lender Consents. In addition to the foregoing requirements,
no amendment, waiver or consent shall:

 

 

(i)       increase (or reinstate) the Commitment of a Lender or subject a Lender
to any additional obligations without the written consent of such Lender;

 

(ii)       reduce the principal of, or interest that has accrued or the rates of
interest that will be charged on the outstanding principal amount of, any Loans
or other Obligations without the written consent of each Lender directly
affected thereby; provided, however, only the written consent of the Requisite
Lenders shall be required for the waiver of interest payable at the Post-Default
Rate, retraction of the imposition of interest at the Post-Default Rate and
amendment of the definition of “Post-Default Rate”;

 

(iii)       reduce the amount of any Fees payable to a Lender hereunder or
postpone any date fixed for payment thereof without the written consent of such
Lender;

 

(iv)       modify the definitions of “Revolving Commitment Percentage” without
the written consent of each Revolving Lender;

 

(v)       modify the definition of “Revolving Termination Date” or clause (a) of
the definition of “Termination Date” (in each case, except in accordance with
Section 2.13.) or otherwise postpone any date fixed for any payment of principal
of, or interest on, any Revolving Loans or for the payment of Fees or any other
Obligations (including the waiver of any Default or Event of Default as a result
of the nonpayment of any such Obligations as and when due) owing to the
Revolving Lenders, or extend the expiration date of any Letter of Credit beyond
the Revolving Termination Date (except in accordance with Section 2.2(b)), in
each case, without the written consent of each Revolving Lender;

 

(vi)       modify the definitions of “Term Loan Maturity Date” or clause (b) of
the definition of “Termination Date” or otherwise postpone any date fixed for,
or forgive any payment of principal of, or interest on, any Term Loans or for
the payment of Fees or any other Obligations owing to the Term Loan Lenders, in
each case, without the written consent of each Term Loan Lender directly
affected thereby;

 

(vii)       while any Term Loans are outstanding, amend, modify or waive (A)
Section 6.2. or any other provision of this Agreement if the effect of such
amendment, modification or waiver is to require the Revolving Lenders to make
Revolving Loans when such Lenders would not otherwise be required to do so, (B)
the amount of the Swingline Commitment or (C) the L/C

 



 

 

 

Commitment Amount, in each case, without the prior written consent of the
Requisite Class Lenders of the Revolving Lenders;

 

(viii)       modify the definition of “Pro Rata Share” or amend or otherwise
modify the provisions of Section 3.2., in each case, without the written consent
of each affected Lender;

 

(ix)       amend this Section or amend the definitions of the terms used in this
Agreement or the other Loan Documents insofar as such definitions affect the
substance of this Section, in each case, without the written consent of each
Lender;

 

(x)       modify the definition of the term “Requisite Lenders” or, except as
otherwise provided in the immediately following clause (xi), modify in any other
manner the number or percentage of the Lenders required to make any
determinations or waive any rights hereunder or to modify any provision hereof,
in each case, without the written consent of each Lender;

 

(xi)       modify the definition of the term “Requisite Class Lenders” as it
relates to a particular Class of Lenders or modify in any other manner the
number or percentage of a Class of Lenders required to make any determination or
waive any rights hereunder or to modify any provision hereof, in each case,
solely with respect to such Class of Lenders, without the written consent of
each Lender in such Class;

 

(xii)       release the Parent as a Guarantor or any other Guarantor from its
obligations under the Guaranty except as contemplated by Section 8.15., without
the written consent of each Lender;

 

(xiii)       waive a Default or Event of Default under Section 11.1.(a) or
Section 11.1.(b), in each case, without the written consent of each Lender
directly affected thereby; or

 

(xiv)       amend, or waive the Borrower’s compliance with, Section 2.15., in
each case, without the written consent of each Revolving Lender.

 

(c)       Amendment of Administrative Agent’s Duties, Etc. No amendment, waiver
or consent unless in writing and signed by the Administrative Agent, in addition
to the Lenders required hereinabove to take such action, shall affect the rights
or duties of the Administrative Agent under this Agreement or any of the other
Loan Documents. Any amendment, waiver or consent relating to Section 2.3. or the
obligations of the Issuing Banks under this Agreement or any other Loan Document
shall, in addition to the Lenders required hereinabove to take such action,
require the written consent of the Issuing Banks. Any amendment, waiver or
consent relating to Section 2.4. or the obligations of the Swingline Lender
under this Agreement or any other Loan Document shall, in addition to the
Lenders required hereinabove to take such action, require the written consent of
the Swingline Lender. No waiver shall extend to or affect any obligation not
expressly waived or impair any right consequent thereon and any amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose set forth therein. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased, reinstated or extended without the written consent of such Defaulting
Lender and (y) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that by its terms affects any Defaulting
Lender more adversely than other affected Lenders shall require the written
consent of such Defaulting Lender. Except as otherwise provided in
Section 12.5., no course of dealing or delay or omission on the part of the
Administrative Agent or any Lender in exercising any right shall operate as a
waiver thereof or otherwise be prejudicial thereto. Any

 



 

 



 

 

Event of Default occurring hereunder shall continue to exist until such time as
such Event of Default is waived in writing in accordance with the terms of this
Section, notwithstanding any attempted cure or other action by the Borrower, any
other Loan Party or any other Person subsequent to the occurrence of such Event
of Default. Except as otherwise explicitly provided for herein or in any other
Loan Document, no notice to or demand upon any Loan Party shall entitle such
Loan Party to other or further notice or demand in similar or other
circumstances.

 

(d)       Technical Amendments. Notwithstanding anything to the contrary in this
Section 13.6., if the Administrative Agent and the Borrower have jointly
identified an ambiguity, omission, mistake or defect in any provision of this
Agreement or an inconsistency between provisions of this Agreement, the
Administrative Agent and the Borrower shall be permitted to amend such provision
or provisions to cure such ambiguity, omission, mistake, defect or inconsistency
so long as to do so would not adversely affect the interests of the Lenders and
the Issuing Banks. Any such amendment shall become effective without any further
action or consent of any other party to this Agreement.

 

Section 13.7. Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders, the
Issuing Banks and the Administrative Agent, on the other hand, shall be solely
that of borrower and lender. None of the Administrative Agent, any Issuing Bank
or any Lender shall have any fiduciary responsibilities to the Borrower or the
Parent and no provision in this Agreement or in any of the other Loan Documents,
and no course of dealing between or among any of the parties hereto, shall be
deemed to create any fiduciary duty owing by the Administrative Agent, any
Issuing Bank or any Lender to any Lender, the Borrower, any Subsidiary or any
other Loan Party. None of the Administrative Agent, any Issuing Bank or any
Lender undertakes any responsibility to the Borrower or the Parent to review or
inform the Borrower or the Parent of any matter in connection with any phase of
the business or operations of the Borrower or the Parent.

 

Section 13.8. Confidentiality.

 

The Administrative Agent, each Issuing Bank and each Lender shall maintain the
confidentiality of all Information (as defined below) but in any event may make
disclosure: (a) to its Affiliates and to its and its Affiliates’ other
respective Related Parties (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any actual or proposed assignee, Participant or other transferee
in connection with a potential transfer of any Commitment or participation
therein as permitted hereunder, or (ii) any actual or prospective counterparty
(or its advisors) to any swap or derivative transaction relating to the Borrower
and its obligations; (c) as required or requested by any Governmental Authority
or representative thereof or pursuant to legal process or in connection with any
legal proceedings, or as otherwise required by Applicable Law; (d) to the
Administrative Agent’s, such Issuing Bank’s or such Lender’s independent
auditors and other professional advisors (provided they shall be notified of the
confidential nature of the information); (e) in connection with the exercise of
any remedies under any Loan Document (or any Specified Derivatives Contract) or
any action or proceeding relating to any Loan Document (or any Specified
Derivatives Contract) or the enforcement of rights hereunder or thereunder;
(f) to the extent such Information (i) becomes publicly available other than as
a result of a breach of this Section actually known by the Administrative Agent,
such Issuing Bank or such Lender to be a breach of this Section or (ii) becomes
available to the Administrative Agent, any Issuing Bank, any Lender or any
Affiliate of the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis from a source other than the Borrower or any Affiliate of
the Borrower; (g) to the extent requested by, or required to be disclosed to,
any nationally recognized rating agency or regulatory or similar authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) having or purporting to have jurisdiction over it;

 



 

 

 

(h) to bank trade publications, such information to consist of deal terms and
other information customarily found in such publications; (i) to any other party
hereto; (j) on a confidential basis to the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Loan Documents; and (k) with the consent of the Borrower.
Notwithstanding the foregoing, the Administrative Agent, each Issuing Bank and
each Lender may disclose any such confidential information, without notice to
the Borrower or any other Loan Party, to Governmental Authorities in connection
with any regulatory examination of the Administrative Agent, such Issuing Bank
or such Lender or in accordance with the regulatory compliance policy of the
Administrative Agent, such Issuing Bank or such Lender. As used in this Section,
the term “Information” means all information received from the Borrower, any
other Loan Party, any other Subsidiary or Affiliate relating to any Loan Party
or any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower, any other Loan Party,
any other Subsidiary or any Affiliate, provided that, in the case of any such
information received from the Borrower, any other Loan Party, any other
Subsidiary or any Affiliate after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Section 13.9. Indemnification.

 

(a)       The Borrower shall indemnify the Administrative Agent (and any
sub-agent thereof), the Issuing Banks, each Lender and each Related Party of any
of the foregoing Persons (each such Person being called an “Indemnified Party”)
against, and hold each Indemnified Party harmless from, and shall pay or
reimburse any such Indemnified Party for, any and all losses, claims (including
without limitation, Environmental Claims), damages, liabilities and related
expenses (including without limitation, the fees, charges and disbursements of
any counsel for any Indemnified Party (which counsel may be employees of any
Indemnified Party)), incurred by any Indemnified Party or asserted against any
Indemnified Party by any Person (including the Borrower, any other Loan Party or
any other Subsidiary) other than such Indemnified Party and its Related Parties,
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
or thereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by an Issuing Bank to honor a demand for payment under a
Letter of Credit issued by it if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower, any other Loan Party or any
other Subsidiary, or any Environmental Claim related in any way to the Borrower,
any other Loan Party or any other Subsidiary, (iv) any actual or prospective
claim, litigation, investigation or proceeding (an “Indemnity Proceeding”)
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, any other Loan
Party or any other Subsidiary, and regardless of whether any Indemnified Party
is a party thereto, or (v) any claim (including without limitation, any
Environmental Claims), investigation, litigation or other proceeding (whether or
not the Administrative Agent, any Issuing Bank or any Lender is a party thereto)
and the prosecution and defense thereof, arising out of or in any way connected
with the Loans, this Agreement, any other Loan Document, or any documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby, including without limitation, reasonable
attorneys and consultant’s fees; provided, however, that such indemnity shall
not, as to any Indemnified Party, be available to the extent that such losses,
claims, damages, liabilities or related expenses (i) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of such Indemnified
Party or (ii) resulted from any dispute

 



 

 

 

solely between and among Indemnified Parties that does not arise from an act or
omission by any Loan Party or any of its Affiliates (other than with respect to
a claim against an Indemnified Party acting in its capacity as Administrative
Agent or arranger or similar role under the Loan Documents); provided, that this
Section 13.9.(a) shall not apply with respect to Taxes other than any Taxes that
represent losses or damages arising under any non-Tax claim.

 

(b)       If and to the extent that the obligations of the Borrower under this
Section are unenforceable for any reason, the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(c)       The Borrower’s obligations under this Section shall survive any
termination of this Agreement and the other Loan Documents and the payment in
full in cash of the Obligations, and are in addition to, and not in substitution
of, any of the other obligations set forth in this Agreement or any other Loan
Document to which it is a party.

 

References in this Section 13.9. to “Lender” or “Lenders” shall be deemed to
include such Persons (and their Affiliates) in their capacity as Specified
Derivatives Providers.

 

Section 13.10. Termination; Survival.

 

This Agreement shall terminate at such time as (a) all of the Commitments have
been terminated, (b) all Letters of Credit have terminated or expired or been
canceled (other than Extended Letters of Credit in respect of which the Borrower
has satisfied the requirements to provide Cash Collateral as required by Section
2.3.(b)), (c) none of the Lenders is obligated any longer under this Agreement
to make any Loans and no Issuing Bank is obligated any longer under this
Agreement to issue Letters of Credit and (d) all Obligations (other than
obligations which survive as provided in the following sentence) have been paid
and satisfied in full. The indemnities to which the Administrative Agent, the
Issuing Banks and the Lenders are entitled under the provisions of
Sections 3.10., 5.1., 5.4., 12.7., 13.2. and 13.9. and any other provision of
this Agreement and the other Loan Documents, and the provisions of
Section 13.4., shall continue in full force and effect and shall protect the
Administrative Agent, the Issuing Banks and the Lenders (i) notwithstanding any
termination of this Agreement, or of the other Loan Documents, against events
arising after such termination as well as before and (ii) at all times after any
such party ceases to be a party to this Agreement with respect to all matters
and events existing on or prior to the date such party ceased to be a party to
this Agreement. The Administrative Agent agrees to furnish to the Borrower, upon
the Borrower’s request and at the Borrower’s sole cost and expense, any release,
termination, or other agreement or document evidencing the foregoing
termination. The provisions of Section 13.9 shall survive termination of this
Agreement for a period of one year.

 

Section 13.11. Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as though the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.12. GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 



 

 

 

Section 13.13. Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required (which may be effectively delivered by facsimile, in portable
document format (“PDF”) or other similar electronic means). It shall not be
necessary that the signature of, or on behalf of, each party, or that the
signature of all persons required to bind any party, appear on each counterpart.
All counterparts shall collectively constitute a single document. It shall not
be necessary in making proof of this document to produce or account for more
than a single counterpart containing the respective signatures of, or on behalf
of, each of the parties hereto.

 

Section 13.14. Obligations with Respect to Loan Parties.

 

The obligations of the Parent or the Borrower to direct or prohibit the taking
of certain actions by the other Loan Parties as specified herein shall be
absolute and not subject to any defense the Parent or the Borrower may have that
the Parent or the Borrower does not control such Loan Parties.

 

Section 13.15. Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.16. Limitation of Liability.

 

None of the Administrative Agent, any Issuing Bank or any Lender, or any Related
Party shall have any liability with respect to, and each of the Parent and the
Borrower hereby waives, releases, and agrees not to sue any of them upon, any
claim for any special, indirect, incidental, or consequential damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letters,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents. Each of the Parent and the Borrower hereby waives, releases, and
agrees not to sue the Administrative Agent, any Issuing Bank or any Lender or
any of the Administrative Agent’s, any Issuing Bank’s or any Lender’s
affiliates, officers, directors, employees, attorneys, or agents for punitive
damages in respect of any claim in connection with, arising out of, or in any
way related to, this Agreement, any of the other Loan Documents, the Fee
Letters, or any of the transactions contemplated by this Agreement or financed
hereby. No Indemnified Party referred to in Section 13.9. shall be liable for
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby, except
to the extent resulting from such Indemnified Party’s gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final, non-appealable judgment).

 

Section 13.17. Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letters embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto. There are no oral
agreements among the parties hereto. To

 



 

 

 

the extent any term of this Agreement is inconsistent with a term of any other
Loan Document to which the parties of this Agreement are party, the term of this
Agreement shall control to the extent of such inconsistency.

 

 

Section 13.18. Construction.

 

The Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender acknowledge that each of them has had the benefit of legal counsel of its
own choice and has been afforded an opportunity to review this Agreement and the
other Loan Documents with its legal counsel and that this Agreement and the
other Loan Documents shall be construed as if jointly drafted by the
Administrative Agent, each Issuing Bank, the Parent, the Borrower and each
Lender.

 

Section 13.19. Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

Section 13.20. No Novation.

 

THE PARTIES HERETO HAVE ENTERED INTO THIS AGREEMENT SOLELY TO AMEND AND RESTATE
THE TERMS OF THE EXISTING CREDIT AGREEMENT. THE PARTIES DO NOT INTEND THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY TO BE, AND THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREBY SHALL NOT BE CONSTRUED TO BE, A NOVATION OF
ANY OF THE OBLIGATIONS OWING BY THE BORROWER UNDER OR IN CONNECTION WITH THE
EXISTING CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT).

 

Section 13.21. New York Mortgages.

 

(a)       Generally. The parties hereto acknowledge and agree that as an
accommodation to the Parent and the Borrower, the Administrative Agent, the
Issuing Banks and the Lenders may, from time to time, in their sole discretion,
accept the benefits of Mortgages encumbering real property located in the State
of New York assigned from time to time pursuant to the terms of this Section to
the Administrative Agent, for its benefit and the benefit of the Issuing Banks
and the Lenders (any such Mortgage a “New York Mortgage”). Any Lender’s
agreement to accept the benefit of a New York Mortgage in its sole discretion
will be subject to, among other things, such Lender’s determination that the
real property subject to such Mortgage is not in a special flood hazard area.

 

(b)       Assignment of New York Mortgages. In connection with the acceptance of
the benefits of a New York Mortgage by the Administrative Agent, the Issuing
Banks and the Lenders, the Borrower shall cause to be delivered to the
Administrative Agent each of the following, in form and substance satisfactory
to the Administrative Agent:

 

(i)       the originals (or if not available, copies) of each outstanding
promissory note evidencing the Indebtedness secured by such New York Mortgage,
duly endorsed (by allonge or otherwise) to the order of the Administrative Agent
(collectively, “Existing New York Notes”);

 

(ii)       an amended and restated promissory note (each a “Restated New York
Note”) which amends, restates and, if applicable, consolidates the applicable
Existing New York Notes,

 



 

 

 

which (x) shall be payable to the order of the Administrative Agent for the
benefit of itself, the Issuing Banks and the Lenders, (y) shall be in an initial
aggregate principal amount equal to the principal amount of Loans advanced
hereunder in connection with the transfer of such Existing New York Notes to the
Administrative Agent for the benefit of itself, the Issuing Banks and the
Lenders and (z) shall incorporate by reference all of the applicable terms and
conditions of this Agreement and the other Loan Documents;

 

(iii)       a copy of such New York Mortgage, including all amendments thereto,
showing all recording information thereon certified to the knowledge of an
authorized officer of the Borrower as being true, correct and complete;

 

(iv)       an assignment of such New York Mortgage, in recordable form, executed
by each holder of the Indebtedness secured by such New York Mortgage (or an
authorized agent acting on behalf of each such holder);

 

(v)       a modification to such New York Mortgage executed by the applicable
Loan Parties, such modification, among other things, to modify such New York
Mortgage (x) to provide that it secures the applicable Restated New York Note,
(y) to provide that the maximum principal sum of Obligations secured by such New
York Mortgage at execution or in the future shall not exceed the initial
principal amount of the applicable Restated New York Note and (z) to include
language reasonably satisfactory to the Administrative Agent to the effect that
payments in respect of the Obligations shall not be deemed to reduce the amount
of the Obligations secured by such New York Mortgage until such time as the
outstanding principal amount of the Obligations shall have been reduced to the
initial principal amount of the applicable Restated New York Note;

 

(vi)       terminations of, or assignments and modifications to, any assignment
of leases and rents, financing statements and any other document, instrument or
agreement securing the Indebtedness secured by such New York Mortgage, as the
Administrative Agent may reasonably request;

 

(vii)       a copy of any Phase I or II Environmental Site Assessment report on
the Property subject to such New York Mortgage available to the Borrower, and if
reasonably requested by the Administrative Agent, reliance letters from the
environmental engineering firms performing such assessments addressed to the
Administrative Agent, the Issuing Banks and the Lenders; provided, however, if
such a reliance letter is not provided, the Administrative Agent, the Issuing
Banks and the Lenders shall have no obligation to accept an assignment of such
New York Mortgage;

 

(viii)       an environmental indemnity agreement executed by the Borrower, the
Parent and any other Loan Party that owns or leases the Property encumbered by
such New York Mortgage in favor of the Administrative Agent for its benefit and
the benefit of the Issuing Banks and the Lenders and in a form reasonably
acceptable to the Administrative Agent; and

 

(ix)       such other documents, agreements and instruments as the
Administrative Agent on behalf of the Issuing Banks and the Lenders may
reasonably request.

 

(c)       Release of New York Mortgages. Notwithstanding any other provision of
this Agreement or any other Loan Document to the contrary, including without
limitation, Section 13.7., (i) upon the Borrower’s written request and at the
Borrower’s sole cost and expense, the Administrative Agent shall release any or
all of the New York Mortgages or assign any or all of the New York Mortgages to
any Person requested by the Borrower (any such assignment to be without recourse
or warranty whatsoever) and (ii) the Administrative Agent may in its discretion
or in accordance with the Intercreditor Agreement, and shall at

 



 

 

 

the direction of the Requisite Lenders, release any or all of the New York
Mortgages if the Administrative Agent has, or the Requisite Lenders have,
reasonably determined that holding any of such New York Mortgages could be
detrimental to the Administrative Agent or the Lenders, and so long as the
Administrative Agent shall have given the Borrower written notice at least 5
days prior to any such release; provided, however, the Administrative Agent
shall not be required to give any such prior notice to the Borrower if the
Administrative Agent, in its sole discretion, has determined that delay of such
release would be detrimental to the Administrative Agent or the Lenders.

 

(d)       Indemnity. Not in limitation of any of the Borrower’s obligations
under Section 13.2. or 13.10., the Borrower shall and hereby agrees to
indemnify, defend and hold harmless the Administrative Agent, each Issuing Bank,
each Lender and each other Indemnified Party from and against any and all
losses, costs, claims, damages, liabilities, deficiencies, judgments or expenses
of every kind and nature (including, without limitation, amounts paid in
settlement, court costs and the fees and disbursements of counsel incurred in
connection with any litigation, investigation, claim or proceeding or any advice
rendered in connection therewith) incurred by an Indemnified Party in connection
with, arising out of, or by reason of, any Indemnity Proceeding which is in any
way related directly or indirectly to (i) the failure of any Person to pay any
recording tax payable pursuant to N.Y. Tax Law, Ch. 60, Art. 11, Sec. 253 et
seq. or other Applicable Laws of the State of New York or any political
subdivision of such State or (ii) any New York Mortgage.

 

(e)       The Borrower represents and warrants that no Property encumbered by a
New York Mortgage is located in an area determined by the Federal Emergency
Management Agency to have special flood hazards. If at any time in the future
the Borrower becomes aware that any portion of a Property encumbered by a New
York Mortgage is located in an area determined by the Federal Emergency
Management Agency as special flood hazard area, then the Borrower will promptly
notify the Administrative Agent. Unless (i) the Borrower promptly obtains flood
insurance coverage required pursuant to the Flood Insurance Laws and takes such
other measures relating to such special flood hazard area reasonably requested
by the Administrative Agent and each Lender and (ii) the Borrower, the
Administrative Agent and each affected Lender otherwise agree that the New York
Mortgage can continue to be provided under this Section 13.21, the New York
Mortgage relating to such Property which is in a special flood hazard area will
be released pursuant to clause (c) above.

 

Section 13.22. Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions.

 

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEAAffected Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEAthe applicable
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)       the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an EEAAffected Financial
Institution; and

 

(b)       the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEAAffected Financial Institution, its
parent undertakingentity, or a bridge

 



 

 

 

institution that may be issued to it or otherwise conferred on it, and that such
shares or other instruments of ownership will be accepted by it in lieu of any
rights with respect to any such liability under this Agreement or any other Loan
Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEAthe applicable
Resolution Authority.

 

Section 13.23. Acknowledgement Regarding Any Supported QFCs.

 

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for a Derivatives Contract or any other agreement or instrument that
is a QFC (such support, “QFC Credit Support” and each such QFC a “Supported
QFC”), the parties acknowledge and agree as follows with respect to the
resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and
Consumer Protection Act (together with the regulations promulgated thereunder,
the “U.S. Special Resolution Regimes”) in respect of such Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States):

 

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United States. Without limitation of the
foregoing, it is understood and agreed that rights and remedies of the parties
with respect to a Defaulting Lender shall in no event affect the rights of any
Covered Party with respect to a Supported QFC or any QFC Credit Support.

 

Section 13.24. New Lenders; Exiting Lenders.

 

The Administrative Agent, the Borrower and each Lender agree that upon the
Effective Date, the outstanding Revolving Loans and the participation interests
of the Revolving Lenders in any outstanding Letters of Credit and Swingline
Loans under the Existing Credit Agreement shall be allocated among the Revolving
Lenders in accordance with their respective Revolving Commitment Percentages
calculated based on the Revolving Commitments of the Revolving Lenders set forth
on Schedule I attached hereto (the “Post-Amendment Revolving Commitment
Percentage”). To effect such allocations, each Revolving Lender whose
Post-Amendment Revolving Commitment Percentage exceeds the amount of such
Revolving Lender’s Revolving Commitment Percentage immediately prior to the
effectiveness of this Amendment and any New Lender (as defined below) providing
a new Revolving Commitment shall make a Revolving Loan in such amount as is
necessary so that the aggregate principal amount of Revolving Loans held by such
Lender shall equal such Revolving Lender’s Post-Amendment Revolving Commitment
Percentage of the aggregate outstanding principal amount of the Revolving Loans
as of the Effective Date. The Administrative Agent shall make such amounts of
the proceeds of such Revolving Loans available (a) to

 



 

 

 

each Revolving Lender whose Post-Amendment Revolving Commitment Percentage is
less than the amount of such Revolving Lender’s Revolving Commitment Percentage
immediately prior to the effectiveness of this Amendment as is necessary so that
the aggregate principal amount of Revolving Loans held by such Revolving Lender
shall equal such Lender’s Post-Amendment Revolving Commitment Percentage of the
aggregate outstanding principal amount of the Revolving Loans as of the
Effective Date and (b) to the Exiting Lenders (as defined below) as is necessary
to repay in full the Revolving Loans owing to such Exiting Lenders.

 

Each new Lender identified in its signature page hereto as a “New Lender” under
the Credit Agreement on the Effective Date (each, a “New Lender”) hereby agrees
to provide a new Revolving Commitment and/or Term Loan Commitment, as the case
may be, in the amount set forth opposite such New Lender’s name on Schedule I
attached hereto. On the Effective Date, each New Lender agrees to become and
shall be deemed a Lender for all purposes of the Credit Agreement, and each
reference to the Lenders in the Credit Agreement shall be deemed to include each
New Lender. Each New Lender hereby appoints Wells Fargo Bank, National
Association as the Administrative Agent and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under the Credit
Agreement and other Loan Documents as are delegated to the Administrative Agent
by the terms thereof.

 

On the Effective Date, the Revolving Commitments of each Revolving Lender
identified in its signature page hereto as an “Exiting Lender” under the Credit
Agreement on the Effective Date (each, an “Exiting Lender”) shall be terminated,
all outstanding amounts due under the Credit Agreement and the other Loan
Documents to the Exiting Lenders on the Effective Date shall be paid in full,
and each Exiting Lender shall cease to be a Lender under the Credit Agreement;
provided that obligations of the Loan Parties under the Loan Documents that are
intended to survive any Lender ceasing to be a Lender or a party to any Loan
Document shall survive in accordance with their respective terms for the benefit
of such Lender.

 

The Administrative Agent, the Borrower and each Lender confirms as of the date
hereof the amount of each such Lender’s Commitment as set forth opposite such
Lender’s name on Schedule I attached hereto.

 

Section 13.25. Intercreditor Agreement.

 

BY ACCEPTING THE BENEFITS OF THE SECURITY INTERESTS SET FORTH HEREIN THE LENDER
PARTIES HEREBY (A) CONSENT TO AND APPROVE EACH AND ALL OF THE PROVISIONS OF THE
INTERCREDITOR AGREEMENT, (B) AGREE THAT, UPON THE ADMINISTRATIVE AGENT’S
EXECUTION OF THE INTERCREDITOR AGREEMENT, THEY WILL BE BOUND BY AND WILL TAKE NO
ACTIONS CONTRARY TO THE PROVISIONS OF THE INTERCREDITOR AGREEMENT, (C)
ACKNOWLEDGE THAT THE LIENS SECURING THE OBLIGATIONS, AND THE EXERCISE OF RIGHTS
AND REMEDIES GRANTED TO THE ADMINISTRATIVE AGENT AND LENDER PARTIES UNDER THE
PLEDGE AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO SUCH LIENS, ARE
SUBJECT TO THE INTERCREDITOR AGREEMENT AND (D) IRREVOCABLY AUTHORIZE AND DIRECT
THE ADMINISTRATIVE AGENT TO EXECUTE AND DELIVER THE INTERCREDITOR AGREEMENT AND
TO PERFORM ITS OBLIGATIONS THEREUNDER. IN THE EVENT OF ANY CONFLICT BETWEEN THE
TERMS OF THE INTERCREDITOR AGREEMENT AND THIS AGREEMENT, THE TERMS OF THE
INTERCREDITOR AGREEMENT SHALL GOVERN.

 



 